 

Exhibit 10.1

Execution Version

 

AMENDMENT NO. 4

 

AMENDMENT NO. 4, dated as of January 26, 2017 (this “Amendment”), to that
certain term loan credit agreement dated as of January 31, 2012 (as amended by
Amendment No. 1 thereto, dated as of February 21, 2013, Amendment No. 2 thereto
dated as of September 3, 2014, Amendment No. 3 thereto dated as of May 8, 2015
and as further amended, supplemented, amended and restated or otherwise modified
from time to time) (the “Credit Agreement”) among PRESTIGE BRANDS HOLDINGS,
INC., a Delaware corporation (“Holdings”), PRESTIGE BRANDS, INC., a Delaware
corporation (the “Borrower”), the other Guarantors from time to time party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), CITIBANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and the other Agents named
therein. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

WHEREAS, Section 2.14 of the Credit Agreement permits the Borrower to establish
Incremental Commitments with existing Lenders and/or Additional Lenders pursuant
to the terms and conditions set forth therein;

 

WHEREAS, Section 2.15 of the Credit Agreement permits the Borrower to obtain
Credit Agreement Refinancing Indebtedness from one or more Additional
Refinancing Lenders pursuant to a Refinancing Amendment;

 

WHEREAS, the Borrower desires to incur Permitted First Priority Refinancing Debt
as a Refinancing Series of Credit Agreement Refinancing Indebtedness
constituting a new Class of Term Loans under the Credit Agreement, which
Permitted First Priority Refinancing Debt will be referred to as the Term B-4
Loans, which Term B-4 Loans shall have identical terms with and the same rights
and obligations under the Loan Documents as the Term B-3 Loans as set forth in
the Credit Agreement and Loan Documents and will be in the same aggregate
principal amount as the Term B-3 Loans immediately prior to the Amendment No. 4
Effective Date, except in each case as such terms or aggregate principal amount
are amended hereby;

 

WHEREAS, in connection with the consummation of the Winter 2017 Transactions (as
defined in Exhibit A), the Borrower desires to (x) incur Permitted First
Priority Refinancing Debt as a Refinancing Series of Credit Agreement
Refinancing Indebtedness constituting a new Class of Term Loans under the Credit
Agreement, which Permitted First Priority Refinancing Debt will be referred to,
subject to clause (y) below, as the Term B-4 Loans, which Term B-4 Loans shall
have identical terms with and the same rights and obligations under the Loan
Documents as the Term B-3 Loans as set forth in the Credit Agreement and Loan
Documents and will be in the same aggregate principal amount as the total of the
Term B-3 Loans, except in each case as such terms are amended hereby and (y)
create a new Class of Term B-4 Loans under the Credit Agreement in an aggregate
principal amount of $740,000,000, with such Term B-4 Loans having identical
terms with, and having the same rights and obligations under the Loan Documents
as the Term B-3 Loans as set forth in the Credit Agreement and Loan Documents,
except as such terms or aggregate principal amount are amended hereby
(including, for the avoidance of doubt, pursuant to Exhibit A hereto);

 

 

 

  

WHEREAS, each Person (in such Person’s capacity as an Additional Refinancing
Lender and as an Incremental Lender) that executes and delivers a joinder to
this Amendment substantially in the form of Exhibit B hereto (a “Joinder”) as an
Term B-4 Lender will make Term B-4 Loans in the principal amount set forth on
the signature page of such Person’s Joinder on the effective date of this
Amendment to the Borrower, the proceeds of which shall be used by the Borrower
to (x) repay in full the outstanding principal amount of Term B-3 Loans and to
(y) consummate the Winter 2017 Transactions;

 

WHEREAS, the Loan Parties, the Term B-4 Lenders (constituting the Required
Lenders as of the Amendment No. 4 Effective Date) wish to make certain other
amendments (immediately after giving effect to the making of the Term B-4 Loans)
set forth in Exhibit A pursuant to amendments authorized by Section 10.01 of the
Credit Agreement (the “Other Amendments”);

 

WHEREAS, the Borrower shall pay to each Term B-3 Lender immediately prior to the
effectiveness of this Amendment all accrued and unpaid interest on its Term B-3
Loans up to, but not including, the Amendment No. 4 Effective Date;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.          Amendments.

 

Effective as of the Amendment No. 4 Effective Date (as defined below):

 

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

 

(b)          Schedules 7.01, 7.02, 7.03, 7.08 and 7.09 attached hereto shall
replace in their entirety Sections 7.01(b), 7.02(f), 7.03(b), 7.08 and 7.09 of
the Confidential Disclosure Letter.

 

(c)          Schedule 10.02 attached hereto shall replace the Administrative
Agent notice section of Schedule 10.02.

 

(d)          The Term B-4 Lenders and the Administrative Agent consent to an
Interest Period beginning on the Amendment No. 4 Effective Date and ending on
February 28, 2017, in respect of the Eurocurrency Rate Loan incurred on the
Amendment No. 4 Effective Date as Term B-4 Loans.

 

(e)          Immediately after giving effect to the making of the Term B-4
Loans, the Required Lenders and Administrative Agent waive any Default or Event
of Default solely arising from (i) the failure of the Borrower to deliver, in
respect of the prepayment of the Term B-3 Loans occurring on the Amendment No. 4
Effective Date, a Prepayment Notice pursuant to Section 2.05 of the Credit
Agreement and (ii) the Borrower’s failure to deliver, on the Amendment No. 4
Effective Date with respect to the borrowing on that day of the Term B-4 Loans,
a Committed Loan Notice pursuant to Section 4.02 of the Credit Agreement later
than the time specified in Section 2.02(a) of the Credit Agreement (the events
described in clauses (i) and (ii), collectively, the “Waived Requirements”) and
any such Waived Requirements shall not constitute a Default or Event of Default
on the Amendment No. 4 Effective Date.

 

 -2- 

 

 

Section 2.          Conditions to Effectiveness (Relating to establishment of
Term B-4 Loans and refinancing of Term B-3 Loans).

 

The effectiveness of the terms of this Amendment that relate solely to the
incurrence of the Term B-4 Loans and refinancing of the Term B-3 Loans for Term
B-4 Loans (the “Term B-4 Amendments”) and the obligation of any Term B-4 Lender
to make its Term B-4 Loans hereunder shall be subject to the satisfaction of the
following conditions precedent (the time upon which such conditions are
satisfied, the Term B-4 Loans are made and the Term B-4 Amendments become
effective, the “Term B-4 Loan Funding Time”):

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified:

 

(1)         counterparts of this Amendment executed by (A) each Loan Party and
(B) the Administrative Agent;

 

(2)         Receipt of a Joinder executed by one or more Term B-4 Lenders such
that the aggregate principal amount of the Term B-4 Commitments shall equal (x)
the aggregate principal amount of the outstanding Term B-3 Loans immediately
prior to the effectiveness of this Amendment plus (y) $740,000,000.

 

(3)         a Note executed by the Borrower in favor of each Lender requesting a
Term Note at least two (2) Business Days prior to the Amendment No. 4 Effective
Date, if any.

 

(4)         an opinion of (i) Kirkland & Ellis LLP, New York counsel to the Loan
Parties, dated the Amendment No. 4 Effective Date and (ii) Hancock, Daniel,
Johnson & Nagle, P.C., Virginia counsel to the Loan Parties, in each case
addressed to each Amendment No. 4 Bookrunner, Amendment No. 4 Arranger, the
Administrative Agent and the Term B-4 Lenders, substantially in the form
previously provided to the Administrative Agent;

 

 -3- 

 

  

(5)         (A) a certificate as to the good standing of each Loan Party as of a
recent date, from the Secretary of State of the state of its organization or a
similar Governmental Authority and (B) a certificate of a Responsible Officer of
each Loan Party dated the Amendment No. 4 Effective Date and certifying (I) to
the effect that (x) attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization of such Loan Party
certified as of a recent date by the Secretary of State of the state of its
organization, or in the alternative (other than in the case of C.B. Fleet Topco
and its Subsidiaries), certifying that such certificate or articles of
incorporation or organization have not been amended since the Amendment No. 3
Effective Date, and that such certificate or articles are in full force and
effect, (y) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the dated the Amendment
No. 4 Effective Date, or in the alternative (other than in the case of C.B.
Fleet Topco and its Subsidiaries), certifying that such by-laws or operating
agreements have not been amended since the Amendment No. 3 Effective Date and
(z) attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors, board of managers or member, as the case may be, of each
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, or in
the alternative (other than in the case of C.B. Fleet Topco and its
Subsidiaries), certifying that such resolutions have not been amended since the
Amendment No. 3 Effective Date and (II) as to the incumbency and specimen
signature of each officer executing any Loan Document on behalf of any Loan
Party and signed by another officer as to the incumbency and specimen signature
of the Responsible Officer executing the certificate pursuant to this clause (B)
or in the alternative (other than in the case of C.B. Fleet Topco and its
Subsidiaries), certifying that the incumbency and specimen signature for each
officer executing any Loan Document on behalf of any Loan Party has not changed
since the Amendment No. 3 Effective Date;

 

(6)         a certificate signed by a Responsible Officer of the Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs (c),
(e), (f), (g) and (h) of this Section 2 (in the case of clause (f), to the
knowledge of such Responsible Officer based solely on his or her review of the
certificate delivered by C.B. Fleet Topco under Section 3.1(f)(i) of the C.B.
Fleet Acquisition Agreement); and

 

(7)         a certificate signed by the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower,
certifying that, after giving effect to the Winter 2017 Transactions, the
Borrower and its Subsidiaries on a consolidated basis are solvent.

 

(b)          Substantially simultaneously with the borrowing of the Term B-4
Loans (i) the C.B. Fleet Acquisition shall have been consummated or shall be
consummated, in all material respects in accordance with the terms of the C.B.
Fleet Acquisition Agreement, dated December 21, 2016, without giving effect to
any amendments, consents or waivers by Holdings or any of Holdings’ Affiliates
thereto that are material and adverse to the Lenders or the Amendment No. 4
Bookrunners (as reasonably determined by the Amendment No. 4 Bookrunners),
without the prior consent of the Amendment No. 4 Bookrunners (such consent not
to be unreasonably withheld, delayed or conditioned) (it being understood that
(a) any reduction in the purchase price of, or consideration for, the C.B. Fleet
Acquisition is not material and adverse to the interests of the Lenders or the
Amendment No. 4 Bookrunners, but shall reduce the commitment for the Term B-4
Loans and (b) any amendment to the definition of “Material Adverse Effect” is
material and adverse to the interests of the Lenders and the Amendment No. 4
Bookrunners) and (ii) the Winter 2017 Refinancing shall have been consummated
(and customary pay-off and lien release documentation in connection therewith
shall have been delivered to the Administrative Agent).

 

(c)          Since December 21, 2016, there shall not have occurred a Material
Adverse Effect (as defined in the C.B. Fleet Acquisition Agreement).

 

 -4- 

 

  

(d)          With respect to C.B. Fleet Topco and its Subsidiaries, the
Administrative Agent’s receipt of the following each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

 

(i)          Security Agreement Supplement;

 

(ii)         joinder to the Intercreditor Agreement;

 

(iii)        joinder to the Credit Agreement;

 

(iv)         counterpart to the Intercompany Note;

 

(v)          certificates, if any, representing the Pledged Equity of C.B. Fleet
Topco and its Subsidiaries required to be delivered pursuant to the Collateral
and Guarantee Requirement, accompanied by undated stock powers executed in blank
and instruments evidencing the Pledged Debt indorsed in blank; and

 

(vi)         to the extent requested by the Administrative Agent, evidence that
all other actions, recordings and filings required by the Collateral Documents
that the Administrative Agent may deem reasonably necessary to satisfy the
Collateral and Guarantee Requirement shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

 

provided, however, that, each of the requirements set forth in this clause (d),
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the documents in clauses (i) through (iv) above and to the extent that a Lien on
such Collateral may be perfected (x) by the filing of a financing statement
under the Uniform Commercial Code or (y) by the delivery of stock certificates
of C.B. Fleet Topco and its wholly owned Material Domestic Subsidiaries (other
than, in the case of the Subsidiaries of C.B. Fleet Topco, with respect to any
such certificate that has not been made available to the Borrower at least two
Business Days prior to the Amendment No. 4 Effective Date, to the extent the
Borrower used commercially reasonable efforts to procure delivery thereof) other
than any Unrestricted Subsidiaries) shall not constitute conditions precedent to
the borrowing of the Term B-4 Loans on the Amendment No. 4 Effective Date after
the Borrower’s use of commercially reasonable efforts to provide such items on
or prior to the Amendment No. 4 Effective Date or without undue burden or
expense if the Borrower agrees to deliver, or cause to be delivered, such search
results, documents and instruments, or take or cause to be taken such other
actions as may be required to perfect such security interests within ninety (90)
days after the Amendment No. 4 Effective Date (subject to extensions approved by
the Administrative Agent in its reasonable discretion).

 

(e)          After giving effect to the borrowing under the Term B-4 Facility,
the Specified Representations shall be true and correct in all material respects
(or, if qualified by “materiality,” “Material Adverse Effect” or similar
language, in all respects (after giving effect to such qualification)) on and as
of the Amendment No. 4 Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date.

 

 -5- 

 

  

(f)          The representations and warranties made by C.B. Fleet Topco with
respect to C.B. Fleet Topco and its Subsidiaries in the C.B. Fleet Acquisition
Agreement that are material to the interests of the Lenders shall be true and
correct, but only to the extent that C.B. Fleet Buyer has the right to terminate
its obligations under the C.B. Fleet Acquisition Agreement, or decline to
consummate the C.B. Fleet Acquisition, in each case as a result of a breach of
such representations and warranties.

 

(g)          The Borrower and its Restricted Subsidiaries shall be in compliance
with the covenants set forth in Section 7.11 of the Credit Agreement, determined
on a Pro Forma Basis as of the Amendment No. 4 Effective Date and the last day
of the most recently ended Test Period, in each case, as if all Term B-4 Loans
had been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith.

 

(h)          No Default or Event of Default shall exist after giving effect to
commitments under the Term B-4 Facility and related Term B-4 Loans (taking into
account the express waiver in Section 1(b) hereof).

 

(i)          All fees required to be paid on the Amendment No. 4 Effective Date
pursuant to that certain Fee Letter among the Borrower and the Amendment No. 4
Bookrunners and reasonable and documented out-of-pocket expenses required to be
paid to the Amendment No. 4 Bookrunners on the Amendment No. 4 Effective Date,
to the extent invoiced at least three business days prior to the Closing Date
(except as otherwise reasonably agreed by the Borrower), shall, upon the
borrowing under the Term B-4 Facility, have been paid (which amounts may be
offset against the proceeds of the Term B-4 Facility).

 

(j)          The Administrative Agent and the Amendment No. 4 Bookrunners shall
have received, no later than three Business Days prior to the Amendment No. 4
Effective Date, all documentation and other information about the Borrower and
the Guarantors as has been reasonably requested in writing at least 10 days
prior to the Amendment No. 4 Effective Date by the Administrative Agent or the
Amendment No. 4 Bookrunners that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

(k)          The Administrative Agent shall have received a Committed Loan
Notice not later than 1:00 p.m. (New York time) on the Business Day prior to the
date of the proposed Credit Extension.

 

(l)          The principal amount of the Term B-3 Loans shall have been, or
shall substantially simultaneously be, repaid in full, together with all accrued
and unpaid interest thereon.

 

Section 3.          Conditions to Effectiveness of the Other Amendments.

 

The effectiveness of the Other Amendments set forth in Exhibit A, shall be
subject to the satisfaction of the following conditions precedent (the date upon
which the Other Amendments become effective, the “Amendment No. 4 Effective
Date”):

 

(a)The Term B-4 Loan Funding Time shall have occurred.

 

 -6- 

 

  

(b)          Counterparts of this Amendment shall have been executed by the
Required Lenders (after giving effect to the incurrence of the Term B-4 Loans),
which may be in the form of a consent or Joinder.

 

Section 4.          Expenses.

 

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent.

 

Section 5.          Counterparts.

 

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 6.          Governing Law and Waiver of Right to Trial by Jury.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

Section 7.          Headings.

 

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

Section 8.          Reaffirmation.

 

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-4 Loans
hereunder) under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, in respect
of the Term B-4 Loans hereunder) pursuant to the Collateral Documents.

 

 -7- 

 

  

Section 9.          Effect of Amendment.

 

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. For the avoidance of doubt, on and after the
Amendment No. 4 Effective Date, this Amendment shall for all purposes constitute
a Loan Document. The parties hereto acknowledge and agree that the amendment of
the Credit Agreement pursuant to this Amendment and all other Loan Documents
amended and/or executed and delivered in connection herewith shall not
constitute a novation of the Credit Agreement and the other Loan Documents as in
effect prior to the Amendment No. 4 Effective Date.

 

Section 10.         Post-Closing.

 

The Borrower hereby acknowledges that it shall cause C.B. Fleet Topco and its
Subsidiaries to comply with Section 6.11 of the Credit Agreement within the time
periods set forth therein with respect to any acquired Material Real Property
(including any such properties located in Lynchburg, Virginia).

 

[signature pages follow]

 

 -8- 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  PRESTIGE BRANDS HOLDINGS, INC.1, as Holdings and a Guarantor         By: /s/
William P’Pool     Name: William P’Pool     Title: Vice President and Secretary
        PRESTIGE BRANDS, INC., as Borrower         By: /s/ William P’Pool    
Name: William P’Pool     Title: Vice President and Secretary

   



 

BLACKSMITH BRANDS, INC.

DENTEK HOLDINGS, INC.

DENTEK ORAL CARE, INC.

INSIGHT PHARMACEUTICALS CORPORATION

MEDTECH HOLDINGS, INC.

MEDTECH PERSONAL PRODUCTS CORPORATION

MEDTECH PRODUCTS INC.

PRESTIGE BRANDS HOLDINGS, INC.2

PRESTIGE BRANDS INTERNATIONAL, INC.

PRESTIGE SERVICES CORP.

THE SPIC AND SPAN COMPANY,

as Subsidiary Guarantors

  

  By: /s/ William P’Pool     Name William P’Pool     Title: Vice President and
Secretary

 





 



1 A Delaware corporation

 

2 A Virginia corporation

 

 

 

  

  MEDTECH ONLINE, INC.,   as a Subsidiary Guarantor         By: /s/ Ronald M.
Lombardi     Name: Ronald M. Lombardi     Title: President       INSIGHT
PHARMACEUTICALS LLC, as a Subsidiary Guarantor         By: /s/ William P’Pool  
  Name: William P’Pool     Title: Vice President and Secretary

 

 -2- 

 

  

  CITIBANK, N.A., as Administrative Agent       By: /s/ Caesar Wyszomirski    
Name: Caesar Wyszomirski     Title: Vice President / Director

 

 -3- 

 

  

EXHIBIT A

 

[See Attached]

 

 

 

 

Conformed Credit Agreement

Exhibit A to Amendment No. 4



 


TERM LOAN CREDIT AGREEMENT

Dated as of January 31, 2012

as amended by Amendment No. 1 on February 21, 2013,

as amended by Amendment No. 2 on September 3, 2014,

as amended by Amendment No. 3 on May 8, 2015,

and as amended by Amendment No. 34 on May 8, 2015January 26, 2017


Among

PRESTIGE BRANDS HOLDINGS, INC.,
as Holdings,

PRESTIGE BRANDS, INC.,
as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

BARCLAYS BANK PLC (as successor to CITIBANK, N.A.,.),
as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

CITIGROUP GLOBAL MARKETS INC.,
MORGAN STANLEY SENIOR FUNDING, INC. and
RBC CAPITAL MARKETS
as Joint Lead Arrangers and Joint Bookrunners,

MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent

and

RBC CAPITAL MARKETS3,
as Documentation Agent

and

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers for Amendment No. 34

 

and

 

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

deutsche Bank Securities Inc.,
MORGAN STANLEY SENIOR FUNDING, INC.

and RBC CAPITAL MARKETS, and

deutsche Bank Securities Inc.,
as Joint Bookrunners for Amendment No. 34

 

 



 



3RBC Capital Markets is a marketing name for the investment banking activities
of the Royal Bank of Canada.

   

 

 

 

 

TABLE OF CONTENTS     Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      
Section 1.01 Defined Terms 2 Section 1.02 Other Interpretive Provisions 60
Section 1.03 Accounting Terms 61 Section 1.04 Rounding 61 Section 1.05
References to Agreements, Laws, Etc. 61 Section 1.06 Times of Day 61 Section
1.07 Timing of Payment of Performance 61 Section 1.08 Cumulative Credit
Transactions 61 Section 1.09 Pro Forma Calculations 62 Section 1.10 Currency
Generally 63       ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS      
Section 2.01 The Loans 63 Section 2.02 Borrowings, Conversions and Continuations
of Loans 65 Section 2.03 [Reserved] 67 Section 2.04 [Reserved] 67 Section 2.05
Prepayments 67 Section 2.06 Termination or Reduction of Commitments 77 Section
2.07 Repayment of Loans 77 Section 2.08 Interest 77 Section 2.09 Fees 77 Section
2.10 Computation of Interest and Fees 78 Section 2.11 Evidence of Indebtedness
78 Section 2.12 Payments Generally 79 Section 2.13 Sharing of Payments 81
Section 2.14 Incremental Credit Extensions 81 Section 2.15 Refinancing
Amendments 84 Section 2.16 Extension of Term Loans 85       ARTICLE III. TAXES,
INCREASED COSTS PROTECTION AND ILLEGALITY       Section 3.01 Taxes 87 Section
3.02 Illegality 90 Section 3.03 Inability to Determine Rates 90 Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves 90 Section 3.05 Funding Losses 91 Section 3.06 Matters Applicable to
All Requests for Compensation 92 Section 3.07 Replacement of Lenders under
Certain Circumstances 93 Section 3.08 Survival 94

 

 -i- 

 

 

    Page       ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      
Section 4.01 Conditions to Initial Credit Extension 94 Section 4.02 Conditions
to All Credit Extensions after the Closing Date. 96       ARTICLE V.
REPRESENTATIONS AND WARRANTIES       Section 5.01 Existence, Qualification and
Power; Compliance with Laws 97 Section 5.02 Authorization; No Contravention 97
Section 5.03 Governmental Authorization; Other Consents 98 Section 5.04 Binding
Effect 98 Section 5.05 Financial Statements; No Material Adverse Effect 98
Section 5.06 Litigation 99 Section 5.07 Ownership of Property; Liens 99 Section
5.08 Environmental Matters 100 Section 5.09 Taxes 100 Section 5.10 ERISA
Compliance 100 Section 5.11 Subsidiaries; Equity Interests 101 Section 5.12
Margin Regulations; Investment Company Act 101 Section 5.13 Disclosure 101
Section 5.14 Labor Matters 102 Section 5.15 Intellectual Property; Licenses,
Etc. 102 Section 5.16 Solvency 102 Section 5.17 Subordination of Junior
Financing 102 Section 5.18 USA Patriot Act 102 Section 5.19 Security Documents
103       ARTICLE VI. AFFIRMATIVE COVENANTS       Section 6.01 Financial
Statements 104 Section 6.02 Certificates; Other Information 106 Section 6.03
Notices 106 Section 6.04 Payment of Taxes 107 Section 6.05 Preservation of
Existence, Etc. 107 Section 6.06 Maintenance of Properties 107 Section 6.07
Maintenance of Insurance 108 Section 6.08 Compliance with Laws 108 Section 6.09
Books and Records 108 Section 6.10 Inspection Rights 108 Section 6.11 Additional
Collateral; Additional Guarantors 109 Section 6.12 Compliance with Environmental
Laws 110 Section 6.13 Further Assurances 111 Section 6.14 Designation of
Subsidiaries 111 Section 6.15 Maintenance of Ratings 111

 

 -ii- 

 

 

    Page       ARTICLE VII. NEGATIVE COVENANTS       Section 7.01 Liens 112
Section 7.02 Investments 116 Section 7.03 Indebtedness 118 Section 7.04
Fundamental Changes 121 Section 7.05 Dispositions 123 Section 7.06 Restricted
Payments 125 Section 7.07 Change in Nature of Business 128 Section 7.08
Transactions with Affiliates 128 Section 7.09 Burdensome Agreements 129 Section
7.10 Use of Proceeds 131 Section 7.11 Financial Covenants 131 Section 7.12
Accounting Changes 132 Section 7.13 Prepayments, Etc. of Certain Indebtedness
132 Section 7.14 Permitted Activities 132       ARTICLE VIII. EVENTS OF DEFAULT
AND REMEDIES       Section 8.01 Events of Default 133 Section 8.02 Remedies Upon
Event of Default 135 Section 8.03 Application of Funds 135 Section 8.04
Borrower’s Right to Cure 136       ARTICLE IX. ADMINISTRATIVE AGENT AND OTHER
AGENTS       Section 9.01 Appointment and Authority 137 Section 9.02 Rights as a
Lender 138 Section 9.03 Exculpatory Provisions 138 Section 9.04 Reliance by
Administrative Agent 139 Section 9.05 Delegation of Duties 139 Section 9.06
Resignation of Administrative Agent 140 Section 9.07 Non-Reliance on
Administrative Agent and Other Lenders 140 Section 9.08 No Other Duties, Etc.
141 Section 9.09 Administrative Agent May File Proofs of Claim 141 Section 9.10
Collateral and Guaranty Matters 141 Section 9.11 Term Loan Secured Hedge
Agreements; Intercreditor Agreements 142 Section 9.12 Withholding Tax Indemnity
142       ARTICLE X. MISCELLANEOUS       Section 10.01 Amendments, Etc. 143
Section 10.02 Notices and Other Communications; Facsimile Copies 145 Section
10.03 No Waiver; Cumulative Remedies 147 Section 10.04 Attorney Costs and
Expenses 147 Section 10.05 Indemnification by the Borrower 148

 

 -iii- 

 

 

    Page       Section 10.06 Payments Set Aside 149 Section 10.07 Successors and
Assigns 150 Section 10.08 Confidentiality 154 Section 10.09 Setoff 155 Section
10.10 Interest Rate Limitation 155 Section 10.11 Counterparts 156 Section 10.12
Integration; Termination 156 Section 10.13 Survival of Representations and
Warranties 156 Section 10.14 Severability 156 Section 10.15 GOVERNING LAW 156
Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY 157 Section 10.17 Binding Effect
157 Section 10.18 USA Patriot Act 157 Section 10.19 No Advisory or Fiduciary
Responsibility 158 Section 10.20 ABL Intercreditor Agreement 158       ARTICLE
XI. GUARANTEE       Section 11.01 The Guarantee 159 Section 11.02 Obligations
Unconditional 159 Section 11.03 Reinstatement 160 Section 11.04 Subrogation;
Subordination 160 Section 11.05 Remedies 161 Section 11.06 Instrument for the
Payment of Money 161 Section 11.07 Continuing Guarantee 161 Section 11.08
General Limitation on Guarantee Obligations 161 Section 11.09 Release of
Guarantors 161 Section 11.10 Right of Contribution 162 Section 11.11 Keepwell
162 Section 11.12 Excluded Swap Obligations Limitation 162 Section 11.13
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 162

 

 -iv- 

 



 

SCHEDULES

 

IGuarantors

10.02         Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

ACommitted Loan Notice

B[Reserved]

CTerm Note

D-1Compliance Certificate

D-2Solvency Certificate

E-1Assignment and Assumption

E-2[Reserved]

E-3Acceptance and Prepayment Notice

E-4Discount Range Prepayment Notice

E-5Discount Range Prepayment Offer

E-6Solicited Discounted Prepayment Notice

E-7Solicited Discounted Prepayment Offer

E-8Specified Discount Prepayment Notice

E-9Specified Discount Prepayment Response

FSecurity Agreement

GIntercompany Note

H[Reserved]

IUnited States Tax Compliance Certificate

JJunior Lien Intercreditor Agreement

KFirst Lien Intercreditor Agreement

LABL Intercreditor Agreement  M[Reserved]  NLegal Opinion of Kirkland & Ellis
LLP



 

 -v- 

 

  

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT is entered into as of January 31, 2012, among
PRESTIGE BRANDS HOLDINGS, INC., a Delaware corporation (“Holdings”), PRESTIGE
BRANDS, INC., a Delaware corporation (the “Borrower”), the other Guarantors
party hereto from time to time, BARCLAYS BANK PLC (as successor to CITIBANK,
N.A.,.), as Administrative Agent, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

Pursuant to (i) the Business Sale and Purchase Agreement, dated as of
December 20, 2011 (as amended, supplemented or modified from time to time, the
“Acquisition Agreement”), by and among Holdings, on the one hand, and
GlaxoSmithKline LLC, a company incorporated under the laws of the state of
Delaware, and the other sellers identified therein (collectively, the “Seller”),
a Subsidiary Guarantor to whom Holdings will, at or prior to the Closing Date,
assign its rights and obligations under the Acquisition Agreement (the “BSPA
Assignment”) will acquire (the “Acquisition”) the Acquired Business and (ii) the
Business Sale and Purchase Agreement, dated as of December 20, 2011 (as amended,
supplemented or modified from time to time, the “Split Brands Acquisition
Agreement”), by and among Holdings, on the one hand, and the Seller, Holdings
has agreed to acquire (the “Split Brands Acquisition”) the Split Brands prior
the Split Brands Cutoff Date (as defined herein) .

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of Term B Loans (as this and other capitalized terms used in these
preliminary statements are defined in Section 1.01 below) on the Closing Date in
an initial aggregate principal amount of $660,000,000.

 

The proceeds of the Term B Loans, together with the proceeds of the issuance of
the Senior Notes will be used by the Borrower to pay the consideration in
connection with the Acquisition and Transaction Expenses.

 

The Borrower has requested that, substantially simultaneously with the
consummation of the 2014 Insight Acquisition, the Lenders extend credit to the
Borrower in the form of Term B-2 Loans (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.01 below) on the
Amendment No. 2 Effective Date in an aggregate principal amount of $720,000,000.

 

The proceeds of the Term B-2 Loans, will be used by the Borrower to pay the
consideration in connection with the Insight Acquisition and Insight Transaction
Expenses.

 

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

 

 

  

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“2014 Refinancing” means the prepayment of all indebtedness under (i) that
certain First Lien Credit Agreement, dated as of August 26, 2011 (as amended,
restated, supplemented, or modified from time to time prior to the Amendment No.
2 Effective Date), among Insight Pharmaceuticals LLC, General Electric Capital
Corporation, as administrative agent and collateral agent, the lenders party
thereto, and the other agents party thereto and (ii) that certain Second Lien
Credit Agreement, dated as of August 26, 2011 (as amended, restated,
supplemented, or modified from time to time prior to the Amendment No. 2
Effective Date), among Insight Pharmaceuticals LLC, General Electric Capital
Corporation, as administrative agent and collateral agent, the lenders party
thereto, and the other agents party thereto, shall have been paid in full, and
all commitments, security interests and guaranties in connection therewith shall
have been terminated and released.

 

“2014 Transaction Expenses” means any fees or expenses incurred or paid by
Holdings, the Borrower or any of their respective Subsidiaries in connection
with the 2014 Transactions (including expenses in connection with hedging
transactions), Amendment No. 2 and the transactions contemplated hereby and
thereby.

 

“2014 Transactions” means, collectively, (a) the Insight Acquisition, (b) the
funding of the Term B-2 Loans on the Amendment No. 2 Effective Date and the
execution and delivery of Amendment No. 2 to be entered into on the Amendment
No. 2 Effective Date, (c) the execution and delivery by the Borrower and the
Subsidiaries party thereto of Amendment No. 2 to the ABL Credit Agreement, (d)
the 2014 Refinancing and (e) the payment of 2014 Transaction Expenses.

 

“2021 Notes” means the Borrower’s 5.375% Senior Notes due 2021.

 

“2021 Notes Indenture” means the indenture for the 2021 Notes, dated as of
December 17, 2013, between the Borrower and U.S. Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

 

“2024 Notes” means the Borrower’s 6.375% Senior Notes due 2024.

 

“2024 Notes Indenture” means the indenture for the 2024 Notes, dated as of
February 19, 2016, between the Borrower and U.S. Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

 

“ABL Agent” means Citibank, N.A., in its capacity as administrative agent under
the ABL Facility Documentation, or any successor administrative agent or
collateral agent under the ABL Facility Documentation.

 

“ABL Claimholders” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

 

 -2- 

 

  

“ABL Credit Agreement” means that certain credit agreement dated as of the
Closing Date, among Holdings, the Borrower, the Subsidiary Guarantors party
thereto, the lenders party thereto and the ABL Agent, as the same may be
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the ABL Intercreditor Agreement.

 

“ABL Facility” means that credit facility made available to the Borrower and
certain of its Subsidiaries pursuant to the ABL Credit Agreement.

 

“ABL Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

 

“ABL Facility Indebtedness” means (i) Indebtedness of Holdings, the Borrower or
any

Restricted Subsidiary outstanding under the ABL Facility Documentation, (ii) any
Swap Contract permitted pursuant to Section VII hereof that is entered into by
and between the Borrower or any Restricted Subsidiary and any Person that is a
lender under the ABL Credit Agreement or an Affiliate of a lender under the ABL
Credit Agreement at the time such Swap Contract is entered into and (iii) any
agreement with respect to Cash Management Obligations permitted under Article
VII that is entered into by and between the Borrower or any Restricted
Subsidiary and any Person that is a lender under the ABL Credit Agreement or an
Affiliate of a lender under the ABL Credit Agreement at the time such agreement
is entered into.

 

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date among the Administrative Agent, the ABL Agent and the Loan Parties,
substantially in the form attached as Exhibit L hereto or any other
intercreditor agreement among the ABL Agent, one or more Senior Representatives
of Permitted First Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt and the Administrative Agent on terms that are no less
favorable in any material respect to the Secured Parties as those contained in
the form attached as Exhibit L hereto.

 

“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

 

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-3.

 

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acquired Business” means the Business (as defined in the Acquisition Agreement
(as in effect on December 20, 2011)).

 

“Acquired Business Annual Financial Statements” means the audited statements of
net assets to be sold of the Acquired Business as of December 31, 2010, 2009 and
2008 and related statements of revenues and direct operating expenses of the
Acquired Business for the fiscal years then ended.

 

“Acquired Business Unaudited Financial Statements” means the unaudited
statements of net assets to be sold and related statements of revenues and
direct operating expenses of the Acquired Business for the nine month period
ended September 30, 2011 and the prior comparative period.

 

 -3- 

 

  

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

 

“Acquisition Agreement” has the meaning specified in the preliminary statements
to this Agreement.

 

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Term Loans
pursuant to a Refinancing Amendment in accordance with Section 2.15, provided
that each Additional Refinancing Lender shall be subject to the approval of (i)
the Administrative Agent, such approval not to be unreasonably withheld or
delayed, to the extent that each such Additional Refinancing Lender is not then
an existing Lender, an Affiliate of a then existing Lender or an Approved Fund
and (ii) the Borrower.

 

“Additional Term B-1 Commitment” means, with respect to any Person, the
commitment of such Person to make an Additional Term B-1 Loan on the Amendment
No. 1 Effective Date, in the amount set forth on the joinder agreement of such
Additional Term B-1 Lender to Amendment No. 1. The aggregate amount of the
Additional Term B-1 Commitments of all such Persons shall equal the outstanding
aggregate principal amount of Non-Exchanged Term B Loans.

 

“Additional Term B-1 Lender” means a Person with an Additional Term B-1
Commitment to make Additional Term B-1 Loans to the Borrower on the Amendment
No. 1 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.

 

“Additional Term B-1 Loan” means a Loan that is made pursuant to Section
2.01(b)(ii) of the Credit Agreement on the Amendment No. 1 Effective Date.

 

“Additional Term B-3 Commitment” means, with respect to any Person, the
commitment of such Person to make an Additional Term B-3 Loan on the Amendment
No. 3 Effective Date, in the amount set forth on the joinder agreement of such
Additional Term B-3 Lender to Amendment No. 3. The aggregate amount of the
Additional Term B-3 Commitments of all such Persons shall equal the outstanding
aggregate principal amount of Non-Exchanged Term Loans.

 

“Additional Term B-3 Lender” means a Person with an Additional Term B-3
Commitment to make Additional Term B-3 Loans to the Borrower on the Amendment
No. 3 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.

 

“Additional Term B-3 Loan” means a Loan that is made pursuant to Section
2.01(d)(ii) of the Credit Agreement on the Amendment No. 3 Effective Date.

 

“Adjustment Date” means each date of delivery of the Compliance Certificate
required to be delivered pursuant to Section 6.02.

 

“Administrative Agent” means Barclays (as successor to Citi,), in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

 -4- 

 

  

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent Parties” has the meaning set forth in Section 10.02(b).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent, the Arrangers and the Bookrunners.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No.3 4, and as the same may be
amended, supplemented or otherwise modified from time to time.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base
Rate floor greater than 1.00% or 2.00%, respectivelyfloors, or otherwise;
provided that OID and upfront fees shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
its incurrence of the applicable Indebtedness); provided, further, that “All-In
Yield” shall not include arrangement fees, structuring fees, commitment fees,
underwriting fees or other fees not paid to all Lenders of such Indebtedness.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of February
21, 2013.

 

“Amendment No. 1 Effective Date” means February 21, 2013, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 1 are satisfied.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of September
3, 2014.

 

“Amendment No. 2 Arrangers” means Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital Markets.

 

“Amendment No. 2 Effective Date” means September 3, 2014, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 2 are satisfied.

 

“Amendment No. 2 Funding Fee” has the meaning set forth in Section 2.09(c).

 

“Amendment No. 2 Joinder” means the Joinder Agreement dated September 3, 2014,
entered into on the Amendment No. 2 Effective Date.

 

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of May 8,
2015.

 

“Amendment No. 3 Arrangers” means Barclays Bank PLC and Citigroup Global Markets
Inc.

 

 -5- 

 

  

“Amendment No. 3 Effective Date” means May 8, 2015, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 3 are satisfied.

 

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of January
26, 2017. For the avoidance of doubt, Amendment No. 4 shall also constitute a
Refinancing Amendment and an Incremental Amendment.

 

“Amendment No. 4 Arrangers” means Barclays Bank PLC and Citigroup Global Markets
Inc.

 

“Amendment No. 4 Bookrunners” means Barclays Bank PLC, Citigroup Global Markets
Inc., Morgan Stanley Senior Funding, Inc., RBC Capital Markets4 and Deutsche
Bank Securities Inc.

 

“Amendment No. 4 Effective Date” means January 26, 2017, the date on which all
conditions precedent set forth in Sections 2 and 3 of Amendment No. 4 are
satisfied.

 

“Amendment No. 4 Funding Fee” has the meaning set forth in Section 2.09(d).

 

“Amendment No. 4 Joinder” means the Joinder Agreement dated January 26, 2017
entered into on the Amendment No. 4 Effective Date.

 

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“Applicable ECF Percentage” means, for any Excess Cash Flow Period, (a) 50% if
the Consolidated First Lien Net Leverage Ratio as of the last day of such Excess
Cash Flow Period is greater than 3.00:1.00, (b) 25% if the Consolidated First
Lien Net Leverage Ratio as of the last day of such Excess Cash Flow Period is
less than or equal to 3.00:1.00 and greater than 2.50:1.00 and (c) 0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such Excess
Cash Flow Period is less than or equal to 2.50:1.00.

 

“Applicable Rate” means a percentage per annum equal to (A) for Eurocurrency
Rate Loans 2.75% and (B) for Base Rate Loans, 1.75%.

 

“Applicable Rate” means, for any day, with respect to any Term B-4 Loans, the
rate per annum applicable to the relevant Type of Term B-4 Loan set forth in the
pricing grid below, based upon the Consolidated First Lien Net Leverage Ratio;
provided that until the first Adjustment Date following the completion of the
first full fiscal quarter ending after the Amendment No. 4 Effective Date, the
“Applicable Rate” for any Term B-4 Loans shall be the applicable rate per annum
set forth below in Level I.

  

 



4 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

 -6- 

 

  

Level Consolidated First
Lien Net Leverage Eurocurrency
Rate
Applicable Rate Base Rate
Applicable Rate I Greater than or equal to 3.50:1.00 2.75% 1.75% II Less than
3.50:1.00 2.50% 1.50%

 

The Applicable Rate for the Term B-4 Loans shall be adjusted quarterly on a
prospective basis on each Adjustment Date (beginning with the first Adjustment
Date following the completion of the first full fiscal quarter ending after the
Amendment No. 4 Effective Date) based upon the Consolidated First Lien Net
Leverage Ratio in accordance with the table above; provided that if any
Compliance Certificate pursuant to Section 6.02 (or financial statements
relating to such Compliance Certificate) are not delivered when required
pursuant to Article VI (without giving effect to any grace period), the
“Applicable Rate” for each Term B-4 Loan shall be the rate per annum set forth
above in Level I until such Compliance Certificate and if applicable, financial
statements, are delivered in compliance with such Article VI.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

 

“Arrangers” means Citigroup Global Markets Inc., Morgan Stanley Senior Funding,
Inc. and RBC Capital Markets, each in its capacity as a joint lead arranger
under this Agreement.



“Assignees” has the meaning set forth in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

 -7- 

 

  

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citi as its “prime
rate”last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and (c)
the Eurocurrency Rate plus 1.00% (or, if such day is not a Business Day, the
immediately preceding Business Day); provided that in no event shall the Base
Rate with respect to Term Loans be less than 1.75% per annum. The “prime rate”
is a rate set by Citi based upon various factors including Citi’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by CitiAny change in such
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bookrunner” means each of Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc. and RBC Capital Markets, each in its capacity as a joint
bookrunner.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

 

 -8- 

 

  

“Borrowing” means a borrowing consisting of Term Loans of the same Type and
currency and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

 

“Borrowing Base” means an amount equal to (i) 85% of the face amount of the
accounts receivable plus (ii) the lesser of (x) 75% of the lower of cost or
market value or (y) 85% of the net orderly liquidation value, in each case, of
the inventory, in each case, of the Borrower and its Restricted Subsidiaries.

 

“BSPA Assignment” has the meaning specified in the preliminary statements to
this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurocurrency
Rate Loan, means any such day that is also a London Banking Day.

“Canadian Dollar” means lawful money of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

 

“Cash Collateral Account” means a blocked account at Citi (or another commercial
bank selected by the Administrative Agent) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)Dollars, pounds sterling, euros or Canadian Dollars;

 

(b)          readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States or the United Kingdom having average maturities of not more than
24 months from the date of acquisition thereof; provided that the full faith and
credit of the United States or the United Kingdom, as applicable, is pledged in
support thereof;

 

 -9- 

 

  

(c)          time deposits or eurodollar time deposits with, insured
certificates of deposit, bankers’ acceptances or overnight bank deposits of, or
letters of credit issued by, any commercial bank that (i) is a Lender or (ii)
(A) is organized under the Laws of the United States, any state thereof, the
District of Columbia or any member nation of the Organization for Economic
Cooperation and Development or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organization for
Economic Cooperation and Development and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of at least $250,000,000 (any
such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”), in
each case with maturities not exceeding 24 months from the date of acquisition
thereof;

 

(d)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation (other than structured
investment vehicles and other than corporations used in structured financing
transactions) rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s, in each case with average
maturities of not more than 24 months from the date of acquisition thereof;

 

(e)          marketable short-term money market and similar funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower);

 

(f)          repurchase obligations for underlying securities of the types
described in clauses (b), (c) and (e) above entered into with any Approved Bank;

 

(g)          securities with average maturities of 24 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);

 

(h)          Investments (other than in structured investment vehicles and
structured financing transactions) with average maturities of 12 months or less
from the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s;

 

(i)          securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;

 

(j)          instruments equivalent to those referred to in clauses (a) through
(i) above denominated in euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction;

 

 -10- 

 

  

(k)          Investments, classified in accordance with GAAP as Current Assets
of the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such Investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition; and

 

(l)          investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (k) above.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depository and cash management services or any automated
clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“C.B. Fleet Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of December 21, 2016, by and among Medtech Products, Inc., a
Delaware corporation and a wholly owned Subsidiary of Borrower (“C.B. Fleet
Buyer”), AETAGE LLC, a Delaware limited liability company and a direct
wholly-owned subsidiary of C.B. Fleet Buyer (“C.B. Fleet Merger Sub”), C.B.
Fleet TopCo, and Gryphon Partners 3.5, L.P., a Delaware limited partnership,
solely in its capacity as the Sellers’ Representative (as defined in such
Agreement and Plan of Merger).

 

“C.B. Fleet Acquisition” means the merger of C.B. Fleet Merger Sub with and into
C.B. Fleet Topco, with C.B. Fleet Topco as the surviving limited liability
company in such merger and as a result of which C.B. Fleet Topco shall become an
indirect wholly owned Subsidiary of Borrower.

 

“C.B. Fleet Buyer” has the meaning assigned thereto in the definition of C.B.
Fleet Acquisition Agreement.

 

“C.B. Fleet Merger Sub” has the meaning assigned thereto in the definition of
C.B. Fleet Acquisition Agreement.

 

“C.B. Fleet TopCo” means C.B. Fleet TopCo, LLC, a Delaware limited liability
company.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Citi” means Citibank, N.A., a national banking association, acting in its
individual capacity, and its successors and assigns.

 

“Change of Control” shall be deemed to occur if:

 

(a)          (i) any person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date, but excluding any
employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), shall have, directly or indirectly, acquired
beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of Holdings or (ii) during each period of twelve consecutive months,
individuals who, at the beginning of such period, constituted the board of
directors (or similar governing body) of Holdings (together with any directors
whose election by the board of directors of Holdings or whose nomination for
election by the members of Holdings was approved by a vote of at least a
majority of the directors (or members of a similar governing body) then still in
office who either were directors at the beginning of such period or whose
elections or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
(or members of a similar governing body) then in office;

 

 -11- 

 

  

(b)          a “change of control” (or similar event) shall occur in any
document pertaining to the ABL Facility, the Senior2021 Notes or the
Existing2024 Notes or, in each case, any Permitted Refinancing thereof with an
aggregate outstanding principal amount in excess of the Threshold Amount; or

 

(c)          Holdings shall cease to own 100% of the Equity Interests of the
Borrower.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term B-1 Commitments, Term B-2 Commitments, Term B-3
Commitments, Term B-4 Commitments, Term Commitments, Other Term Loan Commitments
or Refinancing Term Commitments of a given Refinancing Series and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing are Term B-1 Loans, Term B-2 Loans, Term B-3 Loans,
Term B-4 Loans, Incremental Term Loans, Other Term Loans, Refinancing Term Loans
of a given Refinancing Series or Extended Term Loans of a given Term Loan
Extension Series. Term B-1 Commitments, Term B-2 Commitments, Term B-3
Commitments, Term B-4 Commitments, Other Term Loan Commitments and Term
Commitments (and in each case, the Loans made pursuant to such Commitments) that
have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class.

 

“Closing Date” means January 31, 2012.

 

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” or similar term as defined in any other
Collateral Document and any other assets pledged pursuant to any Collateral
Document.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)          the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(iv) and (ii) at such time as may be designated therein, pursuant
to the Collateral Documents, Section 6.11 or 6.13, subject, in each case, to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
thereto;

 

(b)          all Obligations shall have been unconditionally guaranteed by
Holdings and each Restricted Subsidiary of the Borrower that is a wholly owned
Material Domestic Subsidiary (other than any Excluded Subsidiary) including
those that are listed on Schedule I hereto (each, a “Guarantor”); provided that,
in addition, notwithstanding anything to the contrary contained in this
Agreement, any Subsidiary of the Borrower that is an obligor under the
Senior2021 Notes, the Existing2024 Notes, any ABL Facility Indebtedness, any
Junior Financing, Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt or any Permitted
Refinancing of any thereof, shall be a Guarantor hereunder for so long as it is
an obligor under such Indebtedness;

 

 -12- 

 

  

(c)          the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to Liens permitted by Section 7.01) in
(i) all the Equity Interests of the Borrower and (ii) all Equity Interests of
each Restricted Subsidiary that is a wholly owned Domestic Subsidiary (other
than a Domestic Subsidiary described in the following clause (iii)(A) or that
has no material assets other than Equity Interests (including any Indebtedness
treated as equity for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries (other than Material Foreign Subsidiaries) that are CFCs) that is
directly owned by the Borrower or any Subsidiary Guarantor and (iii) 65% of the
issued and outstanding Equity Interests of (A) each Restricted Subsidiary that
is a wholly owned Domestic Subsidiary that is directly owned by the Borrower or
by any Subsidiary Guarantor and that has no material assets other than Equity
Interests (including any Indebtedness treated as equity for U.S. federal income
tax purposes) of one or more Material Foreign Subsidiaries that are CFCs and (B)
each Restricted Subsidiary that is a wholly owned Material Foreign Subsidiary
that is directly owned by the Borrower or by any Subsidiary Guarantor;

 

(d)          except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 7.01, or under any Collateral Document,
the Obligations and the Guaranty shall have been secured by a perfected security
interest (to the extent such security interest may be perfected by delivering
certificated securities or instruments, filing financing statements under the
Uniform Commercial Code or making any necessary filings with the United States
Patent and Trademark Office or United States Copyright Office, or the entry into
any control agreement required under the Security Agreement, or to the extent
required in the Security Agreement (or any other Collateral Document) or by
Mortgages referred to in clause (e) below) in substantially all tangible and
intangible assets of the Borrower and each Guarantor (including, but not limited
to, accounts (other than any Securitization Assets), inventory, equipment,
investment property, contract rights, applications and registrations of IP
Rights filed in the United States, other general intangibles, Material Real
Property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents, in each case subject to exceptions and
limitations otherwise set forth in this Agreement and the Collateral Documents;
and

 

(e)          the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly
executed and delivered by the applicable Loan Party, (ii) a title insurance
policy for each Mortgaged Property available in each applicable jurisdiction
(the “Mortgage Policies”) insuring the Lien of each such Mortgage as a valid
first priority Lien on the property described therein, free of any other Liens
except as expressly permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance and in such amounts as the Administrative Agent may
reasonably request, (iii) a completed Life-of-Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any improvements on any Mortgaged Property are located
within an area designated a “flood hazard area,” evidence of such flood
insurance as may be required under Section 6.07, (iv) ALTA surveys in form and
substance reasonably acceptable to the Administrative Agent or such existing
surveys together with no-change affidavits sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in (ii) above, (v) copies of any existing abstracts and
appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property;

 

 -13- 

 

  

provided, however, that the foregoing definition shall not require and the Loan
Documents shall not contain any requirements as to the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance, surveys, abstracts or appraisals or taking other actions with respect
to any Excluded Assets.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 4.01(a)(iv),
Section 6.11 or Section 6.13, the Intercreditor Agreements and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means an Incremental Term Commitment, Term B-1 Commitment, Term B-2
Commitment, Term B-3 Commitment, Term B-4 Commitment, Term Commitment, Other
Term Loan Commitment, Refinancing Term Commitment of a given Refinancing Series
or Extended Term Loan of a given Term Loan Extension Series, as the context may
require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Annual Financial Statements” means the audited consolidated balance
sheets of Holdings as of March 31, 2011, 2010 and 2009, and the related
consolidated statements of income, changes in equity and cash flows for Holdings
for the fiscal years then ended.

 

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

 

“Company Quarterly Financial Statements” means the unaudited consolidated
balance sheets and related consolidated statements of income, changes in equity
and cash flows of Holdings for the most recent fiscal quarters (other than the
fourth fiscal quarter of Holdings’ fiscal year) after the date of the balance
sheet contained in the Company Annual Financial Statements and ended at least
forty-five (45) days prior to the Closing Date.

 

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

 

 -14- 

 

  

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

 

“Confidential Disclosure Letter” means the letter from the Borrower to the
Lenders delivered on or prior to the date hereof.

 

“Consolidated Cash Interest Coverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated EBITDA for such Test Period to (b)
Consolidated Interest Expense for such Test Period.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:(a)          without duplication and, except with respect to
clauses (viii) and (x) below, to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period with respect to the Borrower and its Restricted
Subsidiaries:

 

(i)           total interest expense determined in accordance with GAAP and, to
the extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),

 

(ii)          provision for taxes based on income, profits or capital gains of
the Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

 

(iii)        depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures),

 

(iv)         (A) duplicative running costs, relocation costs or expenses,
integration costs, transition costs, pre-opening, opening and consolidation
costs for facilities, signing, retention and completion bonuses, costs incurred
in connection with any strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges),

 

(B)         earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions and

 

(C)         Transaction Expenses,

 

(v)          the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary,

 

(vi)         [Reserved],

 

 -15- 

 

  

(vii)        any Equity Funded Employee Plan Costs,

 

(viii)      (i) cost savings, operating expense reductions and synergies related
to the Transactions that are reasonably identifiable and factually supportable
and projected by the Borrower in good faith to result from actions that have
been taken or with respect to which substantial steps have been taken or are
expected to be taken (in the good faith determination of the Borrower) within 18
months after the Closing Date (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
(ii) cost savings, operating expense reductions and synergies related to mergers
and other business combinations, acquisitions, divestitures, restructurings,
cost savings initiatives and other similar initiatives and actions that are
reasonably identifiable and factually supportable and projected by the Borrower
in good faith to result from actions that have been taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) (A) within 18 months after a merger or
other business combination, acquisition or divestiture is consummated or (B)
within 12 months in the case of any other restructuring, cost savings initiative
or other initiative or action (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that no cost savings, operating expense reductions and synergies shall
be added pursuant to this clause (viii) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA, whether through a
pro forma adjustment or otherwise, for such period,

 

(ix)         any net loss from discontinued operations,

 

(x)           cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
below for any previous period and not added back,

 

(xi)         non-cash expenses, charges and losses (including reserves,
impairment charges or asset write-offs, losses from investments recorded using
the equity method, stock-based awards compensation expense), in each case other
than (A) any non-cash charge representing amortization of a prepaid cash item
that was paid and not expensed in a prior period and (B) any non-cash charge
relating to write-offs, write-downs or reserves with respect to accounts
receivable in the normal course or inventory; provided that if any non-cash
charges referred to in this clause (xi) represents an accrual or reserve for
potential cash items in any future period, (1) the Borrower may elect not to add
back such non-cash charge in the current period and (2) to the extent the
Borrower elects to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to such extent paid,

 

(xii)        the amount of loss on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing, less

 

 -16- 

 

  

(b)          without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from discontinued operations and (iii) the amount of any minority interest
income consisting of Restricted Subsidiary losses attributable to minority
interests or non-controlling interests of third parties in any non-wholly owned
Restricted Subsidiary; provided that, for the avoidance of doubt, any gain
representing the reversal of any non-cash charge referred to in clause
(a)(xi)(B) above for a prior period shall be added (together with, without
duplication, any amounts received in respect thereof to the extent not
increasing Consolidated Net Income) to Consolidated EBITDA in any subsequent
period to such extent so reversed (or received);

 

provided that:

 

(A)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items,

 

(B)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of FASB Accounting Standards Codification 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations,

 

(C)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended March 31, 2011, June 30, 2011 and
September 30, 2011, Consolidated EBITDA for such fiscal quarters shall be
$50,883,000, $57,045,000 and $59,031,000, respectively, in each case, as may be
subject to addbacks and adjustments (without duplication) pursuant to clauses
(iv)(A) and (viii) above and Section 1.09(c) for the applicable Test Period. For
the avoidance of doubt, Consolidated EBITDA shall be calculated, including pro
forma adjustments, in accordance with Section 1.09.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness (other than obligations under the ABL Facility) in which the
applicable Liens are expressly subordinated or junior to the Liens securing the
Obligations minus the aggregate amount of cash and Cash Equivalents (other than
Restricted Cash), in each case, included on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries as of such date, free and clear of
all Liens (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(p), Section 7.01(q), clauses (i) and
(ii) of Section 7.01(r), Section 7.01(cc) (only to the extent the Obligations
are secured by such cash and Cash Equivalents) and Section 7.01(dd) (only to the
extent the Obligations are secured by such cash and Cash Equivalents)); provided
that Consolidated First Lien Net Debt shall not include Indebtedness in respect
of (i) letters of credit, except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated First Lien Net Debt until 3 Business
Days after such amount is drawn, (ii) Unrestricted Subsidiaries and (iii) any
Qualified Securitization Financing; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts do not constitute Consolidated
First Lien Net Debt.

 

 -17- 

 

 

 

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period or any other period of four consecutive fiscal quarters specified in this
Agreement, the ratio of (a) Consolidated First Lien Net Debt as of the last day
of such Test Period or four consecutive fiscal quarter period to (b)
Consolidated EBITDA for such Test Period or four consecutive fiscal quarter
period.

 

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of

 

(i)          the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, and

 

(ii)         any cash payments made during such period in respect of obligations
referred to in clause (b) below relating to Funded Debt that were amortized or
accrued in a previous period;

provided that there shall be excluded from Consolidated Interest Expense for any
period:

 

(a)          deferred financing costs, debt issuance costs, commissions, fees
(including amendment and contract fees) and expenses and, in each case, the
amortization thereof, and any other amounts of non-cash interest,

 

(b)          the accretion or accrual of discounted liabilities and any
prepayment premium or penalty during such period,

 

(c)          non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to FASB Accounting Standards Codification 815,

 

(d)          any cash costs associated with breakage in respect of hedging
agreements for interest rates,

 

(e)          all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations and
financing fees, all as calculated on a consolidated basis in accordance with
GAAP,

 

(f)          fees and expenses associated with the consummation of the
Transactions,

 

(g)          annual agency fees paid to (x) the Administrative Agent and (y) the
ABL Agent,

 

(h)          costs associated with obtaining Swap Contracts,

 

(i)          any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with the Transactions or any
acquisition,

 

 -18- 

 

  

(j)          the cash interest expense (or income) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense, and

 

(k)          commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Qualified Securitization Financing.

  

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense (i) for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) shall exclude the purchase
accounting effects described in the last sentence of the definition of
Consolidated Net Income.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

 

(a)          any after-tax effect of extraordinary, non-recurring or unusual
items (including gains or losses and all fees and expenses relating thereto) for
such period shall be excluded,

 

(b)          the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income shall be excluded,

 

(c)          any fees and expenses incurred during such period (including,
without limitation, any premiums, make-whole or penalty payments), or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt the effects of expensing all transaction
related expenses in accordance with FASB Accounting Standards Codification 805
and gains or losses associated with FASB Accounting Standards Codification 460)
shall be excluded,

 

(d)          accruals and reserves that are established or adjusted within
twelve months after the Closing Date that are so required to be established as a
result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP shall be excluded,

 

(e)          any net after-tax effect of gains or losses on disposed, abandoned
or discontinued operations shall be excluded,

 

(f)          any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person in each case other than in the ordinary course of business, as determined
in good faith by the Borrower, shall be excluded,

 

 -19- 

 

  

(g)          the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,

 

(h)          any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

 

(i)          any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs or any other equity-based compensation shall be excluded, and any cash
charges associated with the rollover, acceleration or payout of Equity Interests
by management of the Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded,

 

(j)          any expenses, charges or losses that are covered by indemnification
or other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 day period), shall be
excluded,

 

(k)          to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded,

 

(l)          any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement on Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded,

 

(m)          the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of Borrower or is merged into or consolidated
with Borrower or any of its Subsidiaries or that Person’s assets are acquired by
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09),

 

 -20- 

 

  

(n)          solely for the purpose of determining the Cumulative Credit
pursuant to clause (b) of the definition thereof, the income of any Restricted
Subsidiary of Borrower that is not a Guarantor to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Restricted Subsidiary (which
has not been waived) shall be excluded, except (solely to the extent permitted
to be paid) to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Restricted Subsidiaries that are
Guarantors by such Person during such period in accordance with such documents
and regulations.



There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition constituting an
Investment permitted under this Agreement consummated prior to or after the
Closing Date, or the amortization or write-off of any amounts thereof. For the
avoidance of doubt, Consolidated Net Income shall be calculated, including pro
forma adjustments, in accordance with Section 1.09.

 

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary minus the aggregate amount
of cash and Cash Equivalents (other than Restricted Cash), in each case,
included on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q), clauses (i) and (ii) of
Section 7.01(r), Section 7.01(cc) (only to the extent the Obligations are
secured by such cash and Cash Equivalents) and Section 7.01(dd) (only to the
extent the Obligations are secured by such cash and Cash Equivalents)); provided
that Consolidated Secured Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Secured Net Debt until 3 Business Days after such
amount is drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified
Securitization Financing; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Secured Net
Debt.

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Cash Equivalents (other
than Restricted Cash), in each case, included on the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries as of such date, free and clear
of all Liens (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(p), Section 7.01(q) and clauses (i)
and (ii) of Section 7.01(r), Section 7.01(cc) (only to the extent the
Obligations are secured by such cash and Cash Equivalents) and Section7.01(dd)
(only to the extent the Obligations are secured by such cash and Cash
Equivalents)); provided that Consolidated Total Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Net Debt
until 3 Business Days after such amount is drawn, (ii) Unrestricted Subsidiaries
and (iii) any Qualified Securitization Financing; it being understood, for the
avoidance of doubt, that obligations under Swap Contracts do not constitute
Consolidated Total Net Debt.

 

 -21- 

 

  

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Term Loans, or any then-existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier, and a Weighted Average Life to Maturity
equal to or greater, than the Refinanced Debt, (ii) such Indebtedness shall not
have a greater principal amount than the principal amount of the Refinanced Debt
plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses associated with the refinancing, (iii) the terms
and conditions of such Indebtedness (except as otherwise provided in clause (ii)
above and with respect to pricing, premiums and optional prepayment or
redemption terms) reflect market terms at time of incurrence, and if such
Indebtedness contains financial maintenance covenants, such covenants are not
tighter (from the perspective of Holdings, Borrower and its Restricted
Subsidiaries), or in addition to, those contained herein (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iii) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)), and (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained.

 

“Credit Extension” means the making of a Loan.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)          $5060,000,000, plus

 

 -22- 

 

  

(b)          the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(c)          the cumulative amount of cash and Cash Equivalent proceeds from (i)
the sale of Qualified Equity Interests of Holdings or Equity Interests of any
direct or indirect parent of Holdings after the Closing Date and on or prior to
such time (including upon exercise of warrants or options) (other than Excluded
Contributions or any amount designated as a Cure Amount or used for Equity
Funded Employee Plan Costs or proceeds used pursuant to clause (A) of Section
7.06(f)) which proceeds have been contributed as common equity to the capital of
the Borrower and (ii) the Qualified Equity Interests of Holdings (or Equity
Interests of any direct or indirect parent of Holdings) (other than Excluded
Contributions or any amount designated as a Cure Amount or used for Equity
Funded Employee Plan Costs) issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations) of the
Borrower or any Restricted Subsidiary of the Borrower owed to a Person other
than a Loan Party or a Restricted Subsidiary of a Loan Party not previously
applied for a purpose (including a Cure Amount) other than use in the Cumulative
Credit, plus

 

(d)          100% of the aggregate amount of contributions to the common capital
of the Borrower received in cash and Cash Equivalents after the Closing Date
(other than Excluded Contributions or any amount designated as a Cure Amount or
used for Equity Funded Employee Plan Costs), plus

 

(e)          100% of the aggregate amount received by the Borrower or any
Restricted Subsidiary of the Borrower in cash and Cash Equivalents from:

 

(A)         the sale (other than to Holdings, the Borrower or any such
Restricted Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or
any minority Investments, or

 

(B)         any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or

 

(C)         any interest, returns of principal, repayments and similar payments
by such Unrestricted Subsidiary or received in respect of any minority
Investments;

 

provided that in the case of clauses (A), (B), and (C), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or
7.02(n)(y), plus

 

(f)          in the event any Unrestricted Subsidiary has been re-designated as
a Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Sections 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or
7.02(n)(y), plus

 

(g)          an amount equal to any returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by the Borrower
or any Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), minus

 

 -23- 

 

  

(h)          any amount of the Cumulative Credit used to make Investments
pursuant to Sections 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y) after the
Closing Date and prior to such time, minus

 

(i)          any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(f)(A) or 7.06(g) after the Closing Date
and prior to such time, minus

 

(j)          any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.

 

“Cure Amount” has the meaning set forth in Section 8.04(a).

 

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

 

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).

 

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is past due and unpaid), (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue and (f)
revolving loans, swing line loans and letter of credit obligations under the ABL
Facility or any other revolving credit facility.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

 -24- 

 

  

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

 

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-4.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof), the Borrower or the Restricted Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or if its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

 -25- 

 

  

“Documentation Agent” means RBC Capital Markets, in its capacity as
documentation agent under this Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders.

 

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.

 

 -26- 

 

  

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower (other than amounts designated as Excluded Contributions,
any amount designated as a Cure Amount or any amount used in the Cumulative
Credit).

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for,
and that could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code, whether or not waived, (h) a failure by a
Loan Party, any Restricted Subsidiary or any ERISA Affiliate to make a required
contribution to a Multiemployer Plan; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any
Restricted Subsidiary; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due under Section 4007 of ERISA, upon a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate.

 

 -27- 

 

  

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Rate” means:

 

(a)          for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to (i) the ICE Benchmark Administration Limited LIBOR
Rate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Citi and with a
term equivalent to such Interest Period would be offered by Citi’s London Branch
to major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and; and

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Citi’s London Branch to major banks in the London interbank Eurodollar market at
their request at the date and time of determination;

 

provided that in all cases (a) or (b), the Eurocurrency Rate shall not be less
than 0.75% per annum.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to:

 

(a)          the sum, without duplication, of

 

(i)          Consolidated Net Income for such period,

 

 -28- 

 

  

(ii)         an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

 

(iii)        decreases in Consolidated Working Capital and long-term accounts
receivable (outside of the ordinary course of business) for such period (other
than any such decreases arising from acquisitions or dispositions (outside of
the ordinary course of business) by the Borrower and its Restricted Subsidiaries
completed during such period),

 

(iv)         an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

 

(v)          expenses deducted from Consolidated Net Income during such period
in respect of expenditures made during any prior period for which a deduction
from Excess Cash Flow was made in such period pursuant to clause (b)(xi), (xii)
or (xiii) below,

 

(vi)         cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, and

 

(vii)        cash receipts in respect of Swap Contracts during such period to
the extent not already reflected in Consolidated Net Income for such period,
minus

 

(b)          the sum, without duplication, of

 

(i)           an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, and cash charges included in clauses
(a) through (m) of the definition of Consolidated Net Income,

 

(ii)          without duplication of amounts deducted pursuant to clause (xi)
below in prior periods, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
Internally Generated Cash and were not made by utilizing the Cumulative Retained
Excess Cash Flow Amount,

 

(iii)        the aggregate amount of all principal payments of Indebtedness of
the Borrower or its Restricted Subsidiaries to the extent financed with
Internally Generated Cash) (including (A) the principal component of payments in
respect of Capitalized Leases and (B) the amount of any scheduled repayment of
Term Loans pursuant to Section 2.07 and any mandatory prepayment of Term Loans
pursuant to Section 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding (W) all other prepayments of Term Loans
(other than prepayments referred to in clause (B) above) during such period, (X)
all prepayments of ABL Facility Indebtedness, (Y) all prepayments in respect of
any other revolving credit facility, except to the extent there is an equivalent
permanent reduction in commitments thereunder and (Z) payments of any Junior
Financing made during such period except to the extent permitted to be paid
pursuant to Section 7.13(a),)),

 

 -29- 

 

  

(iv)         an amount equal to the aggregate net non-cash gain on Dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)           increases in Consolidated Working Capital and long-term accounts
receivable for such period (other than any such increases arising from
acquisitions or dispositions by the Borrower and its Restricted Subsidiaries
during such period),

 

(vi)         cash payments by the Borrower and its Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income and to the extent financed with Internally Generated Cash,

 

(vii)        without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Investments and acquisitions made in
cash during such period pursuant to Section 7.02 (other than Section 7.02(a),
(c), (h), (l), (q), (r), (s) or (t)) to the extent that such Investments and
acquisitions were financed with Internally Generated Cash and were not made by
utilizing the Cumulative Retained Excess Cash Flow Amount,

 

(viii)      the amount of Restricted Payments paid during such period pursuant
to Section 7.06(f), (g)(x), (h) and (j) to the extent such Restricted Payments
were financed with Internally Generated Cash,

 

(ix)         to the extent not otherwise decreasing Consolidated Net Income in
such Excess Cash Flow Period, the aggregate amount of expenditures actually made
by the Borrower and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period,

 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

 

(xi)         without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions constituting Investments permitted under this Agreement, Capital
Expenditures, Capitalized Software Expenditures or acquisitions of intellectual
property to the extent expected to be consummated or made, plus any
restructuring cash expenses, pension payments or tax contingency payments that
have been added to Excess Cash Flow pursuant to clause (a)(ii) above that will
be required to be made, in each case during the period of four consecutive
fiscal quarters of the Borrower following the end of such period; provided that
to the extent the aggregate amount of Internally Generated Cash not utilizing
the Cumulative Retained Excess Cash Flow Amount actually utilized to finance
such acquisitions, Capital Expenditures, Capitalized Software Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

 

 -30- 

 

  

(xii)        the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period,

 

(xiii)       cash expenditures in respect of Swap Contracts during such period
to the extent not deducted in arriving at such Consolidated Net Income, and

 

(xiv)       any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset (so long as any such amortization or expense
in such future period is added back to Excess Cash Flow in such future period).

 

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
and including the fiscal year ending March 31, 2013 but in all cases for
purposes of calculating the Cumulative Retained Excess Cash Flow Amount shall
only include such fiscal years for which financial statements and a Compliance
Certificate have been delivered in accordance with Sections 6.01(a) and 6.02(a)
and for which any prepayments required by Section 2.05(b)(i) (if any) have been
made (it being understood that the Retained Percentage of Excess Cash Flow for
any Excess Cash Flow Period shall be included in the Cumulative Retained Excess
Cash Flow Amount regardless of whether a prepayment is required by
Section 2.05(b)(i)).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchanged Term B Loans” means each Term B Loan (or portion thereof) as to which
the Lender thereof has consented pursuant to a Consent (as defined in Amendment
No. 1) to exchange into a Term B-1 Loan via cashless settlement and the
Arrangers have allocated into a Term B-1 Loan. The aggregate principal amount of
Exchanged Term B Loans on the Amendment No. 1 Effective Date is $389,270,635.03.

 

“Exchanged Term Loans” means each Term B-1 Loan (or portion thereof) and Term
B-2 Loan (or portion thereof) as to which the Lender thereof has consented
pursuant to a Consent (as defined in Amendment No. 3) to exchange into a Term
B-3 Loan via cashless settlement and the Amendment No. 3 Arrangers have
allocated into a Term B-3 Loan. The aggregate principal amount of Exchanged Term
Loans on the Amendment No. 3 Effective Date is $691,183,716.79.

 



 -31- 

 



 

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters), (ii)
motor vehicles and other assets subject to certificates of title, (iii)
commercial tort claims, (iv) licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under
applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition, (v) any particular asset or right under contract, if the pledge
thereof or the security interest therein (A) is prohibited by applicable Law
other than to the extent such prohibition is rendered ineffective under the UCC
or other applicable Law notwithstanding such prohibition or (B) to the extent
and for as long as it would violate the terms of any written agreement, license
or lease with respect to such asset (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination right pursuant to any “change of control” or other similar provision
under such written agreement, license or lease (except to the extent such
provision is overridden by the UCC or other applicable Laws), in each case, (a)
excluding any such written agreement that relates to Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt and (b) only to the extent that
such limitation on such pledge or security interest is otherwise permitted under
Section 7.09, (vi) Margin Stock and Equity Interests in any Person other than
wholly owned Restricted Subsidiaries (but excluding Excluded Pledged
Subsidiaries and Subsidiaries that are not Material Subsidiaries), (vii) any
permitted agreement, lease, license or property subject to a purchase money
security interest or other similar arrangement to the extent the pledges thereof
and security interests therein are prohibited by such permitted agreement,
lease, license or purchase money arrangement, other than proceeds and
receivables thereof, except to the extent the pledge of such permitted
agreement, lease, license or property is expressly deemed effective under the
Uniform Commercial Code or other applicable Law or principle of equity
notwithstanding such prohibition, (viii) the creation or perfection of pledges
of, or security interests in, any property or assets that would result in
material adverse tax consequences to Holdings, the Borrower or any of its
Restricted Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (ix) letter of credit rights, except
to the extent constituting support obligations for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a UCC financing statement),( x) cash and Cash
Equivalents (other than (A) proceeds of Collateral as to which perfection of the
security interest in such proceeds is accomplished solely by the filing of a UCC
financing statement and (B) as set forth in the second succeeding parenthetical
phrase), deposit and other bank and securities accounts (including securities
entitlements and related assets) (in each case, other than the Blocked Accounts
(as defined in the Security Agreement) or other accounts subject to a control
agreement in accordance with Section 3.03(g) of the Security Agreement and
proceeds of Collateral held in such accounts) and any other assets requiring
perfection through control agreements or by “control” (other than in respect of
certificated Equity Interests in the Borrower and in wholly owned Restricted
Subsidiaries that are Material Subsidiaries, which Equity Interests are
otherwise required to be pledged), (xi) any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of such intent-to-use trademark application under applicable
federal Law, (xii) the Bonine Assets (as defined in the FTC Order) and (xiii)
particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent in consultation with the Borrower, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect of such assets exceed the
practical benefits to be obtained by the Lenders therefrom; provided, however,
that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in clause (i) through (xiii)
(unless such Proceeds, substitutions or replacements would independently
constitute Excluded Assets referred to in clauses (i) through (xiii)).
Notwithstanding the foregoing, in no event shall any asset securing any
Indebtedness incurred pursuant to Section 7.03(r) or 7.03(s) be an Excluded
Asset.

 

“Excluded Contribution” means the amount of capital contributions to the
Borrower or net proceeds from the sale or issuance of Qualified Equity Interests
of the Borrower (or issuances of debt securities that have been converted into
or exchanged for any such Equity Interests) (other than any amount designated as
a Cure Amount or used for Equity Funded Employee Plan Costs) and designated by
the Borrower to the Administrative Agent as an Excluded Contribution on the date
such capital contributions are made or such Equity Interests are sold or issued.

 

 -32- 

 

  

“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or by Contractual
Obligations (excluding any Contractual Obligations that relates to Credit
Agreement Refinancing Indebtedness or Permitted Ratio Debt) existing on the
Closing Date (or, in the case of a newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof) or for
which governmental (including regulatory) consent, approval, license or
authorization would be required, (b) any other Subsidiary with respect to which,
in the judgment of the Borrower and the Administrative Agent, the burden or cost
or other consequences of the pledge of its Equity Interests shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, (c) any
not-for-profit Subsidiaries, (d) any special purpose securitization vehicle (or
similar entity), including any Securitization Subsidiary only to the extent that
the pledge of its Equity Interests is prohibited by applicable Law or by
Contractual Obligations in connection with a Qualified Securitization Financing
and (e) any Subsidiary for which the pledge of its Equity Interests would result
in any material adverse tax consequences for Holdings, the Borrower or any of
its Restricted Subsidiaries, as reasonably determined by the Borrower, in
consultation with the Administrative Agent. Notwithstanding the foregoing, in no
event shall any Subsidiary that is an obligor under any Indebtedness incurred
pursuant to Section 7.03(r) or 7.03(s) be an Excluded Pledged Subsidiary.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
other Subsidiary with respect to which, in the judgment of the Borrower and the
Administrative Agent, the burden or cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (d) any Foreign Subsidiary, (e) any
non-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary, (h) any Subsidiaries that are captive insurance companies, (i) any
direct or indirect Domestic Subsidiary that has no material assets other than
Equity Interests (including any Indebtedness treated as equity for U.S. federal
income tax purposes) of one or more Foreign Subsidiaries that are CFCs, (j) any
Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC and (k) any Subsidiary with respect to which the
provision of a Guarantee of the Obligations would result in any material adverse
tax consequences for Holdings, the Borrower or any of its Restricted
Subsidiaries, as reasonably determined by the Borrower, in consultation with the
Administrative Agent . Notwithstanding the foregoing, in no event shall any
Subsidiary that is an obligor under any Indebtedness incurred pursuant to
Section 7.03(r) or 7.03(s) be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (for the avoidance of doubt, giving effect to all
provisions of the Loan Documents at the time of such Guarantee or the grant of
such security interest) at the time the Guarantee of such Loan Party or a grant
by such Loan Party of a security interest, would otherwise have become effective
with respect to such Swap Obligation but for such Loan Party’s failure to
constitute an “eligible contract participant” at such time. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

 -33- 

 

  

“Existing Notes” means the $250,000,000 in aggregate principal amount of the
8.25% senior notes due 2018 issued pursuant to the Existing Notes Indenture and
outstanding on the Closing Date.

 

“Existing Notes Indenture” means the Indenture for the Existing Notes, dated as
of March 24, 2010, between the Borrower and U.S. Bank National Association, as
trustee, as in effect on the Closing Date and as amended, modified,
supplemented, replaced or refinanced to the extent not prohibited by this
Agreement.

 

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

 

“Extended Term Loans” has the meaning provided in Section 2.16(a).

 

“Extending Term Lender” has the meaning provided in Section 2.16(c).

 

“Extension” means the establishment of a Term Loan Extension Series by amending
a Loan pursuant to Section 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning provided in Section 2.16(d).

 

“Extension Election” has the meaning provided in Section 2.16(c).

 

“Facility” means the Term B-1 Loans, Term B-2 Loans, Term B-3 Loans, Term B-4
Loans, a given Refinancing Series of Refinancing Term Loans, a given Term Loan
Extension Series of Extended Term Loans, a given Class of Incremental Term Loans
or any Other Term Loan (or Commitment), as the context may require.

 

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with, and any current or future Treasury Regulations or
other administrative guidance promulgated thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the Fee Letter, dated as of December 20, 2011, among Holdings
and the Arrangers.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

 -34- 

 

  

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vii).

 

“Foreign IP Subsidiary” means one or more wholly owned Subsidiaries of any Loan
Party (a) that is incorporated in Ireland, Switzerland or other jurisdictions
reasonably acceptable to the Administrative Agent, (b) whose Equity Interests
shall be pledged to the Administrative Agent to the extent required pursuant to
Section 6.11 and (c)(i) whose Organization Documents do not prevent or otherwise
limit, and whose jurisdiction of organization and applicable Law do not prevent
or otherwise limit, the granting of Liens to the Administrative Agent on 65% of
the Equity Interests of such wholly owned Subsidiaries, foreclosure under such
Liens or any other exercise of remedies similar to the remedies set forth in the
Collateral Documents in respect of capital stock and (ii) whose Organization
Documents do not prevent or otherwise limit (except to the extent required by
applicable Law), any payment by any wholly owned Subsidiary to any Loan Party
(whether directly or indirectly through any wholly owned Subsidiary).

 

“Foreign IP Transfer” means the transfer to one or more Foreign IP Subsidiaries
of (a) any intellectual property to the extent registered in any jurisdiction
other than the United States or any State thereof or the District of Columbia or
(b) any unregistered intellectual property and all rights under manufacturing,
distribution and other contracts, in each case to the extent such intellectual
property and rights are used in or otherwise related to the development,
marketing, manufacturing, packaging, handling, distribution or sale of products
sold only outside of the United States.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

 

“FTC Order” means that certain FTC Decision and Order governing the scope,
nature and extent and requirements of that certain Asset Purchase Agreement,
dated as of August 14, 2014, by and between Medtech Products Inc. and the Buyer
(as defined therein).

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

 -35- 

 

  

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that, notwithstanding anything to the contrary
contained herein or in the definition of “Capitalized Lease”, in the event of
any change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) requiring all leases to be capitalized, only
those leases (assuming for purposes hereof that such leases were in existence on
the date hereof) that would constitute Capitalized Leases in conformity with
GAAP on the date hereof shall be considered Capitalized Leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

 -36- 

 

  

“Guarantor” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Section 6.11. For avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all
purposes.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

 

“Hedge Bank” has the meaning set forth in the definition of Term Loan Secured
Hedge Agreement.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

 

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

 

“Incremental Loan” has the meaning set forth in Section 2.14(b).

 

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

 

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

 -37- 

 

  

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligation until
such obligation is not paid after becoming due and payable and (iii) accruals
for payroll and other liabilities accrued in the ordinary course);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)          all Attributable Indebtedness;

 

(g)          all obligations of such Person in respect of Disqualified Equity
Interests;

 

(h)          if and to the extent that the foregoing would constitute
indebtedness or a liability in accordance with GAAP; and

 

(i)          to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt and (B) in the
case of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (ii) any Taxes (other than Taxes described in
clause (i) above) imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (iii) any Taxes attributable to the failure of
such Agent or Lender to deliver the documentation required to be delivered
pursuant to Section 3.01(d), (iv) any branch profits Taxes imposed by the United
States under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (ii), (v) in the case of a Lender (other than
an assignee pursuant to a request by Borrower under Section 3.07(a)), any U.S.
federal withholding Tax that is imposed pursuant to any Law in effect at the
time the Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts or indemnification payments from the
Borrower or Guarantor with respect to such withholding Tax pursuant to
Section 3.01, and (vi) any U.S. federal taxes imposed under FATCA.

 

 -38- 

 

  

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning set forth in Section 10.08.

 

“Insight” means Insight Pharmaceuticals Corporation.

 

“Insight Acquisition” means the acquisition of the Business (as defined in the
Insight Acquisition Agreement (as in effect on April 25, 2014)) pursuant to the
terms of the Insight Acquisition Agreement).

 

“Insight Acquisition Agreement” means that certain Stock Purchase Agreement,
dated as of April 25, 2014 (as amended, supplemented or modified from time to
time), by and among Medtech Products Inc., Insight and the other parties listed
on the signature pages thereto.

 

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

 

“Intercreditor Agreements” means the ABL Intercreditor Agreement, the First Lien
Intercreditor Agreement, the Junior Lien Intercreditor Agreement and the
Replacement Intercreditor Agreement, collectively, in each case to the extent in
effect.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

 

 -39- 

 

  

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Internally Generated Cash” means, with respect to any Person, cash funds of
such Person and its Restricted Subsidiaries not constituting (x) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than extensions of credit
under the ABL Facility or any other revolving credit or similar facility) by
such Person or any of its Restricted Subsidiaries or (z) proceeds of
Dispositions and Casualty Events.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns to the Borrower or a Restricted Subsidiary in
respect of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.15.

 

“Junior Financing” has the meaning set forth in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.

 

 -40- 

 

  

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan or any Incremental Term Loans, in each case
as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing.

 

“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Term Notes,
(iii) the Collateral Documents, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment, (v) the Confidential Disclosure Letter and
(vi) amendments and joinders to this Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material adverse effect on the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under any Loan Document to which the Borrower or any of the
Loan Parties is a party; or (c) material adverse effect on the rights and
remedies available to the Lenders or the Administrative Agent under any Loan
Document.

 

 -41- 

 

  

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such Test Period, then the
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter or Test Period are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
applicable to such Subsidiary.

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses (a)
or (b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, then the Borrower shall, not later than forty-five (45) days
after the date by which financial statements for such quarter or Test Period are
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Foreign Subsidiaries
as “Material Foreign Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.”

 

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (at the Closing Date or, with respect to real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

 -42- 

 

  

“Maturity Date” means (i) with respect to the Term B-3 Loans, the seventh
anniversary of the Amendment No. 2 Effective Date4 Loans, the seventh
anniversary of the Amendment No. 4 Effective Date; provided that (A) unless a
principal amount of the 2021 Notes or any Permitted Refinancing thereof shall
have, prior to the 91st day before the maturity of the 2021 Notes or
Indebtedness in respect of such Permitted Refinancing (as the case may be), been
repurchased or redeemed, or refinanced with Indebtedness that has a maturity
date (with no interim scheduled payments of principal) no earlier than 91 days
following the seventh anniversary of the Amendment No. 4 Effective Date such
that no greater than $100,000,000 of the 2021 Notes or Indebtedness in respect
of such Permitted Refinancing remain outstanding, then the Term B-4 Loans will
mature on the 91st day prior to the maturity of the 2021 Notes or Indebtedness
in respect of such Permitted Refinancing, as the case may be, and (B) if the
maturity date of the Term B-4 Loans has not been shortened pursuant to
immediately preceding clause (A), then unless a principal amount of the 2024
Notes or Permitted Refinancing thereof shall have, prior to the 91st day before
the maturity of the 2024 Notes or Indebtedness in respect of such Permitted
Refinancing (as the case may be), been repurchased or redeemed, or refinanced
with Indebtedness that has a maturity date (with no interim scheduled payments
of principal) no earlier than 91 days following the seventh anniversary of the
Amendment No. 4 Effective Date such that no greater than $100,000,000 of the
2024 Notes or Indebtedness in respect of such Permitted Refinancing remain
outstanding, then the Term B-4 Loans will mature on the 91st day prior to the
maturity of the 2024 Notes or Indebtedness in respect of such Permitted
Refinancing, as the case may be; (ii) with respect to any tranche of Extended
Term Loans, the final maturity date as specified in the applicable Term Loan
Extension Request accepted by the respective Lender or Lenders,; (iii) with
respect to any Other Term Loans, the final maturity date as specified in the
applicable Refinancing Amendment; and (iv) with respect to any Incremental
Loans, the final maturity date as specified in the applicable Incremental
Amendment; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.

 

“Maximum ABL Facility Amount” means $2375,000,000.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

 

“Net Proceeds” means:

 

 -43- 

 

  

(a)          100% of the cash proceeds actually received by the Borrower or any
of the Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) the
principal amount of any Indebtedness that is secured by a Lien (other than a
Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), together with any applicable
premium, penalty, interest and breakage costs, (iii) in the case of any
Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary, the
pro rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, (iv) taxes paid or reasonably estimated to be
payable as a result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by the Borrower or any
of the Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction); provided
that, subject to the restrictions set forth in Section 7.05(j), if the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s good faith intention to use any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of the Borrower or its Restricted Subsidiaries or to make
Permitted Acquisitions or any acquisition of all or substantially all the assets
of, or all the Equity Interests (other than directors’ qualifying shares) in, a
Person or division or line of business of a Person (or any subsequent investment
made in a Person, division or line of business previously acquired), in each
case within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within the later of such 12-month period and 180 days from the entry into such
contractual commitment, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this
proviso); provided, further, that no proceeds realized in a single transaction
or series of related transactions shall constitute Net Proceeds unless (x) such
proceeds shall exceed $15,00017,500,000 or (y) the aggregate net proceeds
exceeds $3035,000,000 in any fiscal year (and thereafter only net cash proceeds
in excess of such amount shall constitute Net Proceeds under this clause (a)),
and

 

(b)          100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of
all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

 

“Nominal Shares” means (a) for any Foreign Subsidiary, nominal issuances of
Equity Interests in an aggregate amount not to exceed 0.5% of the Equity
Interests of such Foreign Subsidiary on a fully-diluted basis and (b) in any
case, director’s qualifying shares, in each case to the extent such issuances
are required by applicable Law.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

 -44- 

 

  

“Non-Exchanged Term B Loan” means each Term B Loan (or portion thereof) other
than an Exchanged Term B Loan. The aggregate principal amount of Non-Exchanged
Term B Loans on the Amendment No. 1 Effective Date is $65,229,364.97.

 

“Non-Exchanged Term Loan” means each Term B-1 Loan (or portion thereof) and each
Term B-2 Loan (or portion thereof) other than an Exchanged Term Loan. The
aggregate principal amount of Non-Exchanged Term Loans on the Amendment No. 3
Effective Date is $161,316,283.23.

 

“Notice of Intent to Cure” has the meaning set forth in Section 8.04.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (y) obligations of any Subsidiary
arising under any Term Loan Secured Hedge Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party. Notwithstanding anything herein to the contrary, in no circumstances
shall Excluded Swap Obligations constitute Obligations.

 

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“OID” means original issue discount.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

 -45- 

 

  

“Outstanding Amount” means the outstanding principal amount of Term Loans after
giving effect to any borrowings and prepayments or repayments of Term Loans
occurring on such date.

 

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

“Pari Passu Obligations” has the meaning set forth in the Security Agreement.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Administrative
Agent, as the same shall be supplemented from time to time.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) notwithstanding anything contained in Section
7.03(c), such Indebtedness is not at any time guaranteed by any Subsidiaries
other than Subsidiaries that are Guarantors, (iii) such Indebtedness does not
mature or have scheduled amortization or payments of principal (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and a customary acceleration right after an event of default) prior to the
date that is the Latest Maturity Date of any Loan outstanding at the time such
Indebtedness is incurred or issued, (iv) the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (v) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of (I) the ABL Intercreditor Agreement and
(II) a First Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted First Priority Refinancing Debt incurred by the Borrower,
then the Borrower, Holdings, the Subsidiary Guarantors, the Administrative Agent
and the Senior Representative for such Indebtedness shall have executed and
delivered a First Lien Intercreditor Agreement. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

 -46- 

 

  

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of (I) the ABL Intercreditor Agreement
and (II) a Junior Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Junior Priority Refinancing Debt incurred
by the Borrower, then Holdings, the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered a Junior Lien Intercreditor Agreement and (iv) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case prior to the Latest Maturity Date at the time
such Indebtedness is incurred, (ii) notwithstanding anything contained in
Section 7.03(c), is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, and (iii) to the extent secured, the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent).

 

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, provided that immediately after giving Pro Forma Effect thereto and
to the use of the proceeds thereof, (i) no Event of Default shall be continuing
or result therefrom, (ii) the Borrower and the Restricted Subsidiaries will be
in Pro Forma Compliance with the covenants set forth in Section 7.11, (iii) the
Total Leverage Ratio is no greater than 5.85:1.00,6.00:1.00 (but, in the event
that Indebtedness is being incurred in reliance on clause (iv) of this
definition or Section 2.14(d)(v)(A) at substantially the same time that
Indebtedness is being incurred pursuant to this clause (iii), when calculating
the Total Leverage Ratio for purposes of this clause (iii) to determine the
permissibility of the incurrence of such Indebtedness pursuant to this clause
(iii) at such time, it is understood and agreed that any Indebtedness so
incurred at such time pursuant to clause (iv) of this definition or Section
2.14(d)(v)(A) shall be excluded from Consolidated Total Net Debt), (iv) if such
Indebtedness is secured, the aggregate principal amount of such Indebtedness
incurred after the Amendment No. 34 Effective Date shall not exceed
$2350,000,000 minus the aggregate amount of all Incremental Term Loans incurred
pursuant to Section 2.14(d)(v)(A) minus the aggregate amount of incremental
commitments that shall have become effective under the ABL Facility after the
Amendment No. 34 Effective Date, (v) such Indebtedness does not mature prior to
the date that is ninety-one (91) days after the Latest Maturity Date at the time
such Indebtedness is incurred, (vi) if such Indebtedness is incurred or
guaranteed on a secured basis by a Loan Party, such Indebtedness shall be in the
form of debt securities or Indebtedness that is not a credit facility that could
have been incurred as an Incremental Term Loan, (vii) such Indebtedness shall
have terms and conditions (other than pricing, rate floors, discounts, fees,
premiums and optional prepayment or redemption provisions) that are not
materially less favorable (when taken as a whole) to the Borrower than the terms
and conditions of the Loan Documents (when taken as a whole), (viii) if such
Indebtedness is incurred or guaranteed on a secured basis by a Loan Party, such
Indebtedness is subject to the Intercreditor Agreements referred to in Section
7.01(cc) and (ix) any such Indebtedness incurred or guaranteed by a Restricted
Subsidiary that is not a Loan Party, together with any Indebtedness incurred or
guaranteed by a Restricted Subsidiary that is not a Loan Party pursuant to
Section 7.03(g), does not exceed in the aggregate at any time outstanding the
greater of $5065,000,000 and 2.00% of Total Assets, in each case determined at
the time of incurrence; provided that a certificate of the Borrower as to the
satisfaction of the conditions described in clause (vii) above delivered at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements of such clause (vii), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees).

 

 -47- 

 

  

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) notwithstanding anything contained in Section
7.03(c), such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (ii)
meets the Permitted Other Debt Conditions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 6.01(d).

 

“Pledged Debt” has the meaning set forth in the Security Agreement.

 

 -48- 

 

 

 

“Pledged Equity” has the meaning set forth in the Security Agreement.

 

“Proceeding” has the meaning set forth in Section 10.05.

 

“Proceeds” has the meaning set forth in Section 9-102(a)(64) of the UCC.

 

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(c).

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

 

“Pro Forma Compliance” means, with respect to the covenants in Section 7.11,
compliance on a Pro Forma Basis with such covenants in accordance with
Section 1.09.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(c).

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.

 

“Projections” has the meaning set forth in Section 6.01(c).

 

“Public Lender” has the meaning set forth in Section 6.01(d).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party with total assets exceeding $10,000,000 or that qualifies at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms. The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

 

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

 -49- 

 

  

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or otherwise held by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

 

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

 

“Refinancing” means the prepayment of all indebtedness under that certain Credit
Agreement, dated as of March 24, 2010 (as amended, restated, supplemented, or
modified from time to time prior to the Closing Date), among the Borrower,
Holdings, Bank of America, N.A., as administrative agent and collateral agent,
the lenders party thereto, and the other agents party thereto, shall have been
paid in full, and all commitments, security interests and guaranties in
connection therewith shall have been terminated and released.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans in accordance with Section 2.15.

 

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

 

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

 

 -50- 

 

  

“Replacement Intercreditor Agreement” means an intercreditor agreement between
the Administrative Agent, the ABL Administrative Agent and the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent, entered
into at the option of the Borrower which, in the event of a refinancing of the
initial ABL Credit Agreement, replaces the ABL Intercreditor Agreement in its
entirety and pursuant to which the Liens on the Collateral securing the
Obligations are not subordinated to any other Liens on any portion of the
Collateral.

 

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

 

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B-34 Loans with the incurrence by
Holdings, the Borrower or any Subsidiary of any new or replacement tranche of
term loans having an effective yield (with the comparative determinations to be
made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurocurrency Rate (other than due to the last proviso of
the definition thereof)) that is less than the effective yield (as determined by
the Administrative Agent on the same basis) of such Term B-3All-In Yield that is
less than the All-In Yield of such Term B-4 Loans so repaid, refinanced,
substituted or replaced (excluding any new or replacement term loans incurred in
connection with a Change of Control), including without limitation, as may be
effected through any amendment to this Agreement relating to the interest
rateAll-In Yield for, or weighted average yield of, such Term B-34 Loans or the
incurrence of any Replacement Term Loans or Refinancing Term Loans.

 

“Request for Credit Extension” means a Committed Loan Notice.

 

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

 

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility and (b) the aggregate unused Commitments under
such Facility.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer or other similar officer
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower.

 

 -51- 

 

  

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means (a) the accounts receivable subject to a Qualified
Securitization Financing and the proceeds thereof and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

 -52- 

 



 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which none of Holdings, the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to Holdings, the Borrower or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower and (c) to which none of Holdings, the Borrower or any other Subsidiary
of the Borrower, other than another Securitization Subsidiary, has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the board of directors of the Borrower or such other Person shall be
evidenced to the Administrative Agent by delivery to the Administrative Agent of
a certified copy of the resolution of the board of directors of the Borrower or
such other Person giving effect to such designation and a certificate executed
by a Responsible Officer certifying that such designation complied with the
foregoing conditions.

 

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Seller” has the meaning specified in the preliminary statements to this
Agreement.

 

“Senior Notes” means the $250,000,000 in aggregate principal amount of the
Borrower’s 8.125% senior unsecured notes due 2020 and any Registered Equivalent
Notes having substantially identical terms and issued pursuant to the Senior
Notes Indenture in exchange for the initial, unregistered senior unsecured
notes.

 

 -53- 

 

  

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
January 31, 2012, between the Borrower and U.S. Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

 

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit E-6.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit E-8.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 

 -54- 

 

  

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

 

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.11 hereof).

 

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i),
5.02(b)(iii), 5.03 (to the extent related to consents or approvals under
Organization Documents of any Loan Party or under any material Law), 5.04, 5.12,
5.16, 5.17, 5.18 and 5.19 (subject, in the case of Section 5.19, to the proviso
at the end of Section 4.01(a)).

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment or Incremental Term Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

 

“Split Brands” means the Debrox and Gly-Oxide brands.

 

“Split Brands Acquisition” has the meaning specified in the preliminary
statements to this Agreement.

 

“Split Brands Acquisition Agreement” has the meaning specified in the
preliminary statements to this Agreement.

 

“Split Brands Cutoff Date” has the meaning specified in Section 2.05(b)(viii).

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

 

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

 -55- 

 

  

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Company” has the meaning specified in Section 7.04(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” means Morgan Stanley Senior Funding, Inc., in its capacity
as syndication agent.

 

“Tax Group” has the meaning specified in Section 7.06(h)(iv).

 

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

 

“Term B-1 Commitment” means, with respect to a Term Lender, the agreement of
such Term Lender to exchange the entire principal amount of its Term B Loans (or
such lesser amount allocated to it by the Arrangers) for a principal amount of
Term B-1 Loans equal to such entire principal amount (or such lesser amount) on
the Amendment No. 1 Effective Date.

 

“Term B-1 Lender” means a Person holding a Term B-1 Loan from time to time.

 

“Term B-1 Loan” means, collectively: (i) each Exchanged Term B Loan and (ii)
from and after the making thereof pursuant to Section 2.01(b)(ii), each
Additional Term B-1 Loan.

 

 -56- 

 

  

“Term B-2 Commitment” means, with respect to a Person, the agreement of such
Person to make a Term B-2 Loan on the Amendment No. 2 Effective Date, in the
amount set forth on the Amendment No. 2 Joinder of such Person. The aggregate
amount of the Term B-2 Commitments shall equal $720,000,000.

 

“Term B-2 Lender” means a Person with a Term B-2 Commitment to make Term B-2
Loans to the Borrower on the Amendment No. 2 Effective Date, which for the
avoidance of doubt may be an existing Term Lender and any other Person holding a
Term B-2 Loan from time to time.

 

“Term B-2 Loan” means a Loan that is made pursuant to Section 2.01(c)(i) of the
Creditthis Agreement on the Amendment No. 2 Effective Date.

 

“Term B-3 Commitment” means, with respect to a Term Lender, the agreement of
such Term Lender to exchange the entire principal amount of its Term B-1 Loans
(or such lesser amount allocated to it by the Amendment No. 3 Arrangers) and
Term B-2 Loans (or such lesser amount allocated to it by the Amendment No. 3
Arrangers) for a principal amount of Term B-3 Loans equal to such entire
principal amount (or such lesser amount) on the Amendment No. 3 Effective Date.
For the avoidance of doubt, the Term B-3 Commitments constitute Refinancing Term
Commitments.

 

“Term B-3 Lender” means a Person holding a Term B-3 Loan from time to time.

 

“Term B-3 Loan” means, collectively: (i) each Exchanged Term Loan and (ii) from
and after the making thereof pursuant to Section 2.01(d)(ii), each Additional
Term B-3 Loan. For the avoidance of doubt, the Term B-3 Loans constitute
Refinancing Term Loans.

 

“Term B-4 Commitment” means, with respect to a Person, the Incremental
Commitment and/or Refinancing Term Commitment of such Person to make an
Incremental Term Loan and/or Refinancing Term Loan on the Amendment No. 4
Effective Date in the aggregate principal amount set forth on the Amendment No.
4 Joinder of such Person. For the avoidance of doubt, the Term B-4 Commitments
constitute either Refinancing Term Commitments or Incremental Commitments. The
aggregate amount of the Term B-4 Commitments shall equal $1,427,000,000.

 

“Term B-4 Lender” means a Person with a Term B-4 Commitment to make Term B-4
Loans to the Borrower on the Amendment No. 4 Effective Date, which for the
avoidance of doubt may be an existing Term Lender and any other Person holding a
Term B-4 Loan from time to time.

 

“Term B-4 Loan” means a Loan that is made pursuant to Section 2.01(e) of this
Agreement on the Amendment No. 4 Effective Date. For the avoidance of doubt, the
Term B-4 Loans constitute either Refinancing Term Loans or Incremental Term
Loans.

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv) an
Extension. The initial amount of each Term Lender’s Commitment is set forth in
Section 1.01A of the Confidential Disclosure Letter under the caption “Term B
Commitment” or, otherwise, in the Assignment and Assumption, Incremental
Amendment or Refinancing Amendment pursuant to which such Lender shall have
assumed its Commitment, as the case may be.

 

 -57- 

 

  

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means any Term B-1 Loan, Term B-2 Loan, Term B-3 Loan, Term B-4
Loan, Incremental Term Loan, Other Term Loan or Extended Term Loan, as the
context may require.

 

“Term Loan Extension Request” has the meaning provided in Section 2.16(a).

 

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

 

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

 

“Term Loan Secured Hedge Agreement” means any Swap Contract permitted under
Article VII that is entered into by and between the Borrower or any Restricted
Subsidiary and any Person that is a Lender or an Affiliate of a Lender at the
time such Swap Contract is entered into (any such Person, a “Hedge Bank”);
provided that (a) such Person is designated a “Hedge Bank” with respect to such
Term Loan Secured Hedge Agreement in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.15 and 10.16 and Article IX as if it were a Lender and (b) such Swap Contract
is designated in a writing from the Borrower to the Administrative Agent as a
“Term Loan Secured Hedge Agreement”.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C hereto,
evidencing the aggregate Indebtedness of such Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.

 

“Threshold Amount” means $35,00042,500,000.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Financial Statements.

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of their respective Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the issuance of the
Senior Notes, (c) the funding of the Term B Loans on the Closing Date and the
execution and delivery of Loan Documents to be entered into on the Closing Date,
(d) the execution and delivery by the Borrower and the Subsidiaries party
thereto of the ABL Facility Documentation, (e) the Refinancing and (f) the
payment of Transaction Expenses.

 

 -58- 

 

  

“Transferred Guarantor” has the meaning specified in Section 11.09.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date and each Securitization Subsidiary.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Winter 2017 Refinancing” means the prepayment of all amounts outstanding under
(i) that certain Amended and Restated Loan and Security Agreement, dated as of
December 15, 2015, by and among C.B. Fleet Company, Incorporated, as borrower,
C.B. Fleet, LLC, as holdings, the other loan parties party thereto, the lenders
and financial institutions party thereto and GCI Capital Markets LLC, as agent,
(ii) that certain Amended and Restated Note Purchase and Guarantee Agreement,
dated as of December 15, 2015 with respect to the notes due December 15, 2022,
by and among C.B. Fleet Company, Incorporated, as issuer, C.B. Fleet, LLC, as
holdings, the other guarantors party thereto and the purchasers named in the
purchaser schedule attached thereto and (iii) that certain Amended and Restated
Note Purchase Agreement, dated as of December 15, 2015 with respect to the notes
due December 15, 2023, by and among C.B. Fleet HoldCo, LLC, a Delaware limited
liability company, as issuer and the purchasers named in the purchaser schedule
attached thereto, and, in the case of each of clauses (i) through (iii) all
commitments, security interests and guaranties in connection therewith shall
have been terminated and released.

 

 -59- 

 

  

“Winter 2017 Transaction Expenses” means any fees or expenses incurred or paid
by Holdings, the Borrower or any of their respective Subsidiaries in connection
with the Winter 2017 Transactions (including expenses in connection with hedging
transactions), Amendment No. 4 and the transactions contemplated hereby and
thereby.

 

“Winter 2017 Transactions” means, collectively, (a) the C.B. Fleet Acquisition,
(b) the funding of the Term B-4 Loans on the Amendment No. 4 Effective Date and
the execution and delivery of Amendment No. 4 to be entered into on the
Amendment No. 4 Effective Date, (c) the execution and delivery by the Borrower
and the Subsidiaries party thereto of Amendment No. 6 to the ABL Credit
Agreement, (d) the Winter 2017 Refinancing and (e) the payment of Winter 2017
Transaction Expenses.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02         Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(c)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)          The term “including” is by way of example and not limitation.

 

(e)          The word “or” is not exclusive.

 

(f)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(g)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(h)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(i)          For purposes of determining compliance with any Section of Article
VII at any time, in the event that any Lien, Investment, Indebtedness (whether
at the time of incurrence or upon application of all or a portion of the
proceeds thereof), Disposition, Restricted Payment, Affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of one
or more than one of the categories of transactions permitted pursuant to any
clause of such Sections, such transaction (or portion thereof) at any time shall
be permitted under one or more of such clauses as determined by the Borrower in
its sole discretion at such time.

 

 -60- 

 

  

Section 1.03         Accounting Terms. 

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

 

Section 1.04         Rounding. 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

Section 1.05         References to Agreements, Laws, Etc.Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06         Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.07         Timing of Payment of Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

Section 1.08         Cumulative Credit Transactions.

 

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 



 -61- 

 



 

Section 1.09         Pro Forma Calculations.

 

(a)          Notwithstanding anything to the contrary herein, financial ratios
and tests, including the Total Leverage Ratio, the Secured Leverage Ratio, the
Consolidated First Lien Net Leverage Ratio and the Consolidated Cash Interest
Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.09, when calculating the Consolidated First
Lien Net Leverage Ratio, the Total Leverage Ratio and the Consolidated Cash
Interest Coverage Ratio, each as applicable, for purposes of (i) the definition
of “Applicable Rate,” (ii) the definition of “Applicable ECF Percentage of
Excess Cash Flow” and (iii) determining actual compliance (and not Pro Forma
Compliance or compliance on a Pro Forma Basis) with any covenant pursuant to
Section 7.11, the events described in this Section 1.09 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which internal financial statements
of the Borrower are available (as determined in good faith by the Borrower);
provided that, the provisions of this sentence shall not apply for purposes of
calculating the Consolidated First Lien Net Leverage Ratio, the Total Leverage
Ratio and the Consolidated Cash Interest Coverage Ratio for purposes of the
definition of “Applicable Rate,” the definition of “Applicable ECF Percentage of
Excess Cash Flow” and determining actual compliance with Section 7.11 (other
than for the purpose of determining pro forma compliance with Section 7.11),
each of which shall be based on the financial statements delivered pursuant to
Section 6.01(a) or (b), as applicable, for the relevant Test Period.

 

(b)          For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to clause (d) of this Section 1.09) that have been made
(i) during the applicable Test Period and (ii) if applicable as described in
clause (a) above, subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then such financial ratio or test shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

 

(c)          Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies projected by the Borrower in good faith to be realized
as a result of specified actions taken, committed to be taken or expected to be
taken (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized
relating to such Specified Transaction; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Borrower, (B) such actions have been taken or with respect to which
substantial steps have been taken (in the good faith determination of the
Borrower) within eighteen (18) months after the date of such Specified
Transaction, and (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; provided that any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.09(c) shall be subject to the limitation set forth in the proviso
of clause (viii) of the definition of Consolidated EBITDA.

 

 -62- 

 

  

(d)          In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to clause (a) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period (or the first day of the applicable Test
Period solely in the case of the Consolidated Cash Interest Coverage Ratio).

 

(e)          If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Consolidated Cash Interest Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any hedging obligations applicable to
such Indebtedness); provided, in the case of repayment of any Indebtedness, to
the extent actual interest related thereto was included during all or any
portion of the applicable Test Period, the actual interest may be used for the
applicable portion of such Test Period. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a London interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Borrower or Restricted Subsidiary may designate.

 

(f)          At any time prior to June 30, 2012, any provision requiring the pro
forma compliance with Section 7.11 shall be made assuming that compliance with
the Consolidated Cash Interest Coverage Ratio and Total Leverage Ratio set forth
in Section 7.11 for the Test Period ending on June 30, 2012 is required with
respect to the most recent Test Period prior to such time.

 

Section 1.10         Currency Generally.

 

For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01         The Loans.

 

(a)          Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make to the Borrower on the Closing Date one or more
Borrowings denominated in Dollars in an aggregate amount not to exceed at any
time outstanding the amount of such Term Lender’s Term Commitment. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

 -63- 

 

  

(b)          (i) Subject to the terms and conditions hereof and of Amendment
No. 1, each Term Lender severally agrees to exchange its Exchanged Term B Loans
for a like principal amount of Term B-1 Loans on the Amendment No. 1 Effective
Date, and hereby authorizes and instructs the Administrative Agent to delete its
entry for such Term Lender’s Term B Loans in the Register and substitute such
entry with such Term B-1 Loans of such Term Lender.

 

(ii) Subject to the terms and conditions hereof and of Amendment No. 1, each
Additional Term B-1 Lender severally agrees to make an Additional Term B-1 Loan
to the Borrower on the Amendment No. 1 Effective Date in the principal amount
equal to its Additional Term B-1 Commitment on the Amendment No. 1 Effective
Date. The Borrower shall prepay the Non-Exchanged Term B Loans with a like
amount of the gross proceeds of the Additional Term B-1 Loans, concurrently with
the receipt thereof.

 

(iii) The Borrower shall pay to the Term Lenders immediately prior to the
effectiveness of Amendment No. 1 all accrued and unpaid interest on the Term
Loans to, but not including, the Amendment No. 1 Effective Date on such
Amendment No. 1 Effective Date.

 

(iv) The Term B-1 Loans shall have the same terms as the Term B Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 1, except as modified by Amendment No. 1; it being understood that
the Term B-1 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B Loans prior to the Amendment No. 1
Effective Date.

 

(c)          Subject to the terms and conditions hereof and of Amendment No. 2,
each Term B-2 Lender severally agrees to make a Term B-2 Loan to the Borrower on
the Amendment No. 2 Effective Date in the principal amount equal to its Term B-2
Commitment. Amounts borrowed under this Section 2.01(c) and repaid or prepaid
may not be reborrowed. Term B-2 Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

 

(d)          (i) Subject to the terms and conditions hereof and of Amendment No.
3, each Term Lender severally agrees to exchange its Ex-changedExchanged Term
Loans for a like principal amount of Term B-3 Loans on the Amendment No. 3
Effective Date, and hereby authorizes and instructs the Administrative Agent to
delete its entry for such Term Lender’s Term B-1 Loans and/or Term B-2 Loans, as
applicable, in the Register and substitute such entry with such Term B-3 Loans
of such Term Lender.

 

(ii) Subject to the terms and conditions hereof and of Amendment No. 3, each
Additional Term B-3 Lender severally agrees to make an Additional Term B-3 Loan
to the Borrower on the Amendment No. 3 Effective Date in the principal amount
equal to its Additional Term B-3 Com-mitmentCommitment on the Amendment No. 3
Effective Date. The Borrower shall prepay the Non-Exchanged Term Loans with a
like amount of the gross proceeds of the Additional Term B-3 Loans, concurrently
with the receipt thereof.

 

(iii) The Borrower shall pay to the Term Lenders immediately prior to the
effectiveness of Amendment No. 3 all accrued and unpaid interest on the Term
Loans to, but not including, the Amendment No. 3 Effective Date on such
Amendment No. 3 Effective Date.

 

 -64- 

 

  

(iv) The Term B-3 Loans shall have the same terms as the Term B-1 Loans and Term
B-2 Loans as set forth in the Credit Agreement and Loan Documents before giving
effect to Amendment No. 3, except as modified by Amendment No. 3; it being
understood that the Term B-3 Loans (and all principal, interest and other
amounts in respect thereof) will constitute “Obligations” under the Credit
Agreement and the other Loan Documents and shall have the same rights and
obligations under the Credit Agreement and Loan Documents as the Term B-1 Loans
and Term B-2 Loan prior to the Amendment No. 3 Effective Date.”.

 

(e)          (i) Subject to the terms and conditions hereof and of Amendment
No. 4, each Term B-4 Lender severally agrees to make, in accordance with
Sections 2.14 and 2.15 of this Agreement, as in effect immediately prior to
giving effect to Amendment No. 4, a Term B-4 Loan to the Borrower on the
Amendment No. 4 Effective Date in an aggregate principal amount equal to its
Term B-4 Commitment. Amounts borrowed under this Section 2.01(e) and repaid or
prepaid may not be reborrowed. Term B-4 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. The Incremental Facility
Closing Date with respect to the Term B-4 Loans constituting Incremental Term
Loans shall be the Amendment No. 4 Effective Date. The Lenders party to
Amendment No. 4 and the Administrative Agent hereby waive any requirement for
the Borrower to deliver an Incremental Loan Request with respect to the
Incremental Commitments establishing the Term B-4 Commitments pursuant to
Amendment No. 4 on the Amendment No. 4 Effective Date. The Initial Interest
Period for the Term B-4 Loans shall end on February 28, 2017.

 

(ii) The Borrower shall pay to the Term B-3 Lenders immediately prior to the
effectiveness of Amendment No. 4 all principal of, accrued and unpaid interest
on the Term B-3 Loans up to, but not including, the Amendment No. 4 Effective
Date on such Amendment No. 4 Effective Date.

 

(iii) The Term B-4 Loans shall have the same terms as the Term B-3 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 4, except as modified by Amendment No. 4; it being understood that
the Term B-4 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-3 Loans prior to the Amendment No. 4
Effective Date.

 

Section 2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice, to the Administrative Agent (provided that the
notices in respect of the initial Credit Extensions may be conditioned on the
closing of the Acquisition), which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (New
York, New York time) (1) three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (2) on the requested date of any
Borrowing of Base Rate Loans; provided that the notice referred to in subclause
(1) above may be delivered no later than one (1) Business Day prior to the
Closing Date in the case of initial Credit Extensions. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Section 2.14, each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $1,000,000, or a whole multiple of $100,000, in excess thereof. Except as
provided in Section 2.14, each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Term Loans from one Type to the other or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) wire instructions of the account(s) to which funds are to be disbursed (it
being understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fail to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

 -65- 

 

  

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share or
other applicable share provided for under this Agreement of the applicable Class
of Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent.

 

(c)          Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Citi’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Term
Loans from one Type to the other and all continuations of Term Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect; provided
that after the establishment of any new Class of Loans pursuant to a Refinancing
Amendment or Extension Amendment, the number of Interest Periods otherwise
permitted by this Section 2.02(e) shall increase by three (3) Interest Periods
for each applicable Class so established.

 

(f)          The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

 -66- 

 

  

(g)          Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

Section 2.03         [Reserved].

 

Section 2.04         [Reserved].

 

Section 2.05         Prepayments.

 

(a)          Optional. (i) The Borrower may, upon notice to the Administrative
Agent by the Borrower, at any time or from time to time voluntarily prepay any
Class or Classes of Term Loans in whole or in part without premium or penalty;
provided that (1) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) (A) three (3) Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a minimum principal amount of $1,000,000, or a whole multiple of
$100,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a minimum principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share provided for under this Agreement.

 

 -67- 

 

  

(ii)         [Reserved].

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) if such prepayment would have resulted from a refinancing of
the applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

 

(iv)        Voluntary prepayments of any Class of Term Loans permitted hereunder
shall be applied to the remaining scheduled installments of principal thereof
pursuant to Section 2.07 in a manner determined at the discretion of the
Borrower and specified in the notice of prepayment (and absent such direction,
in direct order of maturity); provided that, for the avoidance of doubt, the
prepayments of Loans occurring on the Amendment No. 1 Effective Date, the
Amendment No. 3 Effective Date or the Amendment No. 34 Effective Date shall not
be deemed a “prepayment” for purposes of this clause.

 

(v)         Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing, any
Company Party may prepay the outstanding Term Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such prepayment) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

 

(A)         Any Company Party shall have the right to make a voluntary
prepayment of Term Loans at a discount to par pursuant to a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(v); provided that no Company Party shall
initiate any action under this Section 2.05(a)(v) in order to make a Discounted
Term Loan Prepayment unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by a Company Party on the applicable Discounted
Prepayment Effective Date; or (II) at least three (3) Business Days shall have
passed since the date the Company Party was notified that no Term Lender was
willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
any Company Party’s election not to accept any Solicited Discounted Prepayment
Offers.

 

(B)         (1)Subject to the proviso to subsection (A) above, any Company Party
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Specified Discount Prepayment Response Date”).

 

 -68- 

 

  

(2)         Each Term Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Term Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable. Any Term Lender whose Specified Discount Prepayment Response is
not received by the Auction Agent by the Specified Discount Prepayment Response
Date shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

(3)         If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company Party of the respective Term Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Term
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Term Loans of
such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

 

 -69- 

 

  

(C)         (1)Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $10,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by a Company Party shall
remain outstanding through the Discount Range Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans of the applicable tranche or tranches
and the maximum aggregate principal amount and tranches of such Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

 

(2)         The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

 

 -70- 

 

  

(3)         If there is at least one Participating Lender, the relevant Company
Party will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Company Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

(D)         (1)Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

 -71- 

 

  

(2)         The Auction Agent shall promptly provide the relevant Company Party
with a copy of all Solicited Discounted Prepayment Offers received on or before
the Solicited Discounted Prepayment Response Date. Such Company Party shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.05(a)(v)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro-rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company Party will
prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Company Party of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Term Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Company Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

 -72- 

 

  

(E)         In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.

 

(F)         If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, a Company Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The relevant Company Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Share. The aggregate principal amount of the tranches
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.

 

(G)         To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.05(a)(v), established by the Auction Agent
acting in its reasonable discretion and as reasonably agreed by the Borrower.

 

(H)         Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon the Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

 

(I)         Each of the Company Parties and the Term Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

 

(J)         Each Company Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Company Party to
make any prepayment to a Lender, as applicable, pursuant to this
Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).

 

 -73- 

 

  

(vi) Notwithstanding the foregoing, in the event that, on or prior to the six
month anniversary after the Amendment No. 34 Effective Date, the Borrower (x)
prepays, refinances, substitutes or replaces any Term B-34 Loans pursuant to a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term B-4 Lenders, (I) in the case of clause
(x), a prepayment premium of 1.00% of the aggregate principal amount of the Term
B-34 Loans so prepaid, refinanced, substituted or replaced and (II) in the case
of clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Term B-34 Loans outstanding immediately prior to such amendment. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.”.

 

(b)          Mandatory. (i)Within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
fiscal year ended March 31, 2013) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall, subject to
clause (b)(vii) of this Section 2.05, cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for the Excess Cash Flow Period covered by such
financial statements minus (B) the sum of (1) all voluntary prepayments of Term
Loans made during such fiscal year pursuant to Section 2.05(a)(v) or Section
10.07(l), in an amount equal to the discounted amount actually paid in respect
of the principal amount of such Term Loans, during such fiscal year or, without
duplication across periods, after year-end and prior to when such Excess Cash
Flow prepayment is due, (2) all other voluntary prepayments of Term Loans during
such fiscal year or, without duplication across periods, after year-end and
prior to when such Excess Cash Flow prepayment is due and (3) all voluntary
prepayments of loans under the ABL Facility during such fiscal year or, without
duplication across periods, after year end and prior to when such Excess Cash
Flow prepayment is due, to the extent the commitments under the ABL Facility are
permanently reduced by the amount of such payments and, in the case of each of
the immediately preceding clauses (1), (2) and (3), to the extent such
prepayments are (A) funded with the Internally Generated Cash and not funded
with any Cure Amounts and (B) not comprised of prepayments of Term B-3 Loans on
the Amendment No. 4 Effective Date.

 

(ii)         If (1) the Borrower or any Restricted Subsidiary of the Borrower
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d), (e), (g), (h), (i), (l),
(m) (except as set forth in the proviso thereof and except to the extent such
property is subject to a Mortgage), (n), (o), (p), (q) or (t),)), or (2) any
Casualty Event occurs, which results in the realization or receipt by the
Borrower or Restricted Subsidiary of Net Proceeds, the Borrower shall cause to
be prepaid on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt by the Borrower or any Restricted Subsidiary
of such Net Proceeds, subject to clause (b)(vii) of this Section 2.05, an
aggregate principal amount of Term Loans in an amount equal to 100% of all such
Net Proceeds received; provided that if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase or to prepay
Permitted First Priority Refinancing Debt (or any Permitted Refinancing thereof
that is secured on a pari passu basis with the Obligations) pursuant to the
terms of the documentation governing such Indebtedness with the net proceeds of
such Disposition or Casualty Event (such Permitted First Priority Refinancing
Debt (or Permitted Refinancing thereof) required to be offered to be so
repurchased or prepaid, “Other Applicable Indebtedness”), then the Borrower may
apply such Net Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such Other Applicable
Indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

 

 -74- 

 

  

(iii)        If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (A) not permitted to be incurred or issued
pursuant to Section 7.03 or (B) that is intended to constitute Credit Agreement
Refinancing Indebtedness, the Borrower shall cause to be prepaid an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

 

(iv)        [Reserved].

 

(v)         Except with respect to Loans incurred in connection with any
Refinancing Amendment, Term Loan Extension Request or any Incremental Amendment
(to the extent set forth in such Refinancing Amendment, Term Loan Extension
Request or Incremental Amendment), (A) each prepayment of Term Loans pursuant to
this Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans); (B)
with respect to each Class of Term Loans, each prepayment pursuant to clauses
(i) through (iii) of this Section 2.05(b) shall be applied to the scheduled
installments of principal thereof following the date of prepayment pursuant to
Section 2.07 in direct order of maturity; provided that, for the avoidance of
doubt, the prepayments of Loans occurring on the Amendment No. 1 Effective Date
or the Amendment No. 3 Effective Date shall not be deemed a “prepayment” for
purposes of this clause; and (C) each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares of such prepayment.

 

(vi)        The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clauses (i) through (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower.

 

 -75- 

 

  

(vii)       Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05 and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Disposition or Foreign Subsidiary Excess Cash Flow would have
material adverse tax cost consequences with respect to such Net Proceeds or
Excess Cash Flow, such Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any such Net Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to this Section 2.05(b) or any such Excess Cash Flow would
have been required to be applied to prepayments pursuant to this
Section 2.05(b), the Borrower may apply an amount equal to such Net Proceeds or
Excess Cash Flow to such reinvestments or prepayments, as applicable, as if such
Net Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that would
be calculated if received by such Foreign Subsidiary).

 

(viii)      If the Split Brands (or any portion thereof) have not been acquired
by Holdings by July 31, 2012 (the “Split Brands Cutoff Date”), the Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans in an
amount equal to $45,000,000, or such lesser amount as constitutes the ratable
portion of such $45,000,000 allocable as of the date of the Acquisition
Agreement to the Split Brands not purchased based on a customary economic metric
to be agreed with the Administrative Agent, on or prior to the date which is
five (5) Business Days after the Split Brands Cutoff Date (or such later date
that is the last day of the next concluding Interest Period for any Loans).

 

(c)          Interest, Funding Losses, Etc. All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurocurrency Rate Loan on a date
prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurocurrency Rate Loan pursuant to Section 3.05.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in
their sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.

 

 -76- 

 

  

Section 2.06         Termination or Reduction of Commitments.

 

The Term B Commitment of each Term Lender shall be automatically and permanently
reduced to $0 upon the funding of Term B Loans to be made by it on the Closing
Date. The Term B-1 Commitment of each Additional Term B-1 Lender shall be
automatically terminated on the Amendment No. 1 Effective Date upon the
borrowing of the Additional Term B-1 Loans on such date. The Term B-2 Commitment
of each Term B-2 Lender shall be automatically terminated on the Amendment No. 2
Effective Date upon the borrowing of the Term B-2 Loans on such date. The Term
B-3 Commitment of each Additional Term B-3 Lender shall be automatically
terminated on the Amendment No. 3 Effective Date upon the borrowing of the
Additional Term B-3 Loans on such date. The Term B-4 Commitment of each Term B-4
Lender shall be automatically terminated on the Amendment No. 4 Effective Date
upon the borrowing of its Term B-4 Loans on such date.

 

Section 2.07         Repayment of Loans.

 

(a)          The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (which Appropriate Lenders shall, for
the avoidance of doubt, constitute the Lenders holding Term B-3 Loans)Term B-4
Lenders (A) on the last Business Day of each March, June, September and
December, commencing with the first full quarter after the Amendment No. 34
Effective Date, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Term B-34 Loans outstanding on the Amendment No. 34
Effective Date (which payments shall be reduced as a result of the application
of prepayments to Term B-34 Loans in accordance with the order of priority set
forth in Section 2.05) and (B) on the Maturity Date for the Term B-34 Loans, the
aggregate principal amount of all Term B-34 Loans outstanding on such date.

 

Section 2.08         Interest.

 

(a)          Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate, for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)          During the continuance of a Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
such amounts (including interest on past due interest) shall be due and payable
upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09         Fees.

 

(a)          Other Fees. The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

 -77- 

 

  

(b)          Closing Fees. The Borrower agrees to pay on the Closing Date to
each Lender party to this Agreement on the Closing Date, as fee compensation for
the funding of such Lender’s Term Loan, a closing fee (the “Closing Fee”) in an
amount equal to 1.50% of the stated principal amount of such Lender’s Term Loan
made on the Closing Date. Such Closing Fee will be in all respects fully earned,
due and payable on the Closing Date and non-refundable and non-creditable
thereafter and, in the case of the Term Loans, such Closing Fee shall be netted
against Term Loans made by such Lender.

 

(c)          Term B-2 Loan Funding Fee. The Borrower agrees to pay on the
Amendment No. 2 Effective Date to each Term B-2 Lender party to the Amendment
No. 2 Joinder, as fee compensation for the funding of such Lender’s Term B-2
Loan, a funding fee (the “Amendment No. 2 Funding Fee”) in an amount equal to
0.50% of the stated principal amount of such Lender’s Term B-2 Loans funded on
the Amendment No. 2 Effective Date. Such Amendment No. 2 Funding Fee will be in
all respects fully earned, due and payable on the Amendment No. 2 Effective Date
and non-refundable and non-creditable thereafter and shall be netted against
Term B-2 Loans made by such Term B-2 Lender.

 

(d)          Term B-4 Loan Funding Fee. The Borrower agrees to pay on the
Amendment No. 4 Effective Date to each Term B-4 Lender party to the Amendment
No. 4, as fee compensation for the funding of each such Lender’s Term B-4 Loan,
a funding fee (the “Amendment No. 4 Funding Fee”) in an amount equal to 0.25% of
the stated principal amount of such Lender’s Term B-4 Loans funded on the
Amendment No. 4 Effective Date. Such Amendment No. 4 Funding Fee will be in all
respects fully earned, due and payable on the Amendment No. 4 Effective Date and
non-refundable and non-creditable thereafter and shall be netted against the
Term B-4 Loans made by such Term B-4 Lender.

 

Section 2.10         Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

Section 2.11         Evidence of Indebtedness.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and evidenced by one or
more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Term Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

 -78- 

 

  

(b)          [Reserved].

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(a), and by each Lender in its account or
accounts pursuant to Section 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

Section 2.12         Payments Generally.

 

(a)          All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s applicable Lending Office. All
payments received by the Administrative Agent after 2:00 p.m., shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)          If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)          Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)          if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

 -79- 

 

  

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)          Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

 -80- 

 

  

Section 2.13         Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of any principal or
interest on such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

Section 2.14         Incremental Credit Extensions.

 

(a)          Incremental Commitments. The Borrower may at any time or from time
to time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request one or more new commitments which may be in
the same Facility as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.

 

(b)          Incremental Loans. Any Incremental Term Loans effected through the
establishment of new Term Loans made on an Incremental Facility Closing Date
shall be designated a separate Class of Incremental Term Loans for all purposes
of this Agreement. On any Incremental Facility Closing Date on which any
Incremental Commitments of any Class are effected (including through any Term
Loan Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Lender of such Class shall make a Loan to the
Borrower (an “Incremental Term Loan”) in an amount equal to its Incremental
Commitment of such Class and (ii) each Incremental Lender of such Class shall
become a Lender hereunder with respect to the Incremental Commitment of such
Class and the Incremental Term Loans of such Class made pursuant thereto.
Notwithstanding the foregoing, Incremental Term Loans may have identical terms
to any of the Term Loans and be treated as the same Class as any of such Term
Loans.

 

(c)          Incremental Loan Request. Each Incremental Loan Request from the
Borrower pursuant to this Section 2.14 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans. Incremental Term Loans
may be made by any existing Lender (but each existing Lender will not have an
obligation to make any Incremental Commitment, nor will the Borrower have any
obligation to approach any existing lenders to provide any Incremental
Commitment) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”) (each
such existing Lender or Additional Lender providing such, an “Incremental
Lender”); provided that the Administrative Agent shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans to such Lender or
Additional Lender.

 



 -81- 

 



 

(d)           Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:

 

(i)         no Default or Event of Default shall exist after giving effect to
such Incremental Commitments and Incremental Loans made pursuant thereto on the
Incremental Facility Closing Date;

 

(ii)        after giving effect to such Incremental Commitments, the conditions
of Section 4.02(i) shall be satisfied (it being understood that all references
to “the date of such Credit Extension” or similar language in such
Section 4.02(i) shall be deemed to refer to the effective date of such
Incremental Amendment); provided that for purposes of satisfying Section
4.02(i), only the Specified Representations shall be required to be true and
correct to the extent the proceeds of such Incremental Loans are used to
consummate a Permitted Acquisition;

 

(iii)       the Borrower and its Restricted Subsidiaries shall be in compliance
with the covenants set forth in Section 7.11, determined on a Pro Forma Basis as
of the Incremental Facility Closing Date and the last day of the most recently
ended Test Period (or, if no Test Period cited in Section 7.11 has passed, the
covenants in Section 7.11 for the first Test Period cited in such Section shall
be satisfied as of the last four quarters ended), in each case, as if any
Incremental Term Loans available under such Incremental Commitments had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith;

 

(iv)       each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $15,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $15,000,000 if such
amount represents all remaining availability under the limit set forth in the
following clause (v)); and

 

(v)        the aggregate amount of the Incremental Term Loans incurred after the
Amendment No. 34 Effective Date shall not exceed (A) (1) $2350,000,000 minus (2)
the aggregate amount of all secured Permitted Ratio Debt incurred by the
Borrower and its Restricted Subsidiaries pursuant to Section 7.03(s) minus (3)
the aggregate amount of incremental commitments that shall have become effective
under the ABL Facility after the Amendment No. 34 Effective Date, (B) all
voluntary prepayments of Term Loans and all voluntary permanent commitment
reductions of the ABL Facility after the Amendment No. 34 Effective Date that
are not, in each case, financed with the proceeds of any Indebtedness and (C) an
additional amount of Incremental Term Loans so long as the Consolidated First
Lien Net Leverage Ratio is no more than 4.00 to 1.00 as of the last day of the
most recently ended period of four fiscal quarters of the Borrower for which
financial statements are internally available, determined on the applicable
Incremental Facility Closing Date, after giving effect to any such incurrence on
a Pro Forma Basis, and excluding from clause (xa) of the definition of
Consolidated First Lien Net Leverage Ratio the cash proceeds of any such
Incremental Term Loans. (but, in the event that Incremental Term Loans (other
than the Term B-4 Loans being incurred on the Amendment No. 4 Effective Date)
are being incurred in reliance on Section 2.14(d)(v)(A) or any Permitted Ratio
Debt is being incurred pursuant to clause (iv) of the definition of Permitted
Ratio Debt at substantially the same time that Incremental Term Loans are being
incurred pursuant to this Section 2.14(d)(v)(C), when calculating the
Consolidated First Lien Net Leverage Ratio for purposes of this Section
2.14(d)(v)(C) to determine the permissibility of the incurrence of such
Incremental Term Loans, it is understood and agreed that any Incremental Term
Loans so incurred pursuant to Section 2.14(d)(v)(A) at such time or any
Permitted Ratio Debt incurred pursuant to clause (iv) of the definition of
Permitted Ratio Debt at such time shall be excluded from Consolidated First Lien
Net Debt).

 

 -82- 

 

 

(e)            Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Commitments of any Class shall be as
agreed between the Borrower and the applicable Incremental Lenders providing
such Incremental Commitments, and except as otherwise set forth herein, to the
extent not identical to the Term Loans existing on the Incremental Facility
Closing Date, shall be reasonably satisfactory to Administrative Agent. In any
event:

 

(i)         the Incremental Term Loans:

 

(A)        shall (x) rank pari passu in right of payment and of security with
and (y) have the same Guarantees as the Term Loans,

 

(B)        shall not mature earlier than the Latest Maturity Date of any Term
Loans outstanding at the time of incurrence of such Incremental Term Loans,

 

(C)        shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of any then-existing Term Loans,

 

(D)        shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Lenders, and

 

(E)        the Incremental Term Loans may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of Term Loans hereunder, as specified in the
applicable Incremental Amendment;

 

(ii)        [Reserved];

 

(iii)       the amortization schedule (subject to clause (i)(C) above)
applicable to any Incremental Term Loans and the All-In Yield applicable to the
Incremental Term Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans made under
Incremental Commitments, the All-In Yield applicable to such Incremental Term
Loans shall not be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to outstanding Term B-34 Loans plus 50 basis points per annum unless, in
each case, the Applicable Rate (together with, as provided in the proviso below,
the Eurocurrency floor or Base Rate floor) with respect to the Term B-34 Loans
is increased so as to cause the then applicable All-In Yield under this
Agreement on each outstanding Class of Term B-34 Loans to equal the All-In Yield
then applicable to the Incremental Term Loans minus 50 basis points; provided
that any increase in All-In Yield to any existing Term B-34 Loan, due to the
application of a Eurocurrency floor or Base Rate floor higher than 0.75%the
Eurocurrency floor or 1.75%, respectively,Base Rate floor (if any) then in
effect for the Term B-4 Loans on any Incremental Term Loan shall be effected
solely through an increase in (or implementation of, as applicable) any
Eurocurrency floor or Base Rate floor applicable to such existing Term B-34
Loan.

 

 -83- 

 

 

(f)             Incremental Amendment. Commitments in respect of Incremental
Term Loans shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Incremental Lender
providing such Commitments and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.14. The Borrower
will use the proceeds of the Incremental Term Loans for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans, unless it so agrees.

 

(g)            [Reserved].

 

(h)           This Section 2.14 shall supersede any provisions in Section 2.13
or 10.01 to the contrary.

 

Section 2.15Refinancing Amendments.

 

(a)          On one or more occasions after the Closing Date, the Borrower may
obtain, from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans or Incremental Term
Loans) in the form of Other Term Loans or Other Term Loan Commitments pursuant
to a Refinancing Amendment.

 

(b)          The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

 

(c)          Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $15,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

 

(d)          Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Refinancing Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

 

 -84- 

 

 

Section 2.16Extension of Term Loans.

 

(a)          Extension of Term Loans. The Borrower may at any time and from time
to time request that all or a portion of the Term Loans of a given Class (each,
an “Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that: (i)
all or any of the scheduled amortization payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization
payments of principal of the Term Loans of such Existing Term Loan Tranche, to
the extent provided in the applicable Extension Amendment; provided, however,
that at no time shall there be Classes of Term Loans hereunder (including
Refinancing Term Loans and Extended Term Loans) which have more than four (4)
different Maturity Dates; (ii) the Effective Yield with respect to the Extended
Term Loans (whether in the form of interest rate margin, upfront fees, original
issue discount or otherwise) may be different than the Effective Yield for the
Term Loans of such Existing Term Loan Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which all Term Loans with
an earlier final stated maturity (including Term Loans under the Existing Term
Loan Tranche from which they were amended) are repaid in full, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) no Default shall have occurred and
be continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Term Loans of a
given Term Loan Extension Series at the time of establishment thereof be earlier
than the then Latest Maturity Date of any other Term Loans hereunder, (C) the
Weighted Average Life to Maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
(other than by virtue of amortization or prepayment of such Indebtedness prior
to the time of incurrence of such Extended Term Loans) than the remaining
Weighted Average Life to Maturity of any Existing Term Loan Tranche, (D) any
such Extended Term Loans (and the Liens securing the same) shall be permitted by
the terms of the Intercreditor Agreements (to the extent any Intercreditor
Agreement is then in effect), (E) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing and (F) any Extended Term Loans
may participate on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Term Loan
Extension Request. Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.16 shall be in an aggregate principal
amount that is not less than $35,000,000.

 

(b)          [Reserved].

 

 -85- 

 

  

(c)          Extension Request. The Borrower shall provide the applicable Term
Loan Extension Request at least five (5) Business Days prior to the date on
which Lenders under the Existing Term Loan Tranche are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Tranche amended into
Extended Term Loans pursuant to any Term Loan Extension Request. Any Lender
holding a Loan under an Existing Term Loan Tranche (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Term Loan Extension Request amended into
Extended Term Loans shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Term Loan Extension Request
of the amount of its Term Loans under the Existing Term Loan Tranche which it
has elected to request be amended into Extended Term Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent). In the
event that the aggregate principal amount of Term Loans under the Existing Term
Loan Tranche in respect of which applicable Term Lenders shall have accepted the
relevant Term Loan Extension Request exceeds the amount of Extended Term Loans
requested to be extended pursuant to the Term Loan Extension Request, Term Loans
subject to Extension Elections shall be amended to Extended Term Loans on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans included in
each such Extension Election.

 

(d)          Extension Amendment. Extended Term Loans shall be established
pursuant to an amendment (each, a “Extension Amendment”) to this Agreement among
the Borrower, the Administrative Agent and each Extending Term Lender providing
an Extended Term Loan thereunder, which shall be consistent with the provisions
set forth in Section 2.16(a) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans are provided with the benefit of the applicable Loan
Documents. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.07 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section 2.07), (iii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iv) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the second paragraph of Section 10.01 (without
the consent of the Required Lenders called for therein) and (v) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.16, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

 

 -86- 

 

 

(e)          No conversion of Loans pursuant to any Extension in accordance with
this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01Taxes.

 

(a)          Except as provided in this Section 3.01, any and all payments made
by or on account of the Borrower (the term Borrower under Article III being
deemed to include any Subsidiary for whose account a Letter of Credit is issued)
or any Guarantor under any Loan Document shall be made free and clear of and
without deduction for any Taxes. If the Borrower, any Guarantor or other
applicable withholding agent shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) if the Tax in question is an Indemnified Tax or Other Tax, the
sum payable by the Borrower or applicable Guarantor shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 3.01), each
of such Agent and such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions, (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), if the Borrower or any Guarantor is
the applicable withholding agent, it shall furnish to such Agent or Lender (as
the case may be) the original or a copy of a receipt evidencing payment thereof
or other evidence acceptable to such Agent or Lender.

 

(b)          In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes, imposed by any Governmental Authority,
which arise from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Tax imposed as a result of an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”) (except for
Assignment Taxes resulting from an assignment, participation, etc., that is
requested or required in writing by Borrower), but only to the extent such
Assignment Taxes are imposed as a result of a connection between the assignor,
assignee, participating lender or Participant (as applicable) and the
jurisdiction imposing such Assignment Taxes (other than any connection arising
solely from executing, delivering, being a party to, engaging in any transaction
pursuant to, performing obligations under, receiving payments under, and/or
enforcing, any Loan Document) (all such non-excluded Taxes described in this
Section 3.01(b) being hereinafter referred to as “Other Taxes”).

 

(c)          Without duplication of any amounts paid or to be paid pursuant to
Section 3.01(a), the Borrower and each Guarantor agree to indemnify each Agent
and each Lender for (i) the full amount of Indemnified Taxes imposed on or with
respect to any amounts paid by or on account of the Borrower or any Guarantor
under any Loan Document and Other Taxes payable by such Agent or such Lender and
(ii) any expenses arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered by such Agent or Lender (or by an Agent on behalf of
such Lender), accompanied by a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts shall be conclusive
absent manifest error.

 

 -87- 

 

 

(d)          Each Lender and Agent shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete, invalid or inaccurate in
any material respect, deliver promptly and on or before the date such
documentation expires, becomes obsolete, invalid or inaccurate to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. Unless the applicable withholding
agent has received forms or other documents satisfactory to it indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the applicable withholding agent shall withhold amounts required to
be withheld by applicable Law from such payments at the applicable statutory
rate. Notwithstanding any other provision of this clause (d), a Lender shall not
be required to deliver any documentation pursuant to this clause (d) that such
Lender is not legally eligible to deliver. Without limiting the foregoing:

 

(i)          Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.

 

(ii)         Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

(A)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the Code,

 

(B)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(C)         in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit I hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN (or any successor
forms), or

 

(D)         to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has transferred its
beneficial interest to a Participant or SPC), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership and not a participating Lender (or Lender
transferring to an SPC) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner(s)).

 

 -88- 

 

 

(iii)        Each Agent that is a United States person (as defined in
Section 7701(a)(30)) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from U.S. federal backup
withholding. Each Agent that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI with respect to fees received on its own
behalf.

 

(e)          If a payment made to any Person under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Person were to
fail to comply with the applicable reporting requirements of FATCA, such Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Person has or has not complied with such Person’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment.

 

(f)          Any Lender or Agent claiming any additional amounts payable
pursuant to this Section 3.01 shall use its reasonable efforts to mitigate or
reduce the additional amounts payable, which reasonable efforts may include a
change in the jurisdiction of its Lending Office (or any other measures
reasonably requested by the Borrower) if such a change or other measures would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender.

 

(g)          If any Lender or Agent determines, in its sole discretion, that it
has received a refund in respect of any Indemnified Taxes or Other Taxes as to
which indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrower or any other
person.

 

 -89- 

 

 

Section 3.02Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

Section 3.03Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.

 

Section 3.04         Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.

 

(a)          If any Lender reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the Closing Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Eurocurrency Rate Loans, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i)(x) any Indemnified Taxes or Other Taxes
indemnified pursuant to Section 3.01, (y) any Taxes excluded from the definition
of Indemnified Taxes (other than Taxes excluded under clause (ii) thereof) or
Other Taxes or (z) any Taxes that are not imposed on or in respect of its loans,
loan principal, interest or other payments, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement (including Section 3.04(b)), (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued.

 

 -90- 

 

 

(b)          If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

 

(c)          The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen (15)
days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable fifteen (15) days from receipt of such notice.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

 

(e)          If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

 

Section 3.05Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan of the Borrower on a day other than the last day of the
Interest Period for such Loan; or

 

 -91- 

 

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrower on the date or in the amount notified by
the Borrower;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

Section 3.06Matters Applicable to All Requests for Compensation.

 

(a)          Any Agent or any Lender claiming compensation under this Article
III shall deliver a certificate to the Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

 

(b)          With respect to any Lender’s claim for compensation under
Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan, or, if applicable, to convert Base
Rate Loans into Eurocurrency Rate Loan, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)          If the obligation of any Lender to make or continue any
Eurocurrency Rate Loan, or to convert Base Rate Loans into Eurocurrency Rate
Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans (or, if such conversion is not possible, repaid) on the last day(s)
of the then current Interest Period(s) for such Eurocurrency Rate Loans (or, in
the case of an immediate conversion required by Section 3.02, on such earlier
date as required by Law) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:

 

(i)  to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)  all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

 

(d)          If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

 -92- 

 

 

Section 3.07Replacement of Lenders under Certain Circumstances.

 

(a)          If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04 or (ii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (ii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment of such Lender and repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date; provided that in
the case of any such termination of a Non-Consenting Lender such termination
shall be sufficient (together with all other consenting Lenders) to cause the
adoption of the applicable departure, waiver or amendment of the Loan Documents
and such termination shall be in respect of any applicable facility only in the
case of clause (i) or, with respect to a Class vote, clause (ii).

 

(b)          Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans in respect thereof, and
(ii) deliver any Term Notes evidencing such Loans to the Borrower or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans, (B) all obligations of the
Borrower owing to the assigning Lender relating to the Loans, Commitments and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such Assignment and Assumption and (C) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Term Note or Term Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within five
(5) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Non-Consenting
Lender.

 

(c)          [Reserved].

 

 -93- 

 

 

(d)          In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders) have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

Section 3.08Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01Conditions to Initial Credit Extension.

 

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or pdf copies or other facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i)          a Committed Loan Notice in accordance with the requirements hereof;

 

(ii)         executed counterparts of this Agreement;

 

(iii)        a Term Note executed by the Borrower in favor of each Lender that
has requested a Term Note at least two (2) Business Days in advance of the
Closing Date;

 

(iv)        each Collateral Document set forth in Section 1.01C of the
Confidential Disclosure Letter required to be executed on the Closing Date as
indicated on such schedule, duly executed by each Loan Party thereto, together
with:

 

(A)         certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank; and

 

(B)         evidence that all other actions, recordings and filings required by
the Collateral Documents that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent;

 

 -94- 

 

 

(v)         such certificates of good standing (to the extent such concept
exists) from the applicable secretary of state of the state of organization of
each Loan Party, certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date;

 

(vi)        an opinion from Kirkland & Ellis LLP, New York counsel to the Loan
Parties, substantially in the form of Exhibit N;

 

(vii)       [reserved];

 

(viii)      a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower
(after giving effect to the Transactions) substantially in the form attached
hereto as Exhibit D-2;

 

(ix)         certified copies of the Acquisition Agreement and schedules
thereto, duly executed by the parties thereto, together with all material
agreements, instruments and other documents delivered in connection therewith as
the Administrative Agent shall reasonably request, each including certification
by a Responsible Officer of the Borrower that such documents are in full force
and effect as of the Closing Date and that the condition specified in clause (c)
below has been satisfied; and

 

(x)          copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties;

 

provided, however, that, each of the requirements set forth in clause (iv)
above, including the delivery of documents and instruments necessary to satisfy
the Collateral and Guarantee Requirement (except for the execution and delivery
of the Security Agreement and to the extent that a Lien on such Collateral may
be perfected (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) by the delivery of stock certificates of the Borrower and
its wholly owned Material Domestic Subsidiaries other than any Unrestricted
Subsidiaries) shall not constitute conditions precedent to any Credit Extension
on the Closing Date after the Borrower’s use of commercially reasonable efforts
to provide such items on or prior to the Closing Date or without undue burden or
expense if the Borrower agrees to deliver, or cause to be delivered, such search
results, documents and instruments, or take or cause to be taken such other
actions as may be required to perfect such security interests within ninety (90)
days after the Closing Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion).

 

(b)          All fees and expenses required to be paid hereunder and invoiced at
least three (3) Business Days before the Closing Date (except as otherwise
reasonably agreed to by the Borrower) shall have been paid from the proceeds of
the initial fundings under the Facilities, including fees pursuant to the Fee
Letter.

 

(c)          Prior to or substantially simultaneously with the initial Borrowing
on the Closing Date, (i) the Acquisition shall have been consummated in all
material respects in accordance with the terms of the Acquisition Agreement as
in effect on December 20, 2011 (without giving effect to any amendments,
consents or waivers by Holdings that are material and adverse to the Lenders or
the Arrangers (as reasonably determined by the Arrangers) without the prior
consent of the Arrangers (such consent not to be unreasonably withheld, delayed
or conditioned) (it being understood that (a) any reduction in the purchase
price of, or consideration for, the Acquisition is not material and adverse to
the interests of the Lenders or the Arrangers, but shall reduce the commitments
in respect of the Term Loans and the unsecured bridge loans (if any) (or Senior
Notes) to be incurred or issued on the Closing Date, ratably and (b) any
amendment to the definition of “Material Adverse Change” or “Material Adverse
Effect” in such Acquisition Agreement is material and adverse to the interests
of the Lenders and the Arrangers))) and (ii) the Refinancing shall have been
consummated.

 

 -95- 

 

 

(d)          No Material Adverse Change (as defined in the Acquisition Agreement
as in effect on December 20, 2011) shall have occurred which is not capable of
remedy prior to the Closing Date.

 

(e)          The Specified Representations shall be true and correct in all
material respects (or, if qualified by “materiality,” “Material Adverse Effect”
or similar language, in all respects (after giving effect to such
qualification)) on and as of the Closing Date; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date.

 

(f)          The Arrangers shall have received the Company Annual Financial
Statements, the Company Quarterly Financial Statements, the Acquired Business
Annual Financial Statements and the Acquired Business Unaudited Financial
Statements.

 

(g)          The Arrangers shall have received the Pro Forma Financial
Statements.

 

(h)          The Administrative Agent and each Arranger shall have received all
documentation and other information about the Borrower and the Guarantors as has
been reasonably requested in writing at least 15 days prior to the Closing Date
by the Administrative Agent or such Arranger that it reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

 

(i)          The representations and warranties made by the Seller in the
Acquisition Agreement that are material to the interests of the Lenders shall be
true and correct, but only to the extent that Holdings or the Borrower has the
right to terminate its obligations under the Acquisition Agreement as a result
of a breach of such representations and warranties.

 

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.02Conditions to All Credit Extensions after the Closing Date.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

 -96- 

 

 

(i)          The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(ii)         No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(iii)        The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(i) and (ii) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Holdings, the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents and the Lenders at the time of each Credit
Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article IV) that:

 

Section 5.01Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization to the extent such concept exists in such
jurisdiction, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clause (a) (other than with respect to the Borrower), (b)(i)
(other than with respect to the Borrower), (c), (d) or (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.02Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

 

 -97- 

 

 

Section 5.03Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

 

Section 5.05Financial Statements; No Material Adverse Effect.

 

(a)          The Company Annual Financial Statements and the Company Quarterly
Financial Statements fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Company
Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

 

(b)          The Acquired Business Annual Financial Statements and the Acquired
Business Unaudited Financial Statements fairly present in all material respects
the financial condition of the Acquired Business as of the dates thereof and its
results of operations for the period covered thereby in accordance with IFRS
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Acquired
Business Unaudited Financial Statements, to changes resulting from normal
year-end adjustments and the absence of footnotes.

 

 -98- 

 

 

(c)          The unaudited pro forma consolidated balance sheet of Holdings and
its Subsidiaries as of the last day of the twelve-month period ending on the
last day of the most recently completed four-fiscal quarter period ended at
least forty-five (45) days (or ninety (90) days if such four-fiscal quarter
period is the end of Holdings’ fiscal year) prior to the Closing Date, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (including the notes thereto) (the “Pro Forma Balance Sheet”) and
the unaudited pro forma consolidated statement of income of Holdings and its
Subsidiaries for the 12 -month period ended at least forty-five (45) days (or
ninety (90) days if such four-fiscal quarter period is the end of the Borrower’s
fiscal year) prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred at the beginning of such period
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Company Annual Financial
Statements, the Company Quarterly Financial Statements, the Acquired Business
Annual Financial Statements and the Acquired Business Unaudited Financial
Statements and have been prepared in good faith, based on assumptions believed
by Holdings to be reasonable as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis the estimated financial
position of Holdings and its Subsidiaries as at September 30, 2011 and their
estimated results of operations for the period covered thereby.

 

(d)          The forecasts of consolidated balance sheets, income statements and
cash flow statements of Holdings and its Subsidiaries for each fiscal year
ending after the Closing Date until the fifth anniversary of the Closing Date,
copies of which have been furnished to the Administrative Agent prior to the
Closing Date, and all Projections delivered pursuant to Section 6.01 have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts and actual
results may vary materially from such forecasts.

 

(e)          Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(f)          There are no material liabilities that are not disclosed in the
Company Annual Financial Statements, the Company Quarterly Financial Statements,
the Acquired Business Annual Financial Statements, the Acquired Business
Unaudited Financial Statements or any other financial statements delivered
pursuant to Section 6.01(a) or (b).

 

Section 5.06Litigation.

 

Except as set forth in Section 5.06 of the Confidential Disclosure Letter, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Holdings or the Borrower, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against Holdings, the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.07Ownership of Property; Liens.

 

Holdings, the Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth in Section 5.07 of
the Confidential Disclosure Letter and except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

 -99- 

 

 

Section 5.08Environmental Matters.

 

Except as specifically disclosed in Section 5.08(a) of the Confidential
Disclosure Letter or except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

 

(a)          Each Loan Party and its respective properties and operations are
and have been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

 

(b)          the Loan Parties have not received any written notice that alleges
any of them is in violation of or potentially liable under any Environmental
Laws and none of the Loan Parties nor any of the Real Property is the subject of
any claims, investigations, liens, demands, or judicial, administrative or
arbitral proceedings pending or, to the knowledge of the Borrower, threatened in
writing, under any Environmental Law or to revoke or modify any Environmental
Permit held by any of the Loan Parties;

 

(c)          there has been no Release of Hazardous Materials on, at, under or
from any Real Property or facilities owned, operated or leased by any of the
Loan Parties, or, to the knowledge of the Borrower, Real Property formerly
owned, operated or leased by any Loan Party or arising out of the conduct of the
Loan Parties that could reasonably be expected to require investigation,
remedial activity or corrective action or cleanup or could reasonably be
expected to result in the Borrower incurring liability under Environmental Laws;
and

 

(d)          there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or Real Property or facilities
owned, operated or leased by any of the Loan Parties or the knowledge of the
Borrower, Real Property or facilities formerly owned, operated or leased by the
Loan Parties that could reasonably be expected to result in the Borrower
incurring liability under Environmental Laws.

 

Section 5.09Taxes.

 

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all Tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that, if made
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.10ERISA Compliance.

 

(a)          Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state Laws.

 

 -100- 

 

 

(b)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due under Section 4007 of
ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; except, with respect to each of
the foregoing clauses of this Section 5.10(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

Section 5.11Subsidiaries; Equity Interests.

 

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Subsidiaries other than those specifically disclosed in
Section 5.11 of the Confidential Disclosure Letter, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such material Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan Party)
in such material Subsidiaries are owned free and clear of all Liens except (i)
those created under the Collateral Documents or under the ABL Facility
Documentation (which Liens shall be subject to the ABL Intercreditor Agreement)
and (ii) any Lien that is permitted under Section 7.01. As of the Closing Date,
Schedules 1(a) and 5(a) to the Perfection Certificate (a) set forth the name and
jurisdiction of each Domestic Subsidiary that is a Loan Party, (b) set forth the
ownership interest of the Borrower and any other Subsidiary thereof in each
Subsidiary, including the percentage of such ownership and (c) identifies each
Subsidiary that is a Subsidiary the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

Section 5.12Margin Regulations; Investment Company Act.

 

(a)          No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

 

(b)          None of the Borrower, any Person Controlling the Borrower, or any
of their Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

Section 5.13Disclosure.

 

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, Holdings and the
Borrower represent that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

 -101- 

 

 

Section 5.14Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the Borrower or any of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from each of the Loan Parties or any of the
Restricted Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.

 

Section 5.15         Intellectual Property; Licenses, Etc. Each of the Loan
Parties and the Restricted Subsidiaries own, license or possess the right to use
all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of Holdings and the Borrower,
no IP Rights used by any Loan Party or any of the Restricted Subsidiaries in the
operation of their respective businesses as currently conducted infringes upon
any rights held by any Person, except for such infringements, individually or in
the aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights owned by any Loan
Party or any of the Restricted Subsidiaries, is pending or, to the knowledge of
Holdings and the Borrower, threatened against any Loan Party or any of the
Restricted Subsidiaries, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

All registrations listed in Schedule 12(a) or 12(b) to the Perfection
Certificate are valid and in full force and effect, except, in each case, to the
extent the failure of such registrations to be valid and in full force and
effect could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

Section 5.16Solvency.

 

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.17Subordination of Junior Financing.

 

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation that is subordinated in right of
payment to the Obligations.

 

Section 5.18USA Patriot Act.

 

(a)          To the extent applicable, each of Holdings and its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (ii) the
USA Patriot Act.

 

 -102- 

 

 

(b)          No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(c)          None of Holdings any of its Subsidiaries or, to the knowledge of
the Borrower or Holdings, any director, officer, employee or agent of Holdings
or any of its Subsidiaries is an individual or entity that is, or is owned or
controlled by Persons that are: (i) the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions. None of Holdings or
any of its Subsidiaries will use, to their knowledge, any of the proceeds of any
of the Loans in violation of any Sanctions.

 

Section 5.19Security Documents.

 

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 7.01, a legal, valid,
enforceable and perfected first priority (other than with respect to the ABL
Priority Collateral (as to which the Lien hereon shall be junior to the extent
set forth in the ABL Intercreditor Agreement)) Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to
Section 6.13 or 4.01(a)(iv), the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or enforceability of
any pledge or security interest to the extent not required on the Closing Date
pursuant to Section 4.01(a)(iv).

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Term Loan Secured Hedge Agreements)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, then
from and after the Closing Date, Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of the Restricted Subsidiaries to:

 

 -103- 

 

 

Section 6.01Financial Statements.

 

(a)          Deliver to the Administrative Agent for prompt further distribution
to each Lender, not later than the earlier of (x) ninety (90) days after the end
of each fiscal year of the Borrower (beginning with the fiscal year ending March
31, 2012) and (y) the day on which Holdings’ Annual Report on Form 10-K is
required to be filed with the SEC for such fiscal year, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of PricewaterhouseCoopers LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)          Deliver to the Administrative Agent for prompt further distribution
to each Lender, not later than the earlier of (x) forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (beginning with the fiscal quarter ended December 31, 2011) and (y) the
day on which Holdings’ Quarterly Report on Form 10-Q is required to be filed
with the SEC for the applicable fiscal quarter, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(c)          Deliver to the Administrative Agent for prompt further distribution
to each Lender, within ninety (90) days after the end of each fiscal year of
Borrower, a detailed consolidated budget for the following fiscal year on a
quarterly basis (including a projected consolidated balance sheet of Borrower
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

 

(d)          Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower (or any direct or indirect parent of the
Borrower) or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

 

 -104- 

 

 

Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them.

 

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (x)
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

 -105- 

 

 

Section 6.02Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)          no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings;

 

(b)          promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

 

(c)          promptly after the furnishing thereof, copies of any material
notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of the
ABL Facility Documentation, the Senior2021 Notes Indenture or the Existing2024
Notes Indenture and, in each case, any Permitted Refinancing thereof in each
case in a principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;

 

(d)          together with the delivery of each Compliance Certificate pursuant
to Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report, (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the Closing Date or the
most recent list provided); and

 

(e)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.

 

Section 6.03Notices.

 

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

 

(a)          of the occurrence of any Default;

 

 -106- 

 

 

(b)          of the occurrence of an ERISA Event which could reasonably be
expected to result in a Material Adverse Effect; and

 

(c)          of the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against the Borrower or any of its Restricted Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 

Section 6.04Payment of Taxes.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Section 6.05Preservation of Existence, Etc.(a)

 

(a)          Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization, and

 

(b)          take all reasonable action to maintain all rights, privileges
(including its good standing where applicable in the relevant jurisdiction),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business,

 

except, in the case of (a) (other than with respect to Holdings and the
Borrower) or (b), to the extent (i) that failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.

 

Section 6.06Maintenance of Properties.

 

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

 -107- 

 

 

Section 6.07Maintenance of Insurance.

 

Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Holdings, the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. Each such policy of
insurance shall as appropriate (i) name the Administrative Agent, on behalf of
the Lenders, as an additional insured thereunder as its interest may appear or
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders, as loss payee thereunder. If the improvements on any Mortgaged Property
are at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Flood Insurance Laws, the
Borrower shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.

 

Section 6.08Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of Holdings, the Borrower or a Restricted Subsidiary, as the
case may be (it being understood and agreed that certain Foreign Subsidiaries
maintain individual books and records in conformity with generally accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

 

Section 6.10Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

 -108- 

 

 

Section 6.11Additional Collateral; Additional Guarantors.

 

At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

 

(a)          Upon the formation or acquisition of any new direct or indirect
wholly owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Material Domestic Subsidiary as
a Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary):

 

(i)          within 60 days after such formation, acquisition or designation, or
such longer period as the Administrative Agent may agree in writing in its
discretion:

 

(A)         cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent, other than with respect to any
Excluded Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements, a counterpart of the
Intercompany Note and other security agreements and documents as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;

 

(B)         cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement (and the
parent of each such Domestic Subsidiary that is a Guarantor) to deliver any and
all certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

 

(C)         take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and each
direct or indirect parent of such Material Domestic Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

 

 -109- 

 

 

(ii)         if reasonably requested by the Administrative Agent, within
forty-five (45) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request;

 

(iii)        as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Borrower; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

 

(iv)        if reasonably requested by the Administrative Agent, within sixty
(60) days after such request (or such longer period as the Administrative Agent
may agree in writing in its discretion), deliver to the Administrative Agent any
other items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor acquired after the Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.

 

(b)          Not later than one hundred twenty (120) days after the acquisition
by any Loan Party of Material Real Property as determined by the Borrower
(acting reasonably and in good faith) (or such longer period as the
Administrative Agent may agree in writing in its discretion) that is required to
be provided as Collateral pursuant to the Collateral and Guarantee Requirement,
which property would not be automatically subject to another Lien pursuant to
pre-existing Collateral Documents, cause such property to be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the definition of
“Collateral and Guarantee Requirement”.

 

Section 6.12Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

 

 -110- 

 

 

Section 6.13Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of any Mortgaged Property, the
Borrower shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA. The Borrower shall promptly notify the Administrative Agent upon the
purchase of the Split Brands or the termination of Holdings’ obligation to
purchase the Split Brands. To the extent that the Split Brands are purchased
prior to the Split Brands Cutoff Date: (i) either (x) such purchase must be made
by the Borrower or a Subsidiary Guarantor, or (y) upon the purchase of the Split
Brands by Holdings, Holdings shall contribute the Split Brands to the Borrower
or a Subsidiary Guarantor and (ii) the Borrower shall take all such actions
required by Section 6.11 to create and perfect the security interest in the
Split Brands and comply with the Collateral and Guarantee Requirement. Holdings
shall take all actions necessary to consummate the BSPA Assignment.

 

Section 6.14Designation of Subsidiaries.

 

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing, (ii)
other than for purposes of designating a Restricted Subsidiary as an
Unrestricted Subsidiary that is a Securitization Subsidiary in connection with
the establishment of a Qualified Securitization Financing, immediately after
giving effect to such designation, the Borrower shall be in compliance, on a Pro
Forma Basis, with the covenants set forth in Section 7.11 (it being understood
that if no Test Period cited in Section 7.11 has passed, the covenants in
Section 7.11 for the first Test Period cited in such Section shall be satisfied
as of the last four quarters ended and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of the ABL Facility, the Senior2021
Notes, Existing2024 Notes or any Junior Financing and (iv) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value as determined in good faith by the Borrower of the Borrower’s or
its Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary.

 

Section 6.15Maintenance of Ratings.

 

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of the Term B-34 Loans from each of S&P and Moody’s.

 

 -111- 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations under Term Loan Secured
Hedge Agreements) which is accrued and payable shall remain unpaid or
unsatisfied, then from and after the Closing Date, Holdings and the Borrower
(and, with respect to Section 7.14 only, Holdings) shall not and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:

 

Section 7.01Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)          Liens created pursuant to any Loan Document (including Liens
pursuant to the Loan Documents securing the Existing Notes);;

 

(b)          Liens existing on the Amendment No. 34 Effective Date and listed in
Schedule 7.01 to Amendment No. 34 and any modifications, replacements, renewals,
refinancings or extensions thereof; provided that (i) the Lien does not extend
to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof, and (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

 

(c)          Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate actions, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)          statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty (30)
days overdue, are unfiled and no other action has been taken to enforce such
Liens or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)          (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

 

(f)          deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

 -112- 

 

 

(g)          easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting Real Property that do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries, taken as a whole, and any exceptions on
the Mortgage Policies issued in connection with the Mortgaged Properties;

 

(h)          Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(i)          leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which (i) do not interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) do not secure any Indebtedness or (iii) are permitted by
Section 7.05;

 

(j)          Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(k)          Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

 

(l)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 7.02(r) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(m)          Liens (i) in favor of the Borrower or a Restricted Subsidiary on
assets of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03(b), (d) and (u) and (ii) in favor of the Borrower
or any Subsidiary Guarantor;

 

(n)          any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(o)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(p)          Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

 

 -113- 

 

 

(q)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)          Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

(s)          Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(t)          ground leases in respect of Real Property on which facilities owned
or leased by the Borrower or any of its Restricted Subsidiaries are located;

 

(u)          Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;

 

(v)         Liens on property of any Subsidiary that is not a Loan Party, which
Liens secure Indebtedness of any of Holdings, the Borrower or any Subsidiary
permitted under Section 7.03;

 

(w)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Closing Date (other than Liens
on the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(g);

 

(x)          (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

 

 -114- 

 

 

(y)          Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

(z)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)         the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (u) and (w) of this Section 7.01; provided that (i)
the Lien does not extend to any additional property, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03 (to the extent constituting
Indebtedness);

 

(bb)         Liens with respect to property or assets of the Borrower or any of
its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of $4050,000,000 and
1.50% of Total Assets, in each case determined as of the date of incurrence;

 

(cc)         Liens to secure Indebtedness permitted under Section 7.03(s) to the
extent such Liens are subject to (i) the ABL Intercreditor Agreement and a First
Lien Intercreditor Agreement if such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations, or (ii) the ABL Intercreditor Agreement and a Junior Lien
Intercreditor Agreement if such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the liens securing the
Obligations;

 

(dd)         Liens on the Collateral securing obligations in respect of
Permitted First Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt and any Permitted Refinancing of any of the foregoing; provided
that (x) any such Liens securing any Permitted Refinancing in respect of
Permitted First Priority Refinancing Debt are subject to the ABL Intercreditor
Agreement and the First Lien Intercreditor Agreement and (y) any such Liens
securing any Permitted Refinancing in respect of Permitted Junior Priority
Refinancing Debt are subject to the ABL Intercreditor Agreement and the Junior
Lien Intercreditor Agreement;

 

(ee)         Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(ff)         deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

 

(gg)         Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing; and

 

(hh)         Liens on the Collateral securing Indebtedness permitted under
Section 7.03(r) (including, for the avoidance of doubt, any Liens securing
obligations referred to in clauses (ii) and (iii) of the definition of “ABL
Facility Indebtedness”); provided, that such Liens shall be subject to the ABL
Intercreditor Agreement in the capacity as “ABL Obligations” or subject to the
Replacement Intercreditor Agreement.

 

 -115- 

 

 

Section 7.02Investments.

 

Make or hold any Investments, except:

 

(a)          Investments by the Borrower or any of its Restricted Subsidiaries
in assets that were Cash Equivalents when such Investment was made;

 

(b)          loans or advances to officers, directors and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries (i)
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Borrower in cash as common equity and (iii) for any
other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under clause (iii)
above shall not exceed $10,000,000;

 

(c)          Investments (i) by the Borrower or any Restricted Subsidiary in any
Loan Party (other than Holdings), (ii) by any Restricted Subsidiary that is not
a Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) any such Investments made pursuant to this clause (iii) in the
form of intercompany loans shall be evidenced by notes that, unless they are
Excluded Assets, have been pledged (individually or pursuant to a global note)
to the Administrative Agent for the benefit of the Lenders (it being understood
and agreed that any Investments permitted under this clause (iii) that are not
so evidenced as of the Closing Date are not required to be so evidenced and
pledged until the date that is sixty (60) days after the Closing Date (or such
later date as may be approved by the Administrative Agent)) and (B) the
aggregate amount of Investments made pursuant to this clause (iii) shall not
exceed at any time outstanding the sum of (x) together with Investments pursuant
to Section 7.02(i)(iv)(1), the greater of $1300,000,000 and 4.00% of Total
Assets and (y) the Cumulative Credit at such time;

 

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)          Investments (excluding loans and advances made in lieu of
Restricted Payments pursuant to and limited by Section 7.02(m) below) consisting
of transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and
(d)), 7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06
(other than 7.06(d) or (h)(iv)) and 7.13, respectively;

 

(f)          Investments (i) existing or contemplated on the Amendment No. 34
Effective Date or made pursuant to legally binding written contracts in
existence on the Amendment No. 34 Effective Date, in each case set forth in
Schedule 7.02 to Amendment No. 34 and any modification, replacement, renewal,
reinvestment or extension thereof that does not in each case increase the amount
of such Investment and (ii) existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof;

 

(g)          Investments in Swap Contracts permitted under Section 7.03;

 

 -116- 

 

 

(h)          promissory notes, securities and other non-cash consideration
received in connection with Dispositions permitted by Section 7.05;

 

(i)          any acquisition of all or substantially all the assets of a Person
or any Equity Interests in a Person that becomes a Restricted Subsidiary or
division or line of business of a Person (or any subsequent Investment made in a
Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if
immediately after giving Pro Forma Effect thereto (i) no Event of Default shall
have occurred and be continuing, (ii) Holdings, the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with the covenants set forth in
Section 7.11; (iii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Subsidiary (other than an Excluded Subsidiary or an Unrestricted
Subsidiary) shall become Guarantors, in each case, in accordance with
Section 6.11, and (iv) the aggregate amount of Investments made by virtue of
this Section 7.02(i) in Persons that do not become Loan Parties shall not exceed
at any time outstanding the sum of (1) together with Investments pursuant to
Section 7.02(c)(iii)(B)(x), the greater of $150205,000,000 and 6.25% of Total
Assets and (2) the Cumulative Credit at such time (any such acquisition, a
“Permitted Acquisition”);

 

(j)          Investments made in connection with the Transactions;

 

(k)          Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(l)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(m)          loans and advances to any direct or indirect parent of the Borrower
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Sections 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment made
pursuant to such clause;

 

(n)          Investments in an aggregate amount outstanding pursuant to this
clause (n) (valued at the time of the making thereof, and without giving effect
to any write downs or write offs thereof) at any time not to exceed (x) the
greater of $1265,000,000 and 5.00% of Total Assets (in each case, net of any
return in respect thereof, including dividends, interest, distributions, returns
of principal, profits on sale, repayments, income and similar amounts) plus (y)
the Cumulative Credit at such time;

 

(o)          advances of payroll payments to employees in the ordinary course of
business;

 

(p)          (i) Investments made in the ordinary course of business in
connection with obtaining, maintaining or renewing client contracts and loans or
advances made to distributors in the ordinary course of business and (ii)
Investments to the extent that payment for such Investments is made solely with
Equity Interests of the Borrower (or any direct or indirect parent of the
Borrower);

 

 -117- 

 

 

(q)          Investments of a Restricted Subsidiary acquired after the Closing
Date or of a corporation merged or amalgamated or consolidated into the Borrower
or merged, amalgamated or consolidated with a Restricted Subsidiary in
accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation;

 

(r)          Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
permitted under this Section 7.02;

 

(s)          Guarantees by the Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(t)          (i) Investments in a Securitization Subsidiary or any Investment by
a Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of additional
Securitization Assets or (y) Limited Originator Recourse and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing;

 

(u)          the acquisition of the Split Brands pursuant to the Split Brands
Acquisition Agreement as in effect on the Closing Date or as may be amended in
any manner not material and adverse to the Lenders;

 

(v)         Investments consisting of any Foreign IP Transfer; and

 

(w)          Investments made with Excluded Contributions.

 

Section 7.03Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness of any Loan Party under the Loan Documents;

 

(b)          (i) Indebtedness outstanding on the Amendment No. 34 Effective Date
and listed in Schedule 7.03 to Amendment No. 34 (other than, for the avoidance
of doubt, the 2021 Notes and the 2024 Notes) and any Permitted Refinancing
thereof and (ii) intercompany Indebtedness outstanding on the Closing Date and
any Permitted Refinancing thereof, of which any amount owed by a Restricted
Subsidiary that is not a Loan Party to a Loan Party shall be evidenced by an
Intercompany Note; provided that all such Indebtedness of any Loan Party owed to
any Person or Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations pursuant to an Intercompany Note;

 

 -118- 

 

 

(c)          Guarantees by the Borrower and any Restricted Subsidiary in respect
of Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such Guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

 

(d)          Indebtedness of the Borrower or any Restricted Subsidiary owing to
any Loan Party or any other Restricted Subsidiary (or issued or transferred to
any direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that all such Indebtedness of any Loan Party owed to any Person or
Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Intercompany Note;

 

(e)          (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $5065,000,000 and 2.00% of
Total Assets, in each case determined at the time of incurrence (together with
any Permitted Refinancings thereof) at any time outstanding and (ii)
Attributable Indebtedness arising out of sale-leaseback transactions permitted
by Section 7.05(m) and any Permitted Refinancing of such Attributable
Indebtedness;

 

(f)          Indebtedness in respect of Swap Contracts designed to hedge against
the Borrower’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes and Guarantees thereof;

 

(g)          Indebtedness of the Borrower or any Restricted Subsidiary assumed
in connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided further that, after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, the
aggregate amount of such Indebtedness does not exceed (x) $35,00042,500,000 at
any time outstanding plus (y) any additional amount of such Indebtedness so long
as the Total Leverage Ratio is no greater than 5.856.00:1.00 and, if such
Indebtedness is secured, the Secured Leverage Ratio is no greater than
4.00:1.00, in each case determined on a Pro Forma Basis; provided that in the
case of clause (y), any such Indebtedness incurred by a Restricted Subsidiary
that is not a Loan Party, together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(s), does
not exceed in the aggregate at any time outstanding the greater of $5065,000,000
and 2.00% of Total Assets, in each case determined at the time of incurrence;

 

(h)          Indebtedness representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business;

 

(i)          Indebtedness consisting of promissory notes issued by the Borrower
or any of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06;

 

 -119- 

 

 

(j)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;

 

(k)          Indebtedness consisting of obligations of the Borrower or any of
its Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

 

(l)          Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof;

 

(m)          Indebtedness in an aggregate principal amount that at the time of,
and after giving effect to, the incurrence thereof, would not exceed the greater
of $1265,000,000 and 5.00% of Total Assets;

 

(n)          Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(o)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(p)          obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(q)          Indebtedness in respect of the Senior2021 Notes outstanding on the
Amendment No. 4 Effective Date and the Existing2024 Notes outstanding on the
Amendment No. 4 Effective Date (including, in each case, any guarantees thereof)
and, in each case, any Permitted Refinancing thereof;

 

(r)          ABL Facility Indebtedness of the Loan Parties (a) under clause (i)
of the definition of ABL Facility Indebtedness in an aggregate principal amount
at any time outstanding not to exceed the greater of (i) the Maximum ABL
Facility Amount and (ii) the Borrowing Base and (b) under clauses (ii) and (iii)
of the definition of ABL Facility Indebtedness;

 

(s)          Permitted Ratio Debt and any Permitted Refinancing thereof;

 

(t)          Credit Agreement Refinancing Indebtedness;

 

 -120- 

 

 

(u)          Indebtedness incurred by a Foreign Subsidiary which, when
aggregated with the principal amount of all other Indebtedness incurred pursuant
to this clause (u) and then outstanding, does not exceed $95115,000,000;

 

(v)         Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Borrower or
any of the Restricted Subsidiaries; and

 

(w)          all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (v) above.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

Section 7.04Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:

 

(a)          any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that the Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;

 

(b)          (i) any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party,
(ii) any Subsidiary may liquidate or dissolve and (iii) any Subsidiary may
change its legal form if, with respect to clauses (ii) and (iii), the Borrower
determines in good faith that such action is in the best interest of the
Borrower and its Subsidiaries and is not materially disadvantageous to the
Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

 

 -121- 

 

 

(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must be a Guarantor (other
than Holdings) or the Borrower or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
(other than Section 7.02(e)) and 7.03, respectively; and

 

(d)          so long as no Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof or the District of Columbia, (B) the Successor Company
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guarantee shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement;

 

(e)          so long as no Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary of the Borrower,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement;

 

(f)          Holdings, the Borrower and the Restricted Subsidiaries may
consummate the Acquisition, related transactions contemplated by the Acquisition
Agreement (and documents related thereto) and the Transactions; and

 

(g)          so long as no Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05.

 

 -122- 

 

 

Section 7.05Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Transactions), except:

 

(a)          Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower or any of its Restricted Subsidiaries;

 

(b)          Dispositions of inventory, goods held for sale in the ordinary
course of business and immaterial assets (including allowing any registrations
or any applications for registration of any IP Rights to lapse or go abandoned)
in the ordinary course of business;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)          Dispositions of property to the Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party,
(i) the transferee thereof must be a Loan Party (other than Holdings) or (ii) if
such transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

 

(e)          to the extent constituting Dispositions, transactions permitted by
Sections 7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than
Section 7.04(g)) and 7.06 (other than 7.06(d));

 

(f)          [Reserved];

 

(g)          Dispositions of Cash Equivalents;

 

(h)          (i) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business or which do not materially interfere with the
business of the Borrower or any of its Restricted Subsidiaries, (ii)
Dispositions of IP Rights that do not materially interfere with the business of
the Borrower or any of its Restricted Subsidiaries and (iii) any Foreign IP
Transfer;

 

(i)          transfers of property subject to Casualty Events;

 

(j)          Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Default shall have occurred and been continuing or would result
from such Disposition and (ii) with respect to any Disposition pursuant to this
clause (j) for a purchase price in excess of $17,50020,000,000 the Borrower or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(l), (p), (q), (r)(i), (r)(ii), (s) and (dd) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash: (A)
any liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of $5065,000,000 and 2.00% of Total Assets at any time (net of any
non-cash consideration converted into cash and Cash Equivalents);

 

 -123- 

 

 

(k)          [Reserved];

 

(l)          Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business;

 

(m)          Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $75,000,000, such excess may be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
applied to prepay Term Loans in accordance with Section 2.05(b)(ii);

 

(n)          any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;

 

(o)          any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

(p)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(q)          the unwinding of any Swap Contract;

 

(r)          the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

 

(s)          any Disposition of Securitization Assets to a Securitization
Subsidiary;

 

(t)          the issuance of Nominal Shares; and

 

(u)          the Disposition of that certain brand of Insight relating to the
Bonine Assets (as defined in the FTC Order) and identified to the Administrative
Agent prior to the Amendment No. 2 Effective Date; provided that the Net
Proceeds of such Disposition shall be applied to prepay any outstanding Term
B-34 Loans on a pro rata basis in accordance with Section 2.05(b)(ii) and may
not be reinvested in the business of the Borrower or a Restricted Subsidiary.

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (p), (q), (r), (s), and (u) and
except for Dispositions from a Loan Party to any other Loan Party) shall be for
no less than the fair market value of such property at the time of such
Disposition as determined by the Borrower in good faith. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

 

 -124- 

 

 

Section 7.06Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, except:

 

(a)          each Restricted Subsidiary may make Restricted Payments to the
Borrower, and other Restricted Subsidiaries of the Borrower (and, in the case of
such a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

(b)          the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

 

(c)          Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Acquisition Agreement or the Split Brands
Acquisition Agreement and (iii) in order to satisfy indemnity and other similar
obligations under the Acquisition Agreement or the Split Brands Acquisition
Agreement;

 

(d)          to the extent constituting Restricted Payments, the Borrower (or
any direct or indirect parent thereof) and its Restricted Subsidiaries may enter
into and consummate transactions expressly permitted by any provision of
Section 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other than
Section 7.08(f) or 7.08(l));

 

(e)          repurchases of Equity Interests in Holdings, the Borrower or any
Restricted Subsidiary of Holdings deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants;

 

(f)          the Borrower and each Restricted Subsidiary may (i) pay (or make
Restricted Payments to allow Holdings or any other direct or indirect parent
thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted Subsidiary (or of
the Borrower or any other such direct or indirect parent thereof) held by any
future, present or former employee, officer, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributes of any of the foregoing) of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent thereof) or any of its
Subsidiaries or (ii) make Restricted Payments in the form of distributions to
allow Holdings or any direct or indirect parent of Holdings to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof) or any of its
Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) together with the aggregate amount of
loans and advances to Holdings made pursuant to Section 7.02(m) in lieu of
Restricted Payments permitted by this clause (f) shall not exceed $3035,000,000
in any calendar year (with unused amounts in any calendar year being carried
over to succeeding calendar years subject to a maximum (without giving effect to
the following proviso) of $6070,000,000 in any calendar year); provided further
that such amount in any calendar year may further be increased by an amount not
to exceed:

 

 -125- 

 

 

(A)         amounts used to increase the Cumulative Credit pursuant to clauses
(c) and (d) of the definition of “Cumulative Credit”;

 

(B)         the Net Proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries less the amount of Restricted Payments
previously made with the cash proceeds of such key man life insurance policies;

 

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

(g)          the Borrower may make Restricted Payments in an aggregate amount
not to exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), (x) $7085,000,000, plus (y) the Cumulative Credit at such
time; provided that with respect to any Restricted Payment made pursuant to
clause (y) above (I) no Default has occurred and is continuing or would result
therefrom and (II) if (A)such Restricted Payment is being made in reliance on
either clause (a) or (b) of the definition of Cumulative Credit, the Total
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 5.5075
to 1.00 and (B) the Secured Leverage Ratio calculated on a Pro Forma Basis is
less than or equal to 3.754.00 to 1.00, the Cumulative Credit at such time;
provided, that with respect to any Restricted Payment made pursuant to clause
(y) above, no Default has occurred and is continuing or would result therefrom;

 

(h)          the Borrower may make Restricted Payments to any direct or indirect
parent of the Borrower:

 

(ii)         to pay its operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries, Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;

 

(iii)        the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise taxes,
and other fees and expenses, required to maintain its (or any of its direct or
indirect parents’) corporate existence;

 

 -126- 

 

 

(iv)        for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of Borrower is the common parent (a “Tax
Group”), to pay federal, foreign, state and local income taxes of such Tax Group
that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided further that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes;

 

(v)         to finance any Investment that would be permitted to be made
pursuant to Section 7.02 and Section 7.08 if such parent were subject to such
sections; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

 

(vi)        the proceeds of which (A) shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries or (B) shall be used to make payments
permitted under Sections 7.08 (i) and (p) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary); and

 

(vii)       the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

 

(i)          payments made or expected to be made by Holdings, the Borrower or
any of the Restricted Subsidiaries in respect of withholding or similar Taxes
payable by or with respect to any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;

 

(j)          Holdings, the Borrower or any of the Restricted Subsidiaries may
pay cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof, or any Permitted Acquisition, or any vesting of
Equity Interests; and

 

 -127- 

 

 

(k)          Restricted Payments in the amount of any Excluded Contribution.

 

Section 7.07Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date or any business reasonably related, complementary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

 

Section 7.08Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, with a fair market value in
excess of $10,00012,500,000, other than

 

(a)          transactions among Holdings and its Restricted Subsidiaries,

 

(b)          on terms substantially as favorable to Holdings or such Restricted
Subsidiary as would be obtainable by Holdings or such Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate,

 

(c)          the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions,

 

(d)          [reserved],

 

(e)          [reserved],

 

(f)          Restricted Payments permitted under Section 7.06,

 

(g)          transactions by Holdings and its Restricted Subsidiaries permitted
under an express provision (including any exceptions thereto) of this Article
VII,

 

(h)          employment and severance arrangements between Holdings and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,

 

(i)          the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries,

 

(j)          transactions pursuant to agreements, instruments or arrangements in
existence on the Amendment No. 34 Effective Date and set forth in Schedule 7.08
to Amendment No. 34 or any amendment thereto to the extent such an amendment is
not adverse to the Lenders in any material respect,

 

(k)          [reserved],

 

(l)          payments by the Borrower or any of its Subsidiaries pursuant to any
tax sharing agreements with any direct or indirect parent of the Borrower to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii),

 

 -128- 

 

 

(m)          the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of Holdings to any former, current or future
director, manager, officer, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees, distributes or
Affiliate of any of the foregoing) of the Borrower, any of its Subsidiaries or
any direct or indirect parent thereof,

 

(n)          transactions with customers, clients, joint venture partners,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the board of directors or the senior management of
the Borrower, or are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party,

 

(o)          any payments required to be made pursuant to the Acquisition
Agreement or the Split Brands Acquisition Agreement,

 

(p)          the payment of reasonable out-of-pocket costs and expenses and
indemnities pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith,

 

(q)          transactions in which Holdings or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
Holdings or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

 

(r)          payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02,

 

(s)          [reserved], and

 

(t)          any Disposition of Securitization Assets or related assets,
Investment permitted pursuant to Section 7.02(t) or Standard Securitization
Undertakings, in each case in connection with any Qualified Securitization
Financing.

 

Section 7.09Burdensome Agreements.

 

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of

 

(a)          any Restricted Subsidiary of the Borrower that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or

 

(b)          any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which

 

 -129- 

 

 

(i)          (x) exist on the Amendment No. 34 Effective Date and (to the extent
not otherwise permitted by this Section 7.09) are listed in Schedule 7.09 to
Amendment No. 34 and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation,

 

(ii)         are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14,

 

(iii)        represent Indebtedness of a Restricted Subsidiary of the Borrower
which is not a Loan Party which is permitted by Section 7.03 and which does not
apply to any Loan Party,

 

(iv)        are customary restrictions that arise in connection with (x) any
Lien permitted by Sections 7.01(a), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and
(ee) and relate to the property subject to such Lien or (y) arise in connection
with any Disposition permitted by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition,

 

(v)         are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

 

(vi)        are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to (i) the property financed by such Indebtedness and
the proceeds and products thereof or (ii) the property secured by such
Indebtedness and the proceeds and products thereof so long as the agreements
governing such Indebtedness permit the Liens securing the Obligations,

 

(vii)       are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the property interest, rights or the assets subject thereto,

 

(viii)      comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g), (n)(a), and (u) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Section 7.03(g), to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness,

 

(ix)         are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary,

 

(x)          are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business,

 

 -130- 

 

 

(xi)         are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business,

 

(xii)        arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit, and

 

(xiii)       comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 7.03 (including, without limitation, the ABL Credit Agreement, the
Senior2021 Notes, the Existing2024 Notes and, in each case, any Permitted
Refinancing in respect thereof) that are, taken as a whole, in the good faith
judgment of the Borrower, no more restrictive with respect to the Borrower or
any Restricted Subsidiary than customary market terms for Indebtedness of such
type (and, in any event, are no more restrictive than the restrictions contained
in this Agreement), so long as the Borrower shall have determined in good faith
that such restrictions will not affect its obligation or ability to make any
payments required hereunder.

 

Section 7.10Use of Proceeds.

 

(a)          Use the proceeds of any Borrowing, whether directly or indirectly
(a) on the Closing Date, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement or (b) after the Closing Date, use the
proceeds for any purpose other than to pay costs and expenses related to the
Transactions and for general corporate purposes and working capital needs.

 

(b)          Use the proceeds of all Term B-1 Loans for any purpose other than
to refinance the Term B Loans.

 

(c)          Use the proceeds of all Term B-2 Loans for any purpose other than
to finance the 2014 Transactions.

 

(d)          Use the proceeds of all Term B-3 Loans for any purpose other than
to refinance the Term B-1 Loans and Term B-2 Loans.

 

(e)          Use the proceeds of all Term B-4 Loans for any purpose other than
to (x) finance the Winter 2017 Transactions or (y) refinance the Term B-3 Loans.

 

Section 7.11Financial Covenants.

 

(a)          Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any Test Period to be greater than the ratio set forth below
opposite the last fiscal quarter of such Test Period:

 

Fiscal Year Ending   

First Quarter

    

Second Quarter

    

Third Quarter

    

Fourth Quarter

  March 31, 20157    N/A---    8.00:1.00---    8.00:1.00---    8.007.75:1.00 
March 31, 20168   8.007.75:1.00    7.7550:1.00    7.2550:1.00    7.0025:1.00 
March 31, 20179    6.757.00:1.00    6.5075:1.00    6.2550:1.00    5.756.50:1.00 
After March 31, 20189   56.50:1.00    5.256.50:1.00    5.006.50:1.00  
 4.756.50:1.00  March 31, 2019   4.50:1.00    4.25:1.00    4.00:1.00  
 3.75:1.00  After March 31, 2019   3:75:1.00    3:75:1.00    3:75:1.00  
 3:75:1.00 

 

 -131- 

 





 

(b)           Consolidated Cash Interest Coverage Ratio. Permit the Consolidated
Cash Interest Coverage Ratio as of the last day of any Test Period to be less
than the ratio set forth below opposite the last fiscal quarter of such Test
Period:

 

Fiscal Year Ending   First Quarter   Second Quarter   Third Quarter   Fourth
Quarter   March 31, 2015   N/A   2.25:1.00   2.25:1.00   2.25:1.00   March 31,
20167   2.25:1.00---   2.25:1.00---   2.50:1.00---   2.5000:1.00   March 31,
20178   2.5000:1.00   2.7500:1.00   2.7500:1.00   3.002.25:1.00   After March
31, 2018   3.002.25:1.00   32.25:1.00   32.25:1.00   3.502.25:1.00   After March
31, 2018   3.50:1.00   3.50:1.00   3.50:1.00   3.50:1.00  

 

Section 7.12           Accounting Changes.

 

Make any change in its fiscal year; provided, however, that Holdings may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

Section 7.13           Prepayments, Etc. of Certain Indebtedness.

 

(a)           Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any subordinated Indebtedness incurred under Section 7.03, or any
other Indebtedness for borrowed money of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), (ii) the conversion or exchange of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary and (iv) prepayments, redemptions, satisfactions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount not to exceed, when combined with the
amount of Restricted Payments pursuant to Section 7.06(g), $1200,000,000 plus
ifthe Cumulative Credit at such time; provided that if such prepayment,
redemption, satisfaction, purchase, defeasance and other payment is being made
in reliance on either clause (a) or (b) of the definition of Cumulative Credit,
(A) the Total Leverage Ratio calculated on a Pro Forma Basis is less than or
equal to 5.5075 to 1.00 and (B) the Secured Leverage Ratio calculated on a Pro
Forma Basis is less than or equal to 3.754.00 to 1.00, the Cumulative Credit at
such time.

 

(b)           Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation in respect of any Junior Financing having an aggregate outstanding
principal amount in excess of the Threshold Amount without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).

 

 -132- 

 

 

 

Section 7.14           Permitted Activities.

 

With respect to Holdings, engage in any material operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of the Equity Interests of
Borrower and activities incidental thereto, including payment of dividends and
other amounts in respect of its Equity Interests, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents and any other Indebtedness, (iv) any public
offering of its common stock or any other issuance or sale of its Equity
Interests, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Borrower and guaranteeing the obligations of the Borrower, (vi)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (vii) holding any cash or
property (but not operating any property), (viii) providing indemnification to
officers and directors and (ix) any activities incidental to the foregoing.
Holdings shall not incur any Liens on Equity Interests of the Borrower other
than those for the benefit of the Obligations, the obligations under the ABL
Facility, Permitted First Priority Refinancing Debt, Permitted Junior Priority
Refinancing Debt, secured Permitted Ratio Debt and the Pari Passu Obligations.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01           Events of Default.

 

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

 

(a)           Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants. Holdings, the Borrower, any Restricted
Subsidiary or, in the case of Section 7.14, Holdings only, fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to the Borrower) or Article VII; provided that the
covenants in Section 7.11 are subject to cure pursuant to Section 8.04; or

 

(c)           Other Defaults. Holdings, the Borrower or any Restricted
Subsidiary fails to perform or observe any other covenant or agreement (not
specified in Section 8.01(a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for thirty (30) days
after receipt by the Borrower of written notice thereof from the Administrative
Agent; or

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

 

(e)           Cross-Default. Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; or

 

 -133- 

 

 

(f)           Insolvency Proceedings, Etc. Any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Attachment. Any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Borrower and the Restricted Subsidiaries, taken as a whole, and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; or

 

(h)           Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or

 

(i)           Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

 

(j)           Change of Control. There occurs any Change of Control; or

 

 -134- 

 

 

(k)           Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, (i) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements and (ii) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or

 

(l)           ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of a Loan Party or a Restricted
Subsidiary in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.02          Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

 

(i)     [Reserved];

 

(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(iii)    [Reserved]; and

 

(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

 

Section 8.03          Application of Funds.

 

Subject to the ABL Intercreditor Agreement, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

 -135- 

 

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and any fees, premiums and scheduled periodic
payments due under Term Loan Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and any breakage, termination or other payments under
Term Loan Secured Hedge Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in no circumstances shall any amounts received from a Loan Party that
is not an “eligible contract participant” (as defined in the Commodity Exchange
Act) be applied towards the payment of obligations that are Excluded Swap
Obligations, but, to the extent permitted by applicable law, appropriate
adjustments shall be made with respect to payments from other Loan Parties that
are “eligible contract participants” to preserve, as nearly as possible, the
proportional allocation to the Obligations otherwise set forth above in this
Section.

 

Section 8.04          Borrower’s Right to Cure.

 

Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

 

(a)           For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of Holdings or any cash contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that such amounts to be designated (i) are
actually received by the Borrower after the first day of such applicable fiscal
quarter and on or prior to the tenth (10th) Business Day after the date on which
financial statements are required to be delivered with respect to such
applicable fiscal quarter (the “Cure Expiration Date”), (ii) do not exceed the
aggregate amount necessary to cure any Event of Default under Section 7.11 as of
such date and (iii) Borrower shall have provided notice (the “Notice of Intent
to Cure”) to the Administrative Agent on the date such amounts are designated as
a “Cure Amount” (it being understood that to the extent such notice is provided
in advance of delivery of a Compliance Certificate for the applicable period,
the amount of such Net Proceeds that is designated as the Cure Amount may be
lower than specified in such notice to the extent that the amount necessary to
cure any Event of Default under Section 7.11 is less than the full amount of
such originally designated amount). The Cure Amount used to calculate
Consolidated EBITDA for one fiscal quarter shall be used and included when
calculating Consolidated EBITDA for each Test Period that includes such fiscal
quarter.

 

 -136- 

 

 

(b)           The parties hereby acknowledge that this Section 8.04 may not be
relied on for purposes of calculating any financial ratios other than for
determining actual compliance with Section 7.11 (and not Pro Forma Compliance
with Section 7.11 that is required by any other provision of this Agreement) and
shall not result in any adjustment to any amounts (including the amount of
Indebtedness and shall not be included for purposes of determining pricing,
mandatory prepayments and the availability or amount permitted pursuant to any
covenant under Article VII) with respect to the quarter with respect to which
such Cure Amount was made other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

 

(c)           In furtherance of clause (a) above, (A) upon actual receipt and
designation of the Cure Amount by the Borrower, the covenants under Section 7.11
shall be deemed satisfied and complied with as of the end of the relevant fiscal
quarter with the same effect as though there had been no failure to comply with
the covenants under such Section 7.11 and any Event of Default under
Section 7.11 shall be deemed not to have occurred for purposes of the Loan
Documents, and (B) upon receipt by the Administrative Agent of a Notice of
Intent to Cure prior the Cure Expiration Date, neither the Administrative Agent
nor any Lender may exercise any rights or remedies under Section 8.02 (or under
any other Loan Document) on the basis of any actual or purported Event of
Default under Section 7.11 until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated.

 

(d)           (i) In each period of four consecutive fiscal quarters, there
shall be at least two (2) fiscal quarters in which no cure right set forth in
this Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness with the Cure Amount for determining compliance with Section 7.11
for the fiscal quarter with respect to which such Cure Amount was made.

 

(e)           There can be no more than five (5) fiscal quarters in which the
cure rights set forth in this Section 8.04 are exercised during the term of the
Facilities.

 

ARTICLE IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01           Appointment and Authority.

 

(a)           (I) Each of the Lenders hereby irrevocably appoints Citi to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. and (II) effective upon the Amendment No. 4
Effective Date, the Required Lenders hereby (i) irrevocably appoint Barclays to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto (and consents to the resignation of Citi in such
capacity) and (ii) reaffirm that they have instructed each of Citi and Barclays
to enter into that certain Agency Successor Agreeement, dated as of the
Amendment No. 4 Effective Date, among Citi, Barclays and the Loan Parties and to
take all other actions reasonably necessary to effect the transfer of the
Administrative Agent role from Citi to Barclays. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Loan Party haves rights as a third party beneficiary of any of such provisions.

 

 -137- 

 

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including the second paragraph of Section 10.05), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

 

Section 9.02          Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 9.03          Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

 -138- 

 

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

 

(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Barclays Bank PLC as
Administrative Agent hereunder shall be entitled to rely upon, and shall not
incur any liability for relying upon, any information relating to any Loan
Document or the administration of any Loan Document provided to it be Citibank,
N.A. in its capacity as administrative agent hereunder prior to the Amendment
No. 4 Effective Date.

 

Section 9.05           Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

 -139- 

 

 

Section 9.06           Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.; provided that, with respect to the resignation of
Citi as Administrative Agent on the Amendment No. 4 Effective Date, the Lenders
and the Borrower waive the requirement of such notice. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower at all times other than upon the occurrence and during
the continuation of an Event of Default under Section 8.01(f) (which consent of
the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.; provided that
the Required Lenders hereby confirm that they have appointed Barclays as such
successor Administrative Agent and that the Borrower has consented thereto. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent, and, for the
avoidance of doubt, the Borrower and Lenders confirm the provisions of this
sentence foregoing shall apply to Citibank, N.A., as retiring Administrative
Agent hereunder.

 

Section 9.07           Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

 -140- 

 

 

Section 9.08           No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Bookrunners, Arrangers,
Syndication Agents or Documentation Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

Section 9.09           Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

Section 9.10           Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Hedge Bank)
irrevocably authorizes the Administrative Agent:

 

(a)           to automatically release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Term Loan Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made), (ii) at the time the property
subject to such Lien is Disposed or to be Disposed to any Person other than a
Loan Party as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (c) below or (v) that constitutes Excluded Assets;

 

 -141- 

 

 

(b)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(u) to the extent
required by the holder of, or pursuant to the terms of any agreement governing,
the obligations secured by such Liens; and

 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of any Indebtedness incurred pursuant to Section 7.03(r),
the Existing2021 Notes, the 2024 Notes, any Permitted First Priority Refinancing
Debt, any Permitted Junior Priority Refinancing Debt, any Permitted Unsecured
Refinancing Debt, any Junior Financing or any Permitted Refinancing of any of
the foregoing.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

Section 9.11           Term Loan Secured Hedge Agreements; Intercreditor
Agreements.

 

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Term Loan Secured Hedge Agreements unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank.

 

The Lenders hereby authorize the Administrative Agent to enter into any First
Lien Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders.

 

Section 9.12           Withholding Tax Indemnity.

 

 -142- 

 

 

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by a Loan Party pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the Loan
Parties to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

 

ARTICLE X.
MISCELLANEOUS

 

Section 10.01         Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the applicable Loan Party, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender holding such Commitment (it being understood that
a waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)           postpone any date scheduled for, or reduce or forgive the amount
of, any payment of principal or interest under Section 2.07 or 2.08 (other than
pursuant to Section 2.08(b)) or postpone any date for the payment of fees
hereunder without the written consent of each Lender directly affected thereby,
it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Consolidated First Lien Net
Leverage Ratio,” “Consolidated Cash Interest Coverage Ratio,” “Total Leverage
Ratio” or “Secured Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest;

 

(c)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (i) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or extend the timing of payments of such fees or other
amounts) without the written consent of each Lender directly affected thereby,
it being understood that any change to the definition of “Consolidated First
Lien Net Leverage Ratio,” “Consolidated Cash Interest Coverage Ratio,” “Total
Leverage Ratio” or “Secured Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction in any rate of interest;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

 -143- 

 

 

(d)           change any provision of this Section 10.01 or the definition of
“Required Lenders,” “Required Facility Lenders,” “Required Class Lenders” or any
other provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents or Section
8.03, without the written consent of each Lender directly affected thereby (it
being understood that each Lender shall be directly and adversely affected by a
change to the “Required Lenders” definition or the “Pro Rata Share” definition);

 

(e)           other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender; or

 

(f)           other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the aggregate
value of the Guarantees, without the written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document and (ii) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.

 

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the ABL Intercreditor Agreement, any First Lien
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of Permitted First Priority Refinancing
Debt, or Permitted Junior Priority Refinancing Debt, as expressly contemplated
by the terms of such ABL Intercreditor Agreement, such First Lien Intercreditor
Agreement, such Junior Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and (b)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans unless the maturity of the
Replacement Term Loans is at least one year later than the maturity of the
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of Replacement
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
such Refinanced Term Loans, at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Term Loans prior to the time of
such incurrence) and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans except to the extent necessary to provide for covenants and other
terms applicable to any period after the Latest Maturity Date of the Term Loans
in effect immediately prior to such refinancing.

 

 -144- 

 

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel or (ii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

Section 10.02           Notices and Other Communications; Facsimile Copies.

 

(a)           Notices; Effectiveness; Electronic Communications.

 

(A)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (B) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)           if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (B) below shall be effective as provided in such
subsection (B).

 

(B)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

 -145- 

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(b)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Loan Parties, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(c)           Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

 -146- 

 

 

(d)           Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Section 10.03           No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

Section 10.04           Attorney Costs and Expenses.

 

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Syndication Agents, the Arrangers and the Bookrunners
for all reasonable out-of-pocket costs and expenses incurred in connection with
the preparation, negotiation, syndication and execution of this Agreement and
the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel llp (and any other counsel
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed)) and, if necessary, one local and foreign counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for the Administrative Agent and the Lenders taken as a
whole and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent, the Syndication Agents, the Arrangers, the Bookrunners and
the Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including all respective Attorney Costs, which shall be limited
to Attorney Costs of one counsel to the Administrative Agent and the Lenders
taken as a whole and one local counsel as reasonably necessary in any relevant
jurisdiction material to the interests of the Lenders taken as a whole). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within thirty (30) days following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date solely to the
extent invoiced to the Borrower within three (3) Business Days of the Closing
Date (or such shorter period as the Borrower may agree). If any Loan Party fails
to pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent in its discretion. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent costs
and expenses arising from any non-Tax claim.

 

 -147- 

 

 

Section 10.05           Indemnification by the Borrower.

 

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Arranger and Bookrunner and their Affiliates, and their respective
officers, directors, employees, partners, agents, counsel, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including reasonable Attorney Costs of one counsel for all Indemnitees and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees (and, in the case of an actual or perceived conflict of interest,
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnitee)) of any such Indemnitee of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability of the Loan Parties or any Subsidiary
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrower or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) material breach of the Loan Documents
by such Indemnitee or one of its Affiliates, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates (other
than with respect to a claim against an Indemnitee acting in its capacity as an
Agent or Arranger or similar role under the Loan Documents unless such claim
arose from the gross negligence, bad faith or willful misconduct, as determined
by a final non-appealable judgment of a court of competent jurisdiction, of such
Indemnitee). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses); it being agreed that this sentence shall not limit the
indemnification obligations of Holdings or any Subsidiary. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated. All amounts due under
this Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 10.05. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

 

 -148- 

 

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.

 

Section 10.06           Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

 -149- 

 

 

Section 10.07           Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) and in the case of
any Assignee that is Holdings or any of its Subsidiaries, Section 10.07(l),
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void); provided, however, that
notwithstanding the foregoing, no Lender may assign or transfer by participation
any of its rights or obligations hereunder to (i) a natural Person or (ii) to
Holdings, the Borrower or any of their respective Subsidiaries (except pursuant
to Section 2.05(a)(v) or Section 10.07(l)). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)          (i)Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (“Assignees”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)           the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment of the Term Loans unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; provided further that no consent of
the Borrower shall be required for (i) an assignment of all or a portion of the
Term Loans (x) to a Lender, an Affiliate of a Lender or an Approved Fund or (y)
prior to the completion of primary syndication settlement of the Term B Loans,
(ii) if an Event of Default under Section 8.01(a) or, solely with respect to the
Borrower, Section 8.01(f) has occurred and is continuing, any Assignee, (iii) an
assignment of all or a portion of the Loans pursuant to Section 10.07(l), (iv)
prior to the date that is 90 days after the Amendment No. 1 Effective Date,
assignments made by the Additional Term B-1 Lender or any of its affiliates in
connection with the primary allocation of the Term B-1 Loans, (v) prior to the
date that is 90 days after the Amendment No. 2 Effective Date, assignments made
by the Term B-2 Lender or any of its affiliates in connection with the primary
allocation of the Term B-2 Loans or, (vi) prior to the date that is 90 days
after the Amendment No. 3 Effective Date, assignments made by the Additional
Term B-3 Lender or any of its affiliates in connection with the primary
allocation of the Term B-3 Loans or (vii) prior to the date that is 90 days
after the Amendment No. 4 Effective Date, assignments made by any Term B-4
Lender or any of its affiliates in connection with the primary allocation of the
Term B-4 Loans; and

 

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund, (ii) from an Agent to its Affiliates or, (iii) prior to the date that is
90 days after the Amendment No. 3 Effective Date, assignments made by the
Additional Term B-3 Lender or any of its affiliates in connection with the
primary allocation of the Term B-3 Loans. and (iv) prior to the date that is 90
days after the Amendment No. 4 Effective Date, assignments made by any Term B-4
Lender or any of its affiliates in connection with the primary allocation of the
Term B-4 Loans.

 

 -150- 

 

 

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent or any other party hereto so long as
such Lender complies with the requirements of Section 10.07(b)(ii).

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(C)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000 (in the case of a Term Loan), and shall be in increments of
an amount of $1,000,000 (in the case of Term Loans) in excess thereof unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any; provided further that the requirements of
this Section 10.07(b)(ii)(C) shall not apply to assignments made by the
Additional Term B-1 Lender or any of its affiliates prior to the date that is 90
days after the Amendment No. 1 Effective Date in connection with the primary
allocation of the Term B-1 Loans; provided further that the requirements of this
Section 10.07(b)(ii)(C) shall not apply to assignments made by the Term B-2
Lender or any of its affiliates prior to the date that is 90 days after the
Amendment No. 2 Effective Date in connection with the primary allocation of the
Term B-2 Loans; provided further that the requirements of this Section
10.07(b)(ii)(C) shall not apply to assignments made by the Additional Term B-3
Lender or any of its aAffiliates prior to the date that is 90 days after the
Amendment No. 3 Effective Date in connection with the primary allocation of the
Term B-3 Loans; provided further that the requirements of this Section
10.07(b)(ii)(C) shall not apply to assignments made by any Term B-4 Lender or
any of its Affiliates prior to the date that is 90 days after the Amendment No.
4 Effective Date in connection with the primary allocation of the Term B-4
Loans.

 

(D)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

 

(E)           other than in the case of assignments pursuant to Section
10.07(l), the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

 -151- 

 

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, (1) other than in connection with an
assignment pursuant to Section 10.07(l) the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (2) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Term Note, the Borrower (at its expense) shall execute and deliver a Term Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it, and each notice of
cancellation of any Loans delivered by the Borrower pursuant to Section 10.07(l)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and related interest amounts) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender (but in the case of any Lender, with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.07(d) and Section 2.11 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

 

(e)           Any Lender may at any time, sell participations to any Person
(other than a natural person) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (f) of the first
proviso to Section 10.01 that requires the affirmative vote of such Lender.
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as ana non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant or SPC requesting payment from
the Borrower or seeking to exercise its rights under Section 10.09 shall only be
available for inspection by the Borrower upon reasonable request to the extent
that such disclosure is necessary in connection with a Tax audit to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

 -152- 

 

 

(f)           A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to a greater payment results from a change
in any Law after the sale of the participation takes place.

 

(g)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Term Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such sections), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrower under this Agreement except to the extent that
the increase or change results from a change in any Law after the grant to such
SPC takes place, (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

(i)           Notwithstanding anything to the contrary contained herein, without
the consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Term Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Term Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

 -153- 

 

 

(j)           [Reserved].

 

(k)           [Reserved].

 

(l)           Any Lender may, so long as no Default or Event of Default has
occurred and is continuing, at any time, assign all or a portion of its rights
and obligations with respect to Term Loans under this Agreement to Holdings or
the Borrower through (x) Dutch auctions open to all Lenders on a pro rata basis
in accordance with procedures of the type described in Section 2.05(a)(v) or (y)
notwithstanding Sections 2.12 and 2.13 or any other provision in this Agreement,
open market purchases on a non-pro rata basis; provided, that, in connection
with assignments pursuant to clause (y) above:

 

(i)           if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower; or

 

(ii)           if the assignee is the Borrower (including through contribution
or transfers set forth in clause (i) above), (a) the principal amount of such
Term Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

 

Section 10.08           Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), direct or indirect contractual
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Arranger, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
its related parties (so long as such source is not known to the Administrative
Agent, such Arranger, such Lender or any of their respective Affiliates to be
bound by confidentiality obligations to any Loan Party); (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender); or (i) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to Holdings, the Borrower or any of its
Subsidiaries or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that all
information received after the Closing Date from Holdings, the Borrower or any
of its Subsidiaries shall be deemed confidential unless such information is
clearly identified at the time of delivery as not being confidential.

 

 -154- 

 

 

Section 10.09           Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Administrative Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have at Law.

 

Section 10.10           Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

 -155- 

 

 

Section 10.11           Counterparts.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

 

Section 10.12           Integration; Termination.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

Section 10.13           Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.14           Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that, the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 10.15           GOVERNING LAW.

 

(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 -156- 

 

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT
WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER
JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.16           WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.17           Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender that each such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Loan Parties, each Agent and each Lender
and their respective successors and assigns, in each case in accordance with
Section 10.07 (if applicable) and except that no Loan Party shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

 

Section 10.18           USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

 -157- 

 

 

Section 10.19           No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 10.20           ABL Intercreditor Agreement.

 

The Administrative Agent is authorized to enter into the ABL Intercreditor
Agreement, and each of the parties hereto acknowledges that it has received a
copy of the ABL Intercreditor Agreement and that the ABL Intercreditor Agreement
is binding upon it. Each Lender (a) hereby consents to the subordination of the
Liens on the ABL Priority Collateral securing the Obligations on the terms set
forth in the ABL Intercreditor Agreement, (b) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and (c) hereby authorizes and instructs the
Administrative Agent to enter into the ABL Intercreditor Agreement and any
amendments or supplements expressly contemplated thereby, including the
Replacement Intercreditor Agreement, and to subject the Liens on the ABL
Priority Collateral securing the Obligations to the provisions of the ABL
Intercreditor Agreement. The foregoing provisions are intended as an inducement
to the ABL Claimholders to extend credit to the borrowers under the ABL Credit
Agreement and such ABL Claimholders are intended third-party beneficiaries of
such provisions and the provisions of the ABL Intercreditor Agreement. The
provisions of this Section 10.20 are for the sole benefit of the Lenders and the
Administrative Agent and shall not afford any right to, or constitute a defense
available to, any Loan Party. In the event of any conflict between the terms of
this Agreement and the terms of the ABL Intercreditor Agreement, the terms of
the ABL Intercreditor Agreement shall control.

 

 -158- 

 

 

 

ARTICLE XI.
GUARANTEE

 

Section 11.01           The Guarantee.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of (i)
the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Term Notes held by
each Lender of, the Borrower (other than such Guarantor), and all other
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Term Loan Secured Hedge Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”); provided, that
notwithstanding the foregoing, with respect to any Guarantor, Guaranteed
Obligations shall not include Excluded Swap Obligations of such Guarantor. The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

Section 11.02           Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Term Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(i)           at any time or from time to time, without notice to the
Guarantors, to the extent permitted by Law, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

 

(ii)          any of the acts mentioned in any of the provisions of this
Agreement or the Term Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.09, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

 -159- 

 

 

(iv)          any Lien or security interest granted to, or in favor of, any
Secured Party or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

 

(v)           the release of any other Guarantor pursuant to Section 11.09.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
invalidity or enforceability of Guaranteed Obligations, amendments or waivers of
any Guaranteed Obligations, non-perfection of any Collateral and any other
circumstance that might constitute a defense of the Borrower or the Guarantors,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Term Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive, to the extent permitted by Law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

Section 11.03           Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

Section 11.04           Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

 -160- 

 

 

Section 11.05           Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Term
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06           Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party or Agent, at its sole option, in the event of a dispute by
such Guarantor in the payment of any moneys due hereunder, shall have the right
to bring a motion-action under New York CPLR Section 3213.

 

Section 11.07           Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08           General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate, limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.10) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

Section 11.09           Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary
(any such Subsidiary Guarantor, and any Subsidiary Guarantor referred to in
clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon
the consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents; provided,
that no Guarantor shall be released as provided in this paragraph if such
Guarantor continues to be a guarantor in respect of the Senior Notes, any
Indebtedness incurred pursuant to Section 7.03(r), the Existing2021 Notes, the
2024 Notes, any Permitted First Priority Refinancing Debt, any Permitted Junior
Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt, any Junior
Financing or any Permitted Refinancing of any of the foregoing.

 

 -161- 

 

 

When all Commitments hereunder have terminated (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Term Loan
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Hedge Bank shall have been made), and all Loans or other Obligation hereunder
which are accrued and payable have been paid or satisfied, this Agreement and
the Guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such repayment
pursuant to the terms of this Agreement.

 

Section 11.10           Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the
Secured Parties, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent and the Secured Parties for the full amount guaranteed by
such Subsidiary Guarantor hereunder.

 

Section 11.11           Keepwell.

 

Each Guarantor that is a Qualified ECP Guarantor at the time the Guarantee or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its Guaranteed Obligations under this
Agreement and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 11.11 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the payment in full of the
Obligations. Each Qualified ECP Guarantor intends this Section 11.11 to
constitute, and this Section 11.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

 

Section 11.12           Excluded Swap Obligations Limitation.

 

Notwithstanding anything in this Article XI to the contrary, no Guarantor shall
be required to make any payment pursuant to this Guarantee to any party, and the
right of set-off provided in Section 10.09 shall not apply with respect to any
Guarantor, in each case, with respect to Excluded Swap Obligations, if any, of
such Guarantor.

 

Section 11.13           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

 -162- 

 

 

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder or any Loan
Document which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; and/or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

 -163- 

 

 

EXHIBIT B

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of January 26, 2017 (this “Agreement”), by and among
BARCLAYS BANK PLC (the “Term B-4 Lender”), Prestige Brands, Inc. (the
“Borrower”), and CITIBANK, N.A. (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
31, 2012 (as amended by Amendment No. 1 thereto, dated as of February 21, 2013,
Amendment No. 2 thereto dated as of September 3, 2014, Amendment No. 3 thereto
dated as of May 8, 2015 and as further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”) among
PRESTIGE BRANDS HOLDINGS, INC., a Delaware corporation (“Holdings”), PRESTIGE
BRANDS, INC., a Delaware corporation (the “Borrower”), the other Guarantors from
time to time party thereto, each lender from time to time party thereto and
CITIBANK, N.A., as Administrative Agent and the other Agents named therein
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement (as amended by Amendment No. 4 thereto dated as of the date
hereof));

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Commitments and Refinancing Term Commitments
(collectively, the “Term B-4 Commitments”) with existing Lenders and/or
Additional Lenders; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Term
B-4 Lender shall become a Lender pursuant to a Joinder Agreement;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Term B-4 Lender hereby agrees to provide the Term B-4 Commitment set forth
on its signature page hereto pursuant to and in accordance with Sections
2.01(e), 2.14 and 2.15 of the Credit Agreement. The Term B-4 Commitments
provided pursuant to this Agreement shall be subject to all of the terms in the
Credit Agreement and to the conditions set forth in the Credit Agreement, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Collateral
Documents. For the avoidance of doubt, the Term B-4 Lender hereby consents to
Amendment No. 4 to the Credit Agreement

 

The Term B-4 Lender, the Borrower and the Administrative Agent acknowledge and
agree that the Term B-4 Commitments provided pursuant to this Agreement shall
constitute Incremental Commitments and/or Refinancing Term Commitments for all
purposes of the Credit Agreement and the other applicable Loan Documents. The
Term B-4 Lender hereby agrees to make the Term B-4 Loan to the Borrower in an
amount equal to its Term B-4 Commitment on the Amendment No. 4 Effective Date in
accordance with Section 2.01(e) of the Credit Agreement (as amended by Amendment
No. 4).

 

The Term B-4 Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (including Amendment No. 4), together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed necessary to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

   

 

 

Upon (i) the execution of a counterpart of this Agreement by the Term B-4
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, the Term B-4 Lender shall
become a Lender under the Credit Agreement and shall have its Term B-4
Commitment set forth on its signature page hereto, effective as of the Amendment
No. 4 Effective Date.

 

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

 -2- 

 

 

  BARCLAYS BANK PLC   as Term B-4 Lender         By:     Name:   Title:

 

  Term B-4 Commitments:       $[      ]

 

 -3- 

 

 

  PRESTIGE BRANDS, INC.         By:     Name:   Title:

 

 -4- 

 

 

Accepted:       CITIBANK, N.A.,   as Administrative Agent         By:     Name:
  Title:  

 

 -5- 

 

 

 

